UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2012 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary10.7% Amazon.com 55,580 a 11,833,538 Autoliv 155,280 8,976,737 Carnival 194,944 6,255,753 CBS, Cl. B 447,840 14,295,053 DIRECTV, Cl. A 274,120 a 12,184,634 McDonald's 159,120 14,215,781 News, Cl. A 802,970 15,417,024 PVH 104,530 8,466,930 Target 177,720 10,291,765 Consumer Staples10.4% Coca-Cola Enterprises 372,510 10,191,874 Lorillard 96,090 11,876,724 PepsiCo 363,870 24,688,579 Philip Morris International 268,270 22,671,498 Ralcorp Holdings 149,740 a 9,515,977 Unilever, ADR 626,630 b 19,788,975 Energy11.2% Anadarko Petroleum 166,810 10,175,410 Apache 170,720 13,893,194 Ensco, Cl. A 257,020 11,542,768 EOG Resources 69,950 6,946,035 Exxon Mobil 303,590 23,871,282 National Oilwell Varco 263,980 17,620,665 Occidental Petroleum 170,610 13,524,255 TransCanada 219,840 8,995,853 Exchange Traded Funds.5% Standard & Poor's Depository Receipts S&P rust 36,410 b Financial15.3% Alliance Data Systems 139,260 a 17,546,760 American Express 286,280 15,983,012 Ameriprise Financial 222,790 10,676,097 Bank of America 771,780 5,672,583 Capital One Financial 167,270 8,592,660 CBRE Group, Cl. A 285,650 a 4,698,942 Chubb 136,890 9,865,662 IntercontinentalExchange 74,410 a 9,111,504 JPMorgan Chase & Co. 509,466 16,888,798 Moody's 248,700 9,099,933 T. Rowe Price Group 177,870 10,243,533 Wells Fargo & Co. 841,480 26,969,434 Health Care13.4% Allscripts Healthcare Solutions 388,800 a 4,206,816 Baxter International 301,590 15,266,486 Cigna 168,880 7,415,521 Covidien 320,270 16,583,581 McKesson 112,310 9,802,417 Merck & Co. 680,570 25,575,821 Pfizer 1,160,580 25,381,885 St. Jude Medical 282,260 10,844,429 Zimmer Holdings 202,630 12,289,509 Industrial10.8% Caterpillar 138,050 12,095,941 Cooper Industries 234,760 16,550,580 Cummins 99,780 9,673,671 Danaher 164,960 8,572,971 Eaton 128,530 5,483,090 FedEx 130,530 11,635,444 General Electric 1,191,806 22,751,576 Robert Half International 267,970 7,615,707 Tyco International 151,310 8,043,640 Information Technology20.3% Apple 109,670 a 63,359,649 Cognizant Technology Solutions, Cl. A 166,340 a 9,689,305 Electronic Arts 427,550 a 5,823,231 EMC 625,580 a 14,920,083 Informatica 179,100 a 7,420,113 International Business Machines 81,630 15,746,427 Intuit 191,560 10,771,419 NetApp 275,970 a 8,212,867 Oracle 503,500 13,327,645 QUALCOMM 348,500 19,972,535 Teradata 180,608 a 12,006,820 VMware, Cl. A 118,582 a 11,029,312 Materials3.1% LyondellBasell Industries, Cl. A 288,270 b 11,375,134 Praxair 100,560 10,683,494 Vale, ADR 388,020 7,104,646 Telecommunication Services2.1% AT&T 569,709 Utilities2.3% NextEra Energy 336,290 Total Common Stocks Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $328,150) 328,150 c Investment of Cash Collateral for Securities Loaned1.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,416,484) 17,416,484 c Total Investments (cost $837,449,672) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $16,752,050 and the value of the collateral held by the fund was $17,416,484. c Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $130,343,645 of which $165,215,157 related to appreciated investment securities and $34,871,512 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.3 Financial 15.3 Health Care 13.4 Energy 11.2 Industrial 10.8 Consumer Discretionary 10.7 Consumer Staples 10.4 Materials 3.1 Utilities 2.3 Telecommunication Services 2.1 Money Market Investments 1.8 Exchange Traded Funds .5 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 877,477,019 - - Equity Securities - Foreign+ 67,784,113 - - Mutual Funds/Exchange Traded Funds 22,532,185 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund May 31, 2012 (Unaudited) Common Stocks81.6% Shares Value ($) Consumer Discretionary14.5% Coach 19,550 1,318,648 Family Dollar Stores 22,741 1,540,703 Johnson Controls 54,309 1,636,873 Las Vegas Sands 34,170 1,577,971 Lowe's 54,925 1,467,596 McDonald's 14,589 1,303,381 NIKE, Cl. B 13,779 1,490,612 Panera Bread, Cl. A 6,961 a 1,022,919 Starbucks 40,701 2,234,078 TJX 49,366 2,096,080 Tractor Supply 13,586 1,241,081 Urban Outfitters 37,820 a 1,057,825 Walt Disney 40,889 1,869,036 Consumer Staples5.9% Coca-Cola 45,220 3,379,291 Colgate-Palmolive 12,923 1,270,331 Kraft Foods, Cl. A 54,924 2,101,941 Wal-Mart Stores 19,716 1,297,707 Energy8.8% Apache 12,179 991,127 CARBO Ceramics 12,442 1,012,281 EOG Resources 11,598 1,151,681 Halliburton 44,551 1,339,203 Marathon Oil 46,990 1,170,521 Noble 43,940 a 1,374,004 Occidental Petroleum 12,951 1,026,626 Schlumberger 38,265 2,420,261 Valero Energy 74,450 1,570,895 Financial4.8% BB&T 54,920 1,659,683 Invesco 64,683 1,406,855 MetLife 56,750 1,657,668 Wells Fargo & Co. 57,970 1,857,939 Health Care11.8% Agilent Technologies 44,544 1,811,159 C.R. Bard 13,018 1,265,220 Celgene 18,828 a 1,285,011 Express Scripts Holding 36,010 a 1,879,362 Gilead Sciences 37,840 a 1,890,108 Johnson & Johnson 17,450 1,089,404 Meridian Bioscience 51,815 981,376 ResMed 46,460 a 1,439,331 Stryker 21,882 1,125,829 Varian Medical Systems 18,416 a 1,080,283 Watson Pharmaceuticals 32,956 a 2,349,433 Industrial11.2% Boeing 15,002 1,044,289 C.H. Robinson Worldwide 15,678 913,400 Caterpillar 25,020 2,192,252 Donaldson 42,964 1,536,822 Dover 26,240 1,484,134 Emerson Electric 23,820 1,114,061 Expeditors International of Washington 13,590 519,818 Flowserve 11,000 1,130,580 Honeywell International 35,396 1,970,141 MSC Industrial Direct, Cl. A 16,356 1,172,889 Precision Castparts 8,028 1,334,334 Rockwell Collins 17,728 892,959 Information Technology20.1% Adobe Systems 35,127 a 1,090,693 Amphenol, Cl. A 22,604 1,202,307 Apple 7,383 a 4,265,381 Automatic Data Processing 22,145 1,154,862 Baidu, ADR 13,858 a 1,632,057 Cisco Systems 67,473 1,101,834 FLIR Systems 34,119 727,758 Google, Cl. A 2,065 a 1,199,476 Intel 48,092 1,242,697 International Business Machines 9,050 1,745,745 MasterCard, Cl. A 4,329 1,759,782 Microsoft 38,749 1,131,083 Oracle 42,726 1,130,957 Paychex 38,756 1,161,517 QUALCOMM 19,752 1,131,987 Salesforce.com 13,855 a 1,920,580 Teradata 30,510 a 2,028,305 Texas Instruments 65,300 1,859,744 Materials4.5% Celanese, Ser. A 38,446 1,530,535 Cliffs Natural Resources 18,060 862,907 Monsanto 17,448 1,346,986 Praxair 11,225 1,192,544 Sigma-Aldrich 18,230 1,264,615 Total Common Stocks (cost $106,357,839) Other Investment18.2% Registered Investment Companies: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 1,220,886 b 13,857,056 Dreyfus Institutional Preferred Plus Money Market Fund 3,036,320 c 3,036,320 Dreyfus Research Growth Fund, Cl. I 835,434 b 7,995,102 Total Other Investment (cost $25,060,120) Total Investments (cost $131,417,959) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $5,201,883 of which $11,859,448 related to appreciated investment securities and $6,657,565 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.1 Mutual Funds: Domestic 16.0 Consumer Discretionary 14.5 Health Care 11.8 Industrial 11.2 Energy 8.8 Consumer Staples 5.9 Financial 4.8 Materials 4.5 Money Market Investment 2.2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 110,099,307 - - Equity Securities - Foreign+ 1,632,057 - - Mutual Funds 24,888,478 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2012 (Unaudited) Common Stocks85.7% Shares Value ($) Consumer Discretionary12.5% Amazon.com 2,357 a 501,829 Bed Bath & Beyond 668 a 48,263 CarMax 1,210 a 34,134 Carnival 9,102 292,083 CBS, Cl. B 1,689 53,913 Coach 8,901 600,372 Comcast, Cl. A 14,756 426,596 DIRECTV, Cl. A 1,752 a 77,876 Discovery Communications, Cl. A 1,070 a 53,607 Family Dollar Stores 9,463 641,118 Ford Motor 3,353 35,408 Genuine Parts 474 29,862 Harley-Davidson 854 41,146 Hasbro 1,540 54,547 Home Depot 11,093 547,329 International Game Technology 259 3,704 Johnson Controls 34,246 1,032,174 Kohl's 905 41,467 Las Vegas Sands 19,850 916,673 Lennar, Cl. A 1,970 53,761 Limited Brands 639 28,346 Lowe's 25,372 677,940 Macy's 1,309 49,807 Mattel 618 19,238 McDonald's 8,566 765,286 McGraw-Hill 898 38,955 News, Cl. A 3,726 71,539 NIKE, Cl. B 6,672 721,777 O'Reilly Automotive 294 a 28,162 Omnicom Group 870 41,482 Panera Bread, Cl. A 2,908 a 427,331 Priceline.com 118 a 73,808 Ross Stores 1,164 73,600 Staples 2,680 35,215 Starbucks 18,784 1,031,054 Starwood Hotels & Resorts Worldwide 860 b 45,451 Target 1,370 79,337 Tiffany & Co. 720 39,881 Time Warner 2,392 82,452 Time Warner Cable 913 68,840 TJX 22,642 961,379 Tractor Supply 5,678 518,685 Urban Outfitters 15,780 a 441,367 VF 270 38,081 Viacom, Cl. B 1,308 62,431 Walt Disney 30,838 1,409,605 Wyndham Worldwide 590 29,382 Wynn Resorts 270 27,821 Yum! Brands 7,163 503,989 Consumer Staples8.0% Altria Group 4,149 133,556 Archer-Daniels-Midland 1,920 61,210 Avon Products 1,390 23,004 Beam 389 23,558 Clorox 770 52,976 Coca-Cola 29,573 2,209,990 Coca-Cola Enterprises 2,880 78,797 Colgate-Palmolive 6,424 631,479 ConAgra Foods 1,040 26,155 Constellation Brands, Cl. A 530 a 10,224 Costco Wholesale 4,255 367,589 CVS Caremark 2,960 133,022 Dean Foods 1,080 a 16,891 Dr. Pepper Snapple Group 600 24,756 General Mills 1,720 65,842 H.J. Heinz 853 45,277 Hershey 281 18,788 J.M. Smucker 119 9,111 Kimberly-Clark 920 73,002 Kraft Foods, Cl. A 36,615 1,401,256 Kroger 1,636 36,008 Lorillard 340 42,024 McCormick & Co. 482 27,166 Mead Johnson Nutrition 3,507 283,155 Molson Coors Brewing, Cl. B 880 33,836 PepsiCo 7,151 485,195 Philip Morris International 7,614 643,459 Procter & Gamble 13,786 858,730 Reynolds American 710 29,706 Sara Lee 1,668 34,861 Sysco 1,650 46,052 Tyson Foods, Cl. A 1,530 29,636 Wal-Mart Stores 12,159 800,305 Walgreen 2,227 67,968 Whole Foods Market 370 32,786 Energy9.3% Anadarko Petroleum 1,621 98,881 Apache 6,394 520,344 Baker Hughes 200 8,346 Cameron International 876 a 40,024 CARBO Ceramics 5,165 420,224 Chevron 7,854 772,127 ConocoPhillips 2,096 109,327 CONSOL Energy 36 1,011 Denbury Resources 2,120 a 32,054 Devon Energy 659 39,224 EOG Resources 5,751 571,074 EQT 630 29,219 Exxon Mobil 15,564 1,223,797 FMC Technologies 250 a 10,060 Halliburton 31,426 944,666 Kinder Morgan 2,125 72,637 Marathon Oil 31,077 774,128 Marathon Petroleum 538 19,406 Nabors Industries 2,330 a 31,571 National Oilwell Varco 430 28,703 Noble 25,180 a 787,379 Noble Energy 453 38,260 Occidental Petroleum 7,704 610,696 Phillips 66 733 a 22,012 Pioneer Natural Resources 510 49,317 Plains Exploration & Production 5,641 a 201,891 QEP Resources 5,918 155,762 Range Resources 480 27,571 Schlumberger 24,410 1,543,933 Spectra Energy 2,097 60,205 Tesoro 460 a 10,175 Valero Energy 44,933 948,086 Williams 1,339 40,880 WPX Energy 733 10,753 Financial8.9% ACE 739 53,452 Allstate 1,260 42,764 American Express 2,279 127,237 American International Group 1,620 a 47,272 American Tower 975 b 63,258 Ameriprise Financial 792 37,953 Aon 8,076 375,534 AvalonBay Communities 289 b 40,388 Bank of America 17,244 126,743 BB&T 39,709 1,200,006 Berkshire Hathaway, Cl. B 4,062 a 322,360 BlackRock 350 59,780 Capital One Financial 1,543 79,264 CBRE Group, Cl. A 1,590 a 26,156 Charles Schwab 3,741 46,613 Chubb 711 51,242 Cincinnati Financial 1,390 50,151 Citigroup 15,430 409,049 CME Group 115 29,621 Discover Financial Services 1,197 39,633 Equity Residential 857 b 52,363 Fifth Third Bancorp 3,364 44,909 First Horizon National 2,190 18,571 Franklin Resources 257 27,445 Goldman Sachs Group 654 62,588 Hartford Financial Services Group 1,446 24,322 HCP 1,330 b 54,317 Health Care REIT 940 b 52,142 Host Hotels & Resorts 2,743 b 41,858 Hudson City Bancorp 5,190 32,178 IntercontinentalExchange 289 a 35,388 Invesco 41,764 908,367 JPMorgan Chase & Co. 18,744 621,364 Legg Mason 1,780 45,301 Lincoln National 56 1,158 Loews 957 37,218 M&T Bank 630 51,232 Marsh & McLennan 1,196 38,248 MetLife 34,892 1,019,195 Moody's 720 26,345 Morgan Stanley 4,666 62,338 NASDAQ OMX Group 1,700 37,196 NYSE Euronext 1,383 33,621 Plum Creek Timber 721 b 26,317 PNC Financial Services Group 8,070 495,659 Principal Financial Group 149 3,659 Progressive 1,890 41,070 Prudential Financial 706 32,794 Regions Financial 4,130 25,978 Simon Property Group 782 b 115,361 State Street 7,686 316,740 SunTrust Banks 1,700 38,964 T. Rowe Price Group 761 43,826 Travelers 981 61,303 U.S. Bancorp 14,450 449,540 Unum Group 2,350 46,883 Ventas 890 b 52,350 Wells Fargo & Co. 49,233 1,577,918 Weyerhaeuser 990 b 19,711 Health Care11.3% Abbott Laboratories 3,353 207,182 Aetna 918 37,537 Agilent Technologies 24,420 992,917 Allergan 679 61,280 AmerisourceBergen 896 33,143 Amgen 1,860 129,307 Baxter International 1,585 80,233 Becton Dickinson & Co. 187 13,675 Biogen Idec 522 a 68,251 Boston Scientific 1,209 a 6,940 Bristol-Myers Squibb 13,482 449,490 C.R. Bard 5,979 581,099 Cardinal Health 1,100 45,518 Celgene 8,943 a 610,360 Cerner 420 a 32,743 Cigna 708 31,088 Covidien 6,681 345,942 DaVita 450 a 36,562 Edwards Lifesciences 310 a 26,465 Eli Lilly & Co. 2,146 87,879 Express Scripts Holding 22,668 a 1,183,043 Forest Laboratories 2,420 a 84,700 Gilead Sciences 22,670 a 1,132,366 Humana 401 30,632 Intuitive Surgical 110 a 57,541 Johnson & Johnson 13,171 822,266 Laboratory Corp. of America Holdings 511 a 42,556 Life Technologies 860 a 35,183 McKesson 569 49,662 Medtronic 1,906 70,217 Merck & Co. 14,981 562,986 Meridian Bioscience 21,617 409,426 Pfizer 40,467 885,013 Quest Diagnostics 620 35,278 ResMed 19,367 a 599,990 Shire, ADR 2,270 191,611 St. Jude Medical 226 8,683 Stryker 10,141 521,754 Thermo Fisher Scientific 810 40,889 UnitedHealth Group 2,192 122,248 Varian Medical Systems 7,669 a 449,864 Watson Pharmaceuticals 16,877 a 1,203,161 WellPoint 844 56,877 Industrial10.3% 3M 1,744 147,211 Boeing 7,901 549,989 C.H. Robinson Worldwide 7,195 419,181 Caterpillar 15,187 1,330,685 CSX 2,178 45,498 Cummins 506 49,057 Danaher 1,132 58,830 Deere & Co. 981 72,466 Donaldson 17,890 639,925 Dover 16,409 928,093 Eaton 8,772 374,214 Emerson Electric 11,800 551,886 Expeditors International of Washington 6,466 247,324 FedEx 928 82,722 Flowserve 4,590 471,760 Fluor 377 17,674 General Dynamics 961 61,514 General Electric 39,792 759,629 Goodrich 111 13,960 Honeywell International 21,747 1,210,438 Illinois Tool Works 790 44,359 Ingersoll-Rand 8,080 333,785 Lockheed Martin 730 60,444 MSC Industrial Direct, Cl. A 6,807 488,130 Norfolk Southern 852 55,823 Northrop Grumman 436 25,615 PACCAR 607 22,805 Parker Hannifin 632 51,660 Pitney Bowes 2,550 34,782 Precision Castparts 3,727 619,465 Rockwell Automation 418 30,309 Rockwell Collins 8,260 416,056 Southwest Airlines 3,960 35,759 Stanley Black & Decker 673 44,586 Tyco International 1,194 63,473 Union Pacific 3,614 402,600 United Parcel Service, Cl. B 1,743 130,620 United Technologies 6,467 479,269 W.W. Grainger 230 44,539 Waste Management 744 24,135 Xylem 68 1,722 Information Technology19.1% Accenture, Cl. A 5,533 315,934 Adobe Systems 16,412 a 509,593 Altera 458 15,302 Amphenol, Cl. A 10,207 542,910 Analog Devices 1,563 56,846 Apple 7,397 a 4,273,469 Applied Materials 6,230 64,356 Autodesk 384 a 12,296 Automatic Data Processing 10,897 568,279 Baidu, ADR 7,966 a 938,156 Cisco Systems 41,162 672,175 Citrix Systems 534 a 39,025 Cognizant Technology Solutions, Cl. A 851 a 49,571 Corning 4,110 53,389 Dell 2,432 a 29,987 eBay 2,742 a 107,459 EMC 18,832 a 449,143 F5 Networks 310 a 32,079 First Solar 440 a 5,526 Fiserv 446 a 30,074 FLIR Systems 14,196 302,801 Google, Cl. A 1,448 a 841,085 Hewlett-Packard 2,098 47,583 Intel 31,307 808,973 International Business Machines 9,807 1,891,770 Intuit 797 44,815 Juniper Networks 1,900 a 32,680 Linear Technology 765 22,200 MasterCard, Cl. A 2,041 829,687 Microsoft 33,333 972,990 Molex 774 17,856 Motorola Solutions 898 43,176 NetApp 1,250 a 37,200 NXP Semiconductors 12,150 a 256,486 Oracle 26,875 711,381 Paychex 17,644 528,791 QUALCOMM 20,466 1,172,906 Red Hat 540 a 27,745 Salesforce.com 8,294 a 1,149,714 SanDisk 50 a 1,635 Symantec 1,984 a 29,443 TE Connectivity 1,680 52,786 Teradata 19,248 a 1,279,607 Texas Instruments 37,034 1,054,728 Visa, Cl. A 1,110 127,872 Western Digital 900 a 28,251 Western Union 382 6,265 Xerox 5,130 37,039 Xilinx 1,284 41,049 Yahoo! 3,282 a 50,018 Materials3.7% Air Products & Chemicals 3,419 270,238 Alcoa 9,110 77,890 Bemis 361 10,960 Celanese, Ser. A 21,564 858,463 CF Industries Holdings 200 34,192 Cliffs Natural Resources 7,677 366,807 Dow Chemical 2,466 76,594 E.I. du Pont de Nemours & Co. 2,001 96,568 Freeport-McMoRan Copper & Gold 9,094 291,372 International Paper 1,524 44,501 Monsanto 8,571 661,681 Nucor 1,120 40,051 PPG Industries 578 59,788 Praxair 5,517 586,126 Sealed Air 1,850 28,953 Sigma-Aldrich 8,506 590,061 Vulcan Materials 699 24,220 Telecommunication Services1.2% AT&T 20,600 703,902 Crown Castle International 800 a 43,680 Verizon Communications 12,700 528,828 Utilities1.4% AES 2,053 a 24,821 AGL Resources 1,500 56,220 Ameren 1,850 59,773 American Electric Power 1,360 52,374 CenterPoint Energy 13,400 271,082 CMS Energy 2,796 65,147 Dominion Resources 1,103 57,422 DTE Energy 660 37,508 Duke Energy 3,243 71,281 Exelon 2,380 88,012 FirstEnergy 1,040 48,662 NextEra Energy 1,050 68,607 NiSource 1,200 30,108 Northeast Utilities 673 24,235 NRG Energy 2,000 a 30,640 Pinnacle West Capital 1,545 76,292 Sempra Energy 6,233 405,207 Southern 1,573 72,216 Wisconsin Energy 948 35,872 Total Common Stocks (cost $88,537,420) Number of Warrants.0% Warrants Value ($) Energy Kinder Morgan (5/25/17) (cost $0) 1,411 a Other Investment14.7% Shares Value ($) Registered Investment Company: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 703,458 c 7,984,251 Dreyfus Institutional Preferred Plus Money Market Fund 2,871,323 d 2,871,323 Dreyfus Research Growth Fund, Cl. I 564,394 c 5,401,252 Total Other Investment (cost $16,159,818) Total Investments (cost $104,697,238) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts REIT- Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $6,556,239 of which $10,498,382 related to appreciated investment securities and $3,942,143 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 19.1 Consumer Discretionary 12.5 Mutual Funds: Domestic 12.1 Health Care 11.3 Industrial 10.3 Energy 9.3 Financial 8.9 Consumer Staples 8.0 Materials 3.7 Money Market Investment 2.6 Utilities 1.4 Telecommunication Services 1.2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 93,607,180 - - Equity Securities - Foreign+ 1,386,253 - - Mutual Funds 16,256,826 - - Warrants+ 3,218 - - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2012 (Unaudited) Common Stocks97.4% Shares Value ($) Consumer Discretionary15.7% Carnival 234,990 7,540,829 Home Depot 97,640 4,817,558 Johnson Controls 182,650 5,505,071 McGraw-Hill 125,710 5,453,300 Newell Rubbermaid 451,590 8,309,256 Omnicom Group 174,560 8,323,021 Regal Entertainment Group, Cl. A 1,166,310 a 16,036,762 Time Warner 286,370 9,871,174 Viacom, Cl. B 121,550 5,801,581 Consumer Staples10.9% ConAgra Foods 410,480 10,323,572 Kraft Foods, Cl. A 110,120 4,214,292 Lorillard 70,100 8,664,360 PepsiCo 230,960 15,670,636 Procter & Gamble 173,800 10,826,002 Energy4.1% BP, ADR 94,240 3,435,990 Exxon Mobil 115,730 9,099,850 Occidental Petroleum 78,540 6,225,866 Financial12.2% Arthur J. Gallagher & Co. 371,900 12,919,806 Comerica 196,090 5,965,058 JPMorgan Chase & Co. 488,499 16,193,742 Marsh & McLennan 83,290 2,663,614 MetLife 105,000 3,067,050 New York Community Bancorp 296,420 3,660,787 U.S. Bancorp 366,760 11,409,904 Health Care8.7% Johnson & Johnson 109,350 6,826,720 Merck & Co. 423,660 15,921,143 Pfizer 791,858 17,317,934 Industrial12.3% Eaton 152,840 6,520,154 General Electric 1,011,532 19,310,146 Honeywell International 154,500 8,599,470 Hubbell, Cl. B 51,630 4,074,640 Pitney Bowes 583,120 a 7,953,757 Stanley Black & Decker 86,460 5,727,975 United Technologies 56,700 4,202,037 Information Technology5.4% Cisco Systems 473,640 7,734,541 Paychex 149,690 4,486,209 QUALCOMM 143,110 8,201,634 Taiwan Semiconductor Manufacturing, ADR 298,700 4,101,151 Materials6.8% Dow Chemical 305,360 9,484,482 Eastman Chemical 174,900 8,143,344 International Paper 252,870 7,383,804 PPG Industries 57,260 5,922,974 Telecommunication Services8.4% AT&T 131,905 4,507,194 Vodafone Group, ADR 756,290 20,261,009 Windstream 1,456,752 a 13,635,199 Utilities12.9% Dominion Resources 151,680 7,896,461 DTE Energy 71,600 4,069,028 Exelon 111,940 4,139,541 National Grid, ADR 312,840 a 15,732,724 NextEra Energy 259,150 16,932,861 PPL 378,510 10,359,819 Total Common Stocks (cost $436,657,768) Preferred Stocks1.0% Financial Citigroup, Conv., Cum. $7.5 (cost $5,027,377) 50,990 Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,967,394) 5,967,394 b Investment of Cash Collateral for Securities Loaned7.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $33,865,401) 33,865,401 b Total Investments (cost $481,517,940) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $33,040,359 and the value of the collateral held by the fund was $33,950,300, consisting of cash collateral of $33,865,401 and U.S. Government Agency securities valued at $84,899. b Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $8,163,330 of which $24,736,215 related to appreciated investment securities and $16,572,885 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 15.7 Financial 13.2 Utilities 12.9 Industrial 12.3 Consumer Staples 10.9 Health Care 8.7 Money Market Investments 8.7 Telecommunication Services 8.4 Materials 6.8 Information Technology 5.4 Energy 4.1 † Based on net assets. STATEMENT OF OPTIONS WRITTEN May 31, 2012 (Unaudited) Number of Contracts Value ($) Call Options; Lorillard, June 2012 @ $140 700 a ) (premium received $123,904) a - Non-income producing security. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 406,201,397 - - Equity Securities - Foreign+ 43,530,874 - - Mutual Funds 39,832,795 - - Liabilities ($) Other Financial Instruments: Options Written (7,700 ) - - ) + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Stock Fund May 31, 2012 (Unaudited) Common Stocks98.0% Shares Value ($) Consumer Discretionary13.1% Advance Auto Parts 79,800 5,820,612 ANN 268,700 a 7,225,343 Brinker International 310,100 10,019,331 Collective Brands 401,000 a,b 8,529,270 Dick's Sporting Goods 290,500 13,508,250 Foot Locker 153,900 4,884,786 HSN 208,000 8,091,200 Lear 135,200 5,387,720 Mohawk Industries 145,200 a 9,888,120 O'Reilly Automotive 67,000 a 6,417,930 Panera Bread, Cl. A 30,100 a 4,423,195 PetSmart 108,700 7,004,628 Polaris Industries 78,300 5,948,451 PVH 71,100 5,759,100 Royal Caribbean Cruises 213,800 5,034,990 Thor Industries 241,300 7,419,975 Toll Brothers 400,300 a 10,920,184 Tractor Supply 145,600 13,300,560 Ulta Salon, Cosmetics & Fragrance 117,300 10,483,101 Under Armour, Cl. A 41,800 a 4,210,514 Consumer Staples4.4% Church & Dwight 220,800 11,755,392 Fresh Del Monte Produce 254,500 5,973,115 Green Mountain Coffee Roasters 135,500 a,b 3,197,800 Monster Beverage 160,700 a 11,666,820 Pilgrim's Pride 761,900 a 6,255,199 Spectrum Brands Holdings 371,200 a 12,813,824 Energy5.1% Cimarex Energy 150,900 b 8,038,443 HollyFrontier 221,200 6,520,976 Hornbeck Offshore Services 165,600 a 5,529,384 Kodiak Oil & Gas 752,800 a,b 6,105,208 Magnum Hunter Resources 869,400 a,b 3,503,682 Oceaneering International 228,200 10,547,404 Plains Exploration & Production 339,500 a 12,150,705 Transocean 204,300 8,341,569 Financial22.5% Affiliated Managers Group 114,500 a 11,801,515 American Campus Communities 212,700 c 9,337,530 AmTrust Financial Services 309,800 b 8,906,750 Associated Banc-Corp 187,200 2,369,952 Camden Property Trust 173,200 c 11,277,052 Cathay General Bancorp 432,500 7,170,850 CNO Financial Group 1,289,600 8,846,656 Digital Realty Trust 86,300 b,c 6,107,451 Duke Realty 673,100 c 9,315,704 East West Bancorp 478,300 10,709,137 Everest Re Group 86,400 8,823,168 Extra Space Storage 221,700 c 6,287,412 First Horizon National 578,800 4,908,224 Host Hotels & Resorts 378,359 c 5,773,759 Jefferies Group 175,900 2,350,024 Jones Lang LaSalle 91,800 6,655,500 Kimco Realty 392,600 c 7,047,170 Macerich 254,700 c 14,530,635 MarketAxess Holdings 166,700 5,382,743 ProLogis 183,400 c 5,865,132 Prosperity Bancshares 178,900 7,642,608 Protective Life 423,900 11,174,004 Raymond James Financial 288,000 9,843,840 Rayonier 130,929 c 5,626,019 Regions Financial 985,400 6,198,166 Reinsurance Group of America 228,900 11,483,913 Signature Bank 144,800 a 8,892,168 SL Green Realty 119,200 c 8,941,192 Strategic Hotels & Resorts 999,000 a,c 6,223,770 SVB Financial Group 137,200 a 8,185,352 Synovus Financial 2,034,300 3,885,513 Validus Holdings 198,000 6,213,240 Washington Federal 453,300 7,438,653 Weingarten Realty Investors 380,500 c 9,733,190 Health Care11.8% Accuray 367,800 a 2,306,106 Cooper 125,100 10,656,018 Endo Health Solutions 305,400 a 9,931,608 Exact Sciences 262,600 a 2,594,488 Gen-Probe 69,164 a 5,596,059 Halozyme Therapeutics 313,600 a 2,395,904 Henry Schein 177,600 a 13,197,456 HMS Holdings 332,700 a 8,913,033 Hologic 289,800 a 4,857,048 MAP Pharmaceuticals 509,000 a,b 5,990,930 Mettler-Toledo International 32,200 a 5,027,064 Molina Healthcare 280,300 a 7,150,453 NxStage Medical 386,000 a 5,863,340 OraSure Technologies 240,800 a 2,492,280 Regeneron Pharmaceuticals 78,800 a 10,689,220 ResMed 341,600 a 10,582,768 SXC Health Solutions 69,200 a 6,207,932 Tornier 105,200 a 2,077,700 Universal Health Services, Cl. B 240,700 9,327,125 Vertex Pharmaceuticals 213,700 a,b 12,830,548 Industrial16.9% AMETEK 307,975 15,617,412 BE Aerospace 240,100 a 10,401,132 Chart Industries 52,700 a 3,291,642 Clean Harbors 104,000 a 6,455,280 Corrections Corp. of America 137,500 3,584,625 Crane 179,300 6,793,677 Donaldson 349,100 12,487,307 Esterline Technologies 35,900 a 2,318,781 Gardner Denver 52,900 2,860,832 Hubbell, Cl. B 141,800 11,190,856 JB Hunt Transport Services 185,500 10,597,615 Kansas City Southern 203,600 13,433,528 KBR 333,200 8,486,604 Kirby 143,200 a 7,558,096 Lincoln Electric Holdings 119,300 5,676,294 Manpower 84,400 3,034,180 MSC Industrial Direct, Cl. A 67,900 4,869,109 Oshkosh 94,800 a 1,940,556 Pentair 157,700 b 6,427,852 Robert Half International 128,300 3,646,286 Roper Industries 63,000 6,376,860 SPX 49,000 3,519,670 Terex 171,000 a,b 2,843,730 Timken 155,700 7,426,890 Towers Watson & Co., Cl. A 111,800 6,737,068 TransDigm Group 53,100 a 6,531,300 Triumph Group 146,500 8,766,560 United Rentals 86,300 a,b 2,981,665 WABCO Holdings 41,900 a 2,168,744 Wabtec 50,800 3,688,588 Waste Connections 243,000 7,520,850 Information Technology15.8% Alliance Data Systems 51,800 a 6,526,800 Arrow Electronics 114,500 a 3,882,695 Atmel 476,300 a 3,334,100 Avnet 307,300 a 9,369,577 Cardtronics 252,800 a 7,083,456 Check Point Software Technologies 95,800 a,b 4,908,792 Ciena 420,900 a 5,703,195 CommVault Systems 119,200 a 5,586,904 Cree 302,800 a,b 7,591,196 Equinix 92,300 a 15,055,053 F5 Networks 47,900 a 4,956,692 Informatica 206,800 a 8,567,724 Lender Processing Services 240,600 5,553,048 MICROS Systems 198,000 a 10,446,480 NCR 444,700 a 9,525,474 Rackspace Hosting 217,200 a 10,744,884 SBA Communications, Cl. A 65,600 a 3,407,920 Semtech 236,700 a 5,702,103 Skyworks Solutions 371,100 a 9,967,746 Teradata 99,200 a 6,594,816 Teradyne 368,100 a 5,319,045 TIBCO Software 427,200 a 11,427,600 Trimble Navigation 247,700 a 11,682,771 VeriFone Systems 233,000 a 8,413,630 Wright Express 78,800 a 4,417,528 Materials5.7% Albemarle 184,700 11,211,290 Ashland 62,900 4,021,197 Cabot 218,500 8,259,300 Carpenter Technology 178,700 8,052,222 Cytec Industries 140,500 8,494,630 PPG Industries 57,300 5,927,112 Sonoco Products 289,300 8,901,761 United States Steel 198,100 b 4,021,430 Valspar 169,900 8,190,879 Utilities2.7% Alliant Energy 257,300 11,241,437 Cleco 295,780 12,079,655 ITC Holdings 132,700 9,149,665 Total Common Stocks (cost $1,066,779,385) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,021,686) 15,021,686 d Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $37,920,226) 37,920,226 d Total Investments (cost $1,119,721,297) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $39,009,986 and the value of the collateral held by the fund was $40,662,938, consisting of cash collateral of $37,920,226 and U.S. Government and agency securities valued at $2,742,712. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $88,085,864 of which $153,272,043 related to appreciated investment securities and $65,186,179 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 22.5 Industrial 16.9 Information Technology 15.8 Consumer Discretionary 13.1 Health Care 11.8 Materials 5.7 Energy 5.1 Money Market Investments 4.5 Consumer Staples 4.4 Utilities 2.7 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,143,743,217 - - Equity Securities - Foreign+ 11,122,032 - - Mutual Funds 52,941,912 - - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Stock Fund May 31, 2012 (Unaudited) Common Stocks98.2% Shares Value ($) Consumer Discretionary15.6% Ameristar Casinos 81,100 1,516,570 Arctic Cat 41,800 a 1,511,488 Brinker International 57,600 1,861,056 Buffalo Wild Wings 9,200 a 783,012 Cabela's 22,700 a 802,218 Carter's 25,300 a 1,364,429 Coinstar 15,000 a,b 921,450 Crocs 46,100 a 779,551 Fifth & Pacific Companies 120,300 a,b 1,439,991 Finish Line, Cl. A 79,400 1,637,228 Genesco 30,600 a 2,034,900 Hibbett Sports 14,300 a 801,229 Lear 30,800 1,227,380 Lithia Motors, Cl. A 69,600 1,699,632 Marriott Vacations Worldwide 17,400 a 492,420 Men's Wearhouse 59,900 2,155,801 Pier 1 Imports 82,800 1,349,640 Pool 23,500 868,795 Royal Caribbean Cruises 61,800 1,455,390 Ruth's Hospitality Group 244,200 a,b 1,601,952 Ryland Group 89,200 b 1,994,512 Select Comfort 30,000 a 820,800 Shuffle Master 122,500 a 1,942,850 Steven Madden 51,100 a 2,071,594 Thor Industries 40,800 1,254,600 Ulta Salon, Cosmetics & Fragrance 25,200 2,252,124 Wolverine World Wide 25,900 1,101,009 Consumer Staples4.4% Darling International 62,900 a 881,229 Hain Celestial Group 28,500 a 1,581,465 Pilgrim's Pride 186,100 a 1,527,881 Smart Balance 229,700 a 1,362,121 Spectrum Brands Holdings 59,300 a 2,047,036 TreeHouse Foods 30,800 a 1,755,908 United Natural Foods 31,800 a 1,612,260 Energy4.0% Approach Resources 54,400 a,b 1,524,832 Hornbeck Offshore Services 63,700 a 2,126,943 Lufkin Industries 16,100 925,267 Magnum Hunter Resources 293,300 a,b 1,181,999 OYO Geospace 14,600 a 1,354,734 Stone Energy 75,100 a 1,769,356 Tetra Tech 28,700 a 717,213 Financial21.5% American Campus Communities 32,800 c 1,439,920 Aspen Insurance Holdings 44,700 1,263,222 BBCN Bancorp 158,100 a 1,705,899 BioMed Realty Trust 62,940 c 1,136,067 Boston Private Financial Holdings 186,900 1,685,838 CBL & Associates Properties 76,600 c 1,337,436 Citizens Republic Bancorp 37,200 a 604,872 CNO Financial Group 213,100 1,461,866 Columbia Banking System 85,500 1,549,260 CubeSmart 130,300 1,473,693 CVB Financial 159,400 1,735,866 EastGroup Properties 39,300 c 1,948,101 Entertainment Properties Trust 18,070 c 745,749 Extra Space Storage 47,200 c 1,338,592 First Cash Financial Services 31,900 a 1,194,974 First Commonwealth Financial 159,400 999,438 Glacier Bancorp 106,600 1,529,710 Kilroy Realty 59,000 c 2,708,690 Kite Realty Group Trust 308,500 c 1,462,290 MarketAxess Holdings 36,000 1,162,440 PacWest Bancorp 62,900 1,434,749 Piper Jaffray 48,600 a 1,064,826 Platinum Underwriters Holdings 35,700 1,295,910 Post Properties 40,400 c 1,955,764 PrivateBancorp 116,900 1,721,937 Protective Life 64,100 1,689,676 Stifel Financial 48,800 a 1,551,352 Strategic Hotels & Resorts 343,400 a,c 2,139,382 Susquehanna Bancshares 212,200 2,043,486 Tanger Factory Outlet Centers 66,000 c 2,046,660 Texas Capital Bancshares 45,400 a 1,760,612 Tower Group 74,300 1,458,509 UMB Financial 31,500 1,536,255 Wintrust Financial 50,200 1,707,302 Health Care10.9% ABIOMED 61,400 a 1,248,262 Accuray 103,400 a 648,318 Air Methods 19,800 a 1,804,770 Align Technology 34,600 a 1,080,558 Centene 25,800 a 932,412 CONMED 60,900 1,631,511 Cooper 16,800 1,431,024 Cubist Pharmaceuticals 30,600 a 1,227,672 Exact Sciences 68,400 a 675,792 Fluidigm 48,500 a 675,120 Gen-Probe 15,570 a 1,259,769 Halozyme Therapeutics 96,000 a 733,440 MAP Pharmaceuticals 108,000 a,b 1,271,160 Molina Healthcare 61,200 a 1,561,212 MWI Veterinary Supply 6,300 a 585,585 NxStage Medical 88,000 a 1,336,720 OraSure Technologies 64,600 a 668,610 Quality Systems 20,300 580,783 Questcor Pharmaceuticals 32,700 a,b 1,353,780 Salix Pharmaceuticals 57,500 a 2,979,075 Tornier 29,500 a 582,625 Universal Health Services, Cl. B 35,300 1,367,875 ViroPharma 37,300 a 751,222 Industrial14.3% A.O. Smith 47,700 2,201,832 Actuant, Cl. A 53,400 1,397,478 AMETEK 31,750 1,610,042 Applied Industrial Technologies 53,500 2,017,485 BE Aerospace 28,600 a 1,238,952 Belden 21,900 684,375 Chart Industries 10,600 a 662,076 Crane 22,700 860,103 EMCOR Group 55,300 1,512,455 ESCO Technologies 48,800 1,703,120 Healthcare Services Group 65,600 1,282,480 Herman Miller 62,300 1,151,304 Hub Group, Cl. A 37,400 a 1,307,504 II-VI 28,100 a 531,090 Interface 92,100 1,168,749 Kansas City Southern 23,800 1,570,324 Kforce 96,500 a 1,286,345 Mueller Industries 16,800 713,664 Old Dominion Freight Line 47,000 a 2,047,320 Robbins & Myers 23,600 1,075,924 Spirit Aerosystems Holdings, Cl. A 61,600 a 1,421,112 Teledyne Technologies 16,000 a 953,280 Timken 8,800 419,760 Toro 12,600 938,826 Towers Watson & Co., Cl. A 22,000 1,325,720 TransDigm Group 12,200 a 1,500,600 Triumph Group 20,600 1,232,704 United Rentals 12,700 a 438,785 WABCO Holdings 8,200 a 424,432 Information Technology20.0% 3D Systems 26,200 a,b 796,480 Anixter International 32,100 1,846,071 Arris Group 78,800 a 971,604 Aspen Technology 50,100 a 1,107,210 Bottomline Technologies 45,900 a 820,692 Cardtronics 71,900 a 2,014,638 Cirrus Logic 71,000 a 2,039,120 Cognex 51,000 1,784,490 CommVault Systems 46,200 a 2,165,394 DealerTrack Holdings 66,400 a 1,812,720 FARO Technologies 28,800 a 1,328,544 FEI 75,000 a 3,432,750 Heartland Payment Systems 54,800 1,599,064 Liquidity Services 36,400 a 2,325,596 Littelfuse 17,900 1,029,966 LivePerson 85,100 a 1,468,826 LogMeIn 40,700 a 1,304,435 MAXIMUS 48,700 2,216,337 Microsemi 42,800 a 755,848 MKS Instruments 81,100 2,120,765 Netgear 49,900 a 1,566,361 OSI Systems 30,500 a 1,946,510 Plexus 42,200 a 1,181,600 Power Integrations 45,500 1,856,855 Sourcefire 35,900 a 1,980,244 Stamps.com 44,800 a 1,100,288 Stratasys 33,700 a 1,601,424 Synaptics 18,400 a 493,488 SYNNEX 32,500 a 1,083,875 Ultratech 31,700 a 961,144 Veeco Instruments 20,600 a,b 714,408 Wright Express 16,100 a 902,566 Materials5.3% American Vanguard 84,900 2,288,055 Buckeye Technologies 57,800 1,601,638 Carpenter Technology 30,100 1,356,306 Eagle Materials 59,400 1,906,740 H.B. Fuller 25,400 772,160 Haynes International 29,400 1,499,400 SunCoke Energy 121,800 1,710,072 Texas Industries 54,400 b 1,740,800 Utilities2.2% Cleco 66,200 2,703,608 NV Energy 153,600 2,657,280 Total Common Stocks (cost $224,917,912) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,538,668) 3,538,668 d Investment of Cash Collateral for Securities Loaned4.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,134,650) 11,134,650 d Total Investments (cost $239,591,230) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $10,851,625 and the value of the collateral held by the fund was $11,182,569, consisting of cash collateral of $11,134,650 and U.S. Government and agency securities valued at $47,919. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $12,712,804 of which $27,479,418 related to appreciated investment securities and $14,766,614 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 21.5 Information Technology 20.0 Consumer Discretionary 15.6 Industrial 14.3 Health Care 10.9 Money Market Investments 6.1 Materials 5.3 Consumer Staples 4.4 Energy 4.0 Utilities 2.2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 237,630,716 - - Mutual Funds 14,673,318 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund May 31, 2012 (Unaudited) Common Stocks126.2% Shares Value ($) Consumer Discretionary9.5% American Eagle Outfitters 77,560 1,497,684 AutoZone 3,620 a 1,376,541 Cabela's 41,540 a,b 1,468,024 Carnival 112,530 b 3,611,088 CBS, Cl. B 91,440 b 2,918,765 Delphi Automotive 93,310 2,708,789 Foot Locker 72,130 b 2,289,406 Macy's 38,630 1,469,872 McDonald's 47,220 b 4,218,635 PVH 28,120 2,277,720 Under Armour, Cl. A 14,130 a 1,423,315 Consumer Staples11.7% Coca-Cola Enterprises 160,240 b 4,384,166 CVS Caremark 27,050 b 1,215,627 Lorillard 28,790 b 3,558,444 Philip Morris International 94,170 b 7,958,307 Ralcorp Holdings 62,860 a,b 3,994,753 Unilever, ADR 233,760 b 7,382,141 Whole Foods Market 28,570 b 2,531,588 Energy11.4% Anadarko Petroleum 46,720 b 2,849,920 Apache 26,030 b 2,118,321 Chevron 84,430 b 8,300,313 Ensco, Cl. A 61,130 b 2,745,348 EOG Resources 31,770 b 3,154,761 National Oilwell Varco 92,590 6,180,383 Occidental Petroleum 31,080 b 2,463,712 TransCanada 63,980 b 2,618,062 Financial21.8% Affiliated Managers Group 29,595 a,b 3,050,357 Alliance Data Systems 29,380 a,b 3,701,880 American Express 125,410 b 7,001,640 Ameriprise Financial 92,570 b 4,435,954 Bank of America 233,750 b 1,718,062 Capital One Financial 49,930 b 2,564,904 CBRE Group, Cl. A 201,260 a,b 3,310,727 Chubb 31,080 b 2,239,936 Discover Financial Services 108,440 3,590,448 IntercontinentalExchange 33,830 a,b 4,142,483 JPMorgan Chase & Co. 131,980 b 4,375,137 Moody's 110,670 4,049,415 SLM 155,100 2,166,747 T. Rowe Price Group 23,630 1,360,852 U.S. Bancorp 69,930 2,175,522 Wells Fargo & Co. 212,600 b 6,813,830 Zillow 34,800 1,363,464 Health Care24.9% Amylin Pharmaceuticals 126,260 a 3,347,153 Baxter International 53,920 b 2,729,430 Cerner 15,680 a,b 1,222,413 Cigna 132,920 b 5,836,517 Covidien 127,650 b 6,609,717 Cubist Pharmaceuticals 27,270 a,b 1,094,072 Gilead Sciences 40,250 a 2,010,487 McKesson 23,740 2,072,027 Medicis Pharmaceutical, Cl. A 39,850 1,438,585 Merck & Co. 166,570 6,259,701 Omnicare 40,960 1,291,059 Pfizer 516,500 b 11,295,855 Salix Pharmaceuticals 52,630 a 2,726,760 Sanofi, ADR 218,350 b 7,430,451 St. Jude Medical 118,240 4,542,781 Vertex Pharmaceuticals 44,660 a,b 2,681,386 Zimmer Holdings 59,130 b 3,586,235 Industrial11.8% Caterpillar 31,310 b 2,743,382 Cooper Industries 51,930 b 3,661,065 Eaton 94,780 b 4,043,315 FedEx 46,190 b 4,117,377 General Electric 428,420 b 8,178,538 JB Hunt Transport Services 45,080 b 2,575,420 Precision Castparts 9,700 1,612,237 Robert Half International 78,580 2,233,244 Tyco International 44,180 b 2,348,609 Information Technology30.1% Analog Devices 51,010 b 1,855,234 Apple 32,750 a,b 18,920,657 Autodesk 22,820 a,b 730,696 Broadcom, Cl. A 95,620 a,b 3,093,307 Ciena 428,150 a,b 5,801,432 Cognizant Technology Solutions, Cl. A 80,350 a,b 4,680,387 Electronic Arts 232,070 a,b 3,160,793 EMC 171,890 a,b 4,099,576 Informatica 31,130 a,b 1,289,716 International Business Machines 37,730 b 7,278,117 Intuit 87,510 b 4,920,687 Oracle 246,750 b 6,531,473 QUALCOMM 127,530 b 7,308,744 Salesforce.com 9,550 a 1,323,821 Skyworks Solutions 57,630 a,b 1,547,942 Teradata 18,940 a 1,259,131 Vishay Intertechnology 345,580 a,b 3,670,060 VMware, Cl. A 14,470 a 1,345,855 Xilinx 42,100 1,345,937 Materials1.6% LyondellBasell Industries, Cl. A 110,810 b Telecommunication Services3.4% AT&T 263,510 b Total Common Stocks (cost $310,015,650) Other Investment3.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,476,089) 9,476,089 c Total Investments (cost $319,491,739) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $33,017,448 of which $44,327,399 related to appreciated investment securities and $11,309,951 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 30.1 Health Care 24.9 Financial 21.8 Industrial 11.8 Consumer Staples 11.7 Energy 11.4 Consumer Discretionary 9.5 Money Market Investment 3.5 Telecommunication Services 3.4 Materials 1.6 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT May 31, 2012 (Unaudited) Common Stocks29.1% Shares Value ($) Consumer Discretionary1.8% Home Depot 26,910 1,327,739 Leggett & Platt 64,440 1,339,708 Monro Muffler Brake 60,210 2,034,496 Consumer Staples1.5% Colgate-Palmolive 13,880 1,364,404 Sysco 97,460 2,720,109 Financial5.1% Charles Schwab 211,160 2,631,054 Citigroup 102,180 2,708,792 New York Community Bancorp 100,790 1,244,756 State Street 45,180 1,861,868 SunTrust Banks 67,460 1,546,183 TD Ameritrade Holding 94,610 1,623,508 Waddell & Reed Financial, Cl. A 65,830 1,889,979 Health Care8.5% AstraZeneca, ADR 66,810 2,699,792 Becton Dickinson & Co. 28,290 2,068,848 C.R. Bard 24,260 2,357,829 Covance 28,050 a 1,301,520 Haemonetics 38,160 a 2,660,134 Lincare Holdings 88,780 2,035,725 Masimo 147,910 a 2,782,187 Novo Nordisk, ADR 9,950 1,331,211 Owens & Minor 117,180 3,336,115 Varian Medical Systems 33,720 a 1,978,015 Industrial.9% Waste Management 74,580 Information Technology10.5% Brocade Communications Systems 290,290 a 1,349,848 Cisco Systems 164,540 2,686,938 Concur Technologies 34,460 a 2,131,351 Corning 74,460 967,235 Dell 107,930 a 1,330,777 Equinix 8,290 a 1,352,182 Ericsson, ADR 211,750 1,795,640 Facebook, Cl. A 45,960 a 1,361,795 Finisar 119,840 a 1,719,704 Hewlett-Packard 41,260 935,777 Infosys, ADR 49,840 2,098,264 KLA-Tencor 29,290 1,342,361 Microsoft 51,340 1,498,615 Nokia, ADR 502,460 1,341,568 Polycom 111,680 a 1,277,619 Research In Motion 121,410 a 1,254,165 SanDisk 40,300 a 1,317,810 Western Digital 41,460 a 1,301,429 Western Union 64,790 1,062,556 Materials.8% Potash Corp of Saskatchewan 56,240 Total Securities Sold Short (proceeds $84,640,122) ADR - American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Information Technology 10.5 Health Care 8.5 Financial 5.1 Consumer Discretionary 1.8 Consumer Staples 1.5 Industrial .9 Materials .8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 311,456,559 - - Equity Securities - Foreign+ 24,548,565 - - Mutual Funds 9,476,089 - - Liabilities ($) Securities Sold Short: Equity Securities - Domestic++ (64,868,341 ) - - ) Equity Securities - Foreign++ (12,743,807 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ See Statement of Securities Sold Short for industry classification. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR . STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities May 31, 2012 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary11.9% Johnson Controls 420,055 12,660,458 Las Vegas Sands 271,650 12,544,797 Lowe's 438,680 11,721,530 Walt Disney 326,005 14,901,689 Consumer Staples7.7% Coca-Cola 231,450 17,296,258 Kraft Foods, Cl. A 425,645 16,289,434 Energy12.9% Halliburton 350,655 10,540,689 Marathon Oil 407,300 10,145,843 Noble 366,480 a 11,459,830 Schlumberger 177,070 11,199,677 Valero Energy 605,000 12,765,500 Financial12.2% BB&T 449,200 13,574,824 Invesco 502,160 10,921,980 MetLife 458,300 13,386,943 Wells Fargo & Co. 469,600 15,050,680 Health Care14.5% Agilent Technologies 353,130 14,358,266 Express Scripts Holding 289,590 a 15,113,702 Gilead Sciences 293,300 a 14,650,335 Watson Pharmaceuticals 263,200 a 18,763,528 Industrial10.2% Caterpillar 194,485 17,040,776 Dover 212,100 11,996,376 Honeywell International 274,005 15,251,118 Information Technology24.7% Apple 58,066 a 33,546,470 Baidu, ADR 111,000 a 13,072,470 International Business Machines 75,110 14,488,719 Salesforce.com 107,950 a 14,964,029 Teradata 239,830 a 15,943,898 Texas Instruments 528,240 15,044,275 Materials4.3% Celanese, Ser. A 304,670 12,128,913 Cliffs Natural Resources 140,935 6,733,874 Total Common Stocks (cost $389,897,106) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,132,212) 6,132,212 b Total Investments (cost $396,029,318) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $37,659,775 of which $58,418,345 related to appreciated investment securities and $20,758,570 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 24.7 Health Care 14.5 Energy 12.9 Financial 12.2 Consumer Discretionary 11.9 Industrial 10.2 Consumer Staples 7.7 Materials 4.3 Money Market Investment 1.4 † Based on net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Fund May 31, 2012 (Unaudited) Common Stocks97.9% Shares Value ($) Consumer Discretionary19.0% Abercrombie & Fitch, Cl. A 80,000 2,683,200 ANN 95,100 a 2,557,239 Arctic Cat 60,000 a 2,169,600 Charter Communications, Cl. A 58,400 a 3,661,680 Darden Restaurants 50,000 2,586,500 Dick's Sporting Goods 75,600 3,515,400 Focus Media Holding, ADR 146,100 3,038,880 HSN 80,000 3,112,000 Interface 211,190 2,680,001 Lennar, Cl. A 100,000 b 2,729,000 Liberty Media, Cl. A 38,900 a 3,297,553 Lithia Motors, Cl. A 102,200 2,495,724 Mohawk Industries 54,500 a 3,711,450 O'Reilly Automotive 33,700 a 3,228,123 Panera Bread, Cl. A 15,900 a 2,336,505 Sally Beauty Holdings 180,000 a 4,757,400 Scientific Games, Cl. A 300,000 a 2,562,000 Skullcandy 406,700 b 5,335,904 Stanley Black & Decker 43,800 2,901,750 Starwood Hotels & Resorts Worldwide 72,100 c 3,810,485 Thor Industries 77,900 2,395,425 TiVo 399,300 a 3,410,022 Ulta Salon, Cosmetics & Fragrance 136,100 12,163,257 United Rentals 27,000 a,b 932,850 WABCO Holdings 30,000 a 1,552,800 Wyndham Worldwide 89,300 4,447,140 Zagg 1,400,000 a,b 14,854,000 Consumer Staples4.0% Church & Dwight 104,500 5,563,580 Energizer Holdings 50,000 a 3,645,500 Fresh Market 87,200 a,b 5,068,064 Monster Beverage 64,000 a 4,646,400 Smart Balance 484,600 a 2,873,678 Energy4.0% Approach Resources 65,900 a 1,847,177 Cabot Oil & Gas 45,100 1,467,554 Energy XXI 89,900 2,791,395 Hornbeck Offshore Services 55,000 a 1,836,450 Kodiak Oil & Gas 500,000 a,b 4,055,000 Magnum Hunter Resources 422,100 a,b 1,701,063 Plains Exploration & Production 109,100 a 3,904,689 SM Energy 39,000 2,109,510 Transocean 50,000 2,041,500 Financial17.9% Affiliated Managers Group 17,660 a 1,820,216 American Financial Group 97,400 3,787,886 AmTrust Financial Services 90,000 b 2,587,500 Associated Banc-Corp 170,000 2,152,200 Assurant 44,600 1,488,748 Boston Private Financial Holdings 292,200 2,635,644 Camden Property Trust 53,000 c 3,450,830 Cathay General Bancorp 155,900 2,584,822 CNO Financial Group 355,530 2,438,936 Discover Financial Services 65,000 2,152,150 Douglas Emmett 79,915 c 1,710,181 East West Bancorp 131,500 2,944,285 Endurance Specialty Holdings 150,000 5,859,000 Enstar Group 29,654 a 2,702,072 First Horizon National 200,000 1,696,000 Forestar Group 114,000 a 1,537,860 Host Hotels & Resorts 148,030 c 2,258,938 Inland Real Estate 360,500 c 2,963,310 Janus Capital Group 230,000 1,679,000 Jefferies Group 140,000 1,870,400 Jones Lang LaSalle 65,000 4,712,500 Kimco Realty 163,600 c 2,936,620 National Retail Properties 150,000 c 3,973,500 PrivateBancorp 243,500 3,586,755 Protective Life 93,000 2,451,480 Raymond James Financial 60,000 2,050,800 Regions Financial 360,000 2,264,400 Signature Bank 63,400 a 3,893,394 Strategic Hotels & Resorts 389,600 a,c 2,427,208 SunTrust Banks 90,000 2,062,800 SVB Financial Group 58,400 a 3,484,144 Synovus Financial 974,100 1,860,531 Texas Capital Bancshares 80,000 a 3,102,400 Waddell & Reed Financial, Cl. A 70,000 2,009,700 Western Alliance Bancorp 250,000 a 2,180,000 Zions Bancorporation 187,000 3,558,610 Health Care14.8% ABIOMED 252,134 a,b 5,125,884 Accuray 700,000 a 4,389,000 Achillion Pharmaceuticals 284,830 a,b 2,045,079 Amarin, ADR 1,400,000 a,b 16,590,000 DexCom 200,000 a 2,150,000 Exact Sciences 250,000 a 2,470,000 Fluidigm 150,000 a 2,088,000 GNC Holdings, Cl. A 60,000 2,311,800 Healthcare Services Group 104,345 2,039,945 Human Genome Sciences 160,000 a,b 2,179,200 Idenix Pharmaceuticals 500,000 a,b 4,520,000 Jazz Pharmaceuticals 80,000 a 3,456,000 MAP Pharmaceuticals 704,834 a,b 8,295,896 Molina Healthcare 90,000 a 2,295,900 OraSure Technologies 750,000 a 7,762,500 SXC Health Solutions 52,600 a,b 4,718,746 Tornier 180,000 a 3,555,000 Universal Health Services, Cl. B 46,800 1,813,500 Vertex Pharmaceuticals 40,000 a 2,401,600 Industrial12.1% AMETEK 113,217 5,741,234 BE Aerospace 77,310 a 3,349,069 Chart Industries 30,000 a 1,873,800 Crane 72,900 2,762,181 ESCO Technologies 90,000 3,141,000 Hubbell, Cl. B 45,000 3,551,400 Iron Mountain 70,000 1,984,500 Kansas City Southern 78,755 5,196,255 KBR 121,735 3,100,591 Kenexa 113,562 a 3,312,604 Kforce 194,900 a 2,598,017 Kirby 47,400 a 2,501,772 Lincoln Electric Holdings 70,000 3,330,600 Navigant Consulting 158,700 a 1,899,639 On Assignment 100,000 a 1,666,000 Roper Industries 35,665 3,610,011 Spirit Aerosystems Holdings, Cl. A 130,000 a 2,999,100 SPX 29,000 2,083,070 Swift Transportation 200,000 a 2,122,000 Terex 54,700 a 909,661 TransDigm Group 34,000 a 4,182,000 Triumph Group 57,300 3,428,832 Information Technology14.0% ACI Worldwide 149,100 a 5,694,129 Actuate 300,000 a 2,004,000 Boingo Wireless 85,000 b 814,300 BroadSoft 70,000 a 1,911,700 Cardtronics 95,000 a 2,661,900 CommVault Systems 49,400 a 2,315,378 CoreLogic 200,000 a 3,398,000 F5 Networks 19,340 a 2,001,303 FARO Technologies 63,400 a 2,924,642 FEI 77,900 a 3,565,483 Fortinet 189,940 a 4,036,225 Fusion-io 35,000 b 730,800 Glu Mobile 500,000 a,b 2,310,000 inContact 700,000 a 3,661,000 Liquidity Services 60,000 a 3,833,400 LogMeIn 72,600 a 2,326,830 Mitek Systems 1,000,000 a,b 2,120,000 ON Semiconductor 218,200 a 1,470,668 Rackspace Hosting 72,240 a 3,573,713 Silicon Motion Technology, ADR 210,000 a,b 2,843,400 Sourcefire 95,500 a 5,267,780 Stamps.com 343,700 a 8,441,272 Teradata 24,000 a 1,595,520 VeriFone Systems 60,000 a 2,166,600 Web.com Group 272,800 a 4,342,976 Materials3.6% Albemarle 40,000 2,428,000 Ashland 37,700 2,410,161 Cabot 62,500 2,362,500 Carpenter Technology 52,400 2,361,144 Cytec Industries 51,200 3,095,552 Eastman Chemical 40,700 1,894,992 Haynes International 53,500 2,728,500 Timken 49,000 2,337,300 Telecommunications2.8% Allot Communications 292,200 a,b 7,603,044 Finisar 97,400 a 1,397,690 IPG Photonics 20,000 a 856,000 Procera Networks 45,000 a 940,500 SBA Communications, Cl. A 70,000 a 3,636,500 Ubiquiti Networks 37,000 690,050 Utilities5.7% American Water Works 100,000 3,421,000 Aqua America 200,000 4,620,000 Cleco 107,700 4,398,468 ITC Holdings 58,560 4,037,712 Northeast Utilities 133,400 4,803,734 NV Energy 300,000 5,190,000 Westar Energy 77,000 2,203,740 Wisconsin Energy 54,500 2,062,280 Total Common Stocks (cost $502,999,460) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,291,210) 12,291,210 d Investment of Cash Collateral for Securities Loaned9.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $52,589,285) 52,589,285 d Total Investments (cost $567,879,955) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $50,819,456 and the value of the collateral held by the fund was $52,589,285. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $27,394,080 of which $67,209,236 related to appreciated inves and $39,815,156 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax pur was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 19.0 Financial 17.9 Health Care 14.8 Information Technology 14.0 Industrial 12.1 Money Market Investments 12.0 Utilities 5.7 Consumer Staples 4.0 Energy 4.0 Materials 3.6 Telecommunications 2.8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 500,318,216 - - Equity Securities - Foreign+ 30,075,324 - - Mutual Funds 64,880,495 - - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2012 (Unaudited) Common Stocks97.2% Shares Value ($) Australia6.1% Atlas Iron 754,640 1,595,154 Australia & New Zealand Banking Group 256,030 5,212,428 Coca-Cola Amatil 248,680 3,112,769 Commonwealth Bank of Australia 46,280 2,227,016 Dexus Property Group 3,349,790 3,067,245 Nufarm 436,117 2,102,864 Primary Health Care 1,423,126 3,881,543 Qantas Airways 1,125,890 a 1,634,125 QBE Insurance Group 328,064 3,956,236 Rio Tinto 55,251 3,060,201 Spark Infrastructure Group 2,040,970 3,051,743 Stockland 647,950 2,013,424 UGL 129,310 1,521,605 Belgium.6% Delhaize Group 96,427 Finland1.0% Nokia 1,183,309 3,107,772 Sampo, Cl. A 116,710 2,689,988 France10.9% Alstom 96,886 2,814,705 Arkema 26,690 1,745,825 Carrefour 301,264 5,194,721 Cie de St-Gobain 59,710 2,113,066 Danone 30,460 1,954,385 EDF 114,890 2,211,199 Fonciere Des Regions 31,110 2,001,860 France Telecom 427,153 5,366,284 GDF Suez 193,100 3,814,342 L'Oreal 26,040 2,927,500 Sanofi 217,119 14,765,799 Societe Generale 142,174 a 2,823,333 Technip 36,070 3,287,525 Total 277,752 11,939,768 Vivendi 168,526 2,721,489 Germany8.6% Aixtron 143,183 2,090,037 Allianz 30,105 2,721,522 Bayer 105,463 6,668,947 Celesio 200,970 2,769,541 Continental 38,160 3,177,916 Daimler 70,891 3,281,009 Deutsche Bank 110,418 3,971,050 Deutsche Lufthansa 133,020 1,395,120 Deutsche Telekom 257,290 2,536,855 E.ON 327,790 5,990,548 Fresenius & Co. 39,060 3,689,963 Gerresheimer 53,600 a 2,350,174 Hannover Rueckversicherung 67,160 3,592,059 Muenchener Rueckversicherungs 20,510 2,542,415 Siemens 58,110 4,778,970 Greece.2% Coca-Cola Hellenic Bottling 73,058 a Hong Kong2.3% Esprit Holdings 2,692,943 4,336,993 Foxconn International Holdings 3,561,000 a 1,454,396 Hang Seng Bank 346,200 4,473,831 Pacific Basin Shipping 2,739,000 1,224,540 SJM Holdings 1,328,000 2,357,756 Israel1.0% Teva Pharmaceutical Industries, ADR 147,342 Italy2.3% Atlantia 96,860 1,195,884 ENI 76,680 1,479,119 Finmeccanica 439,831 a 1,462,967 Saras 4,814,319 a 4,464,703 Telecom Italia 6,146,380 5,073,026 Japan23.0% Asahi Kasei 207,000 1,120,061 Astellas Pharma 63,700 2,503,777 CAPCOM 161,200 3,108,387 Daito Trust Construction 55,800 4,913,476 DeNA 74,800 1,561,674 Denso 88,200 2,666,485 East Japan Railway 41,300 2,458,710 Fuji Heavy Industries 709,000 5,464,982 Fujitsu 469,000 2,052,922 Hitachi 934,000 5,351,787 Hitachi Chemical 148,900 2,358,153 INPEX 1,089 6,295,521 JS Group 149,200 2,734,191 Kao 147,200 3,807,739 Keihin 191,000 2,866,462 Kirin Holdings 262,000 3,012,532 Matsumotokiyoshi Holdings 105,200 2,315,850 Mitsubishi 166,900 3,269,417 Mitsubishi UFJ Financial Group 1,676,700 7,275,115 Murata Manufacturing 50,100 2,602,182 Nihon Kohden 81,700 2,337,563 Nippon Electric Glass 394,000 2,463,757 Nippon Express 709,000 2,777,731 Nippon Shokubai 146,000 1,635,886 Nomura Holdings 454,700 1,502,901 NTN 946,000 3,078,484 Omron 90,500 1,793,600 Panasonic 317,100 2,104,288 Ricoh 415,800 3,024,579 Sega Sammy Holdings 159,000 2,826,531 Seven & I Holdings 71,700 2,158,503 Shimachu 147,100 3,056,136 Shin-Etsu Chemical 104,900 5,394,934 Softbank 102,400 3,201,633 Sumitomo Mitsui Financial Group 237,900 6,949,376 Sumitomo Mitsui Trust Holdings 1,113,860 2,814,501 Taiyo Nippon Sanso 579,000 3,502,374 Tokyo Electron 64,800 2,927,412 Tokyo Steel Manufacturing 493,900 2,930,877 Toyo Suisan Kaisha 96,000 2,456,355 Toyota Motor 232,400 9,016,029 Yamaha Motor 265,000 2,634,444 Netherlands4.2% Aegon 420,692 1,771,762 Heineken 21,242 1,012,418 ING Groep 544,050 a 3,142,282 Koninklijke Philips Electronics 525,862 9,298,315 Nutreco 24,250 1,591,319 STMicroelectronics 689,280 3,510,621 Unilever 147,580 4,643,296 Norway.9% Norsk Hydro 420,719 1,745,514 TGS Nopec Geophysical 142,480 3,541,670 Portugal.4% Jeronimo Martins 123,130 Singapore1.8% DBS Group Holdings 358,680 3,679,768 Oversea-Chinese Banking 612,000 3,970,449 United Overseas Bank 239,000 3,281,010 Spain.5% Inditex 19,480 1,609,503 Red Electrica 38,310 1,417,564 Sweden3.2% Autoliv, SDR 41,980 2,409,176 Husqvarna, Cl. B 96,199 446,002 Investor, Cl. B 88,197 1,539,456 Svenska Cellulosa, Cl. B 245,549 3,495,047 Telefonaktiebolaget LM Ericsson, Cl. B 676,129 5,742,606 Volvo, Cl. B 491,460 5,517,044 Switzerland8.2% ABB 273,010 a 4,274,960 Adecco 133,774 a 5,192,031 Cie Financiere Richemont, Cl. A 28,790 1,640,528 Clariant 248,270 a 2,529,090 Lonza Group 60,820 a 2,161,431 Nestle 51,535 2,920,679 Novartis 182,209 9,463,575 Partners Group Holding 16,850 2,792,866 Roche Holding 50,605 7,897,996 Syngenta 8,960 2,868,750 UBS 393,779 a 4,439,059 Zurich Financial Services 15,320 a 3,132,292 United Arab Emirates.4% Dragon Oil 357,240 United Kingdom21.5% Aberdeen Asset Management 856,370 3,207,181 Anglo American 227,157 6,900,307 Barclays 1,283,840 3,488,341 BHP Billiton 79,390 2,073,304 BP 820,582 4,994,187 British American Tobacco 124,270 5,857,745 BT Group 980,260 3,116,709 Burberry Group 72,030 1,517,531 Centrica 599,980 2,860,967 Diageo 107,300 2,558,266 Experian 325,930 4,545,991 GlaxoSmithKline 157,450 3,489,452 Home Retail Group 1,947,377 2,342,495 HSBC Holdings 1,663,167 13,059,776 Kingfisher 673,100 2,925,394 Legal & General Group 934,890 1,590,689 Lloyds Banking Group 7,129,490 a 2,788,726 Lonmin 192,284 2,084,793 Old Mutual 885,438 1,932,311 Reed Elsevier 287,389 2,117,160 Resolution 990,865 2,945,794 Rexam 475,130 2,952,492 Rio Tinto 132,067 5,658,415 Royal Bank of Scotland Group 9,275,640 a 2,856,242 Royal Dutch Shell, Cl. A 289,151 8,961,742 Royal Dutch Shell, Cl. B 328,390 10,519,513 SABMiller 64,020 2,363,072 Smith & Nephew 441,799 4,126,226 Tesco 241,564 1,126,380 Unilever 233,569 7,347,065 Vodafone Group 1,884,372 5,024,218 WPP 129,170 1,540,843 United States.1% iShares MSCI EAFE Index Fund 17,000 Total Common Stocks (cost $757,893,704) Preferred Stocks.8% Germany ProSiebenSat.1 Media (cost $6,326,883) 233,870 Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,338,639) 5,338,639 b Total Investments (cost $769,559,226) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts SDR - Swedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized depreciation on investments was $176,141,188 of which $16,791,279 related to appreciated investment securities and $192,932,467 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 20.7 Health Care 12.0 Consumer Discretionary 10.9 Consumer Staples 10.6 Industrial 10.2 Energy 9.7 Materials 9.3 Information Technology 6.8 Telecommunication Services 4.5 Utilities 3.2 Money Market Investment .9 Exchange Traded Fund .1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2012 (Unaudited) Number Foreign Unrealized Forward Currency of Currency Appreciation Exchange Contracts Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 6/1/2012 a 1 156,518 193,986 193,535 (451 ) Citigroup Japanese Yen, Expiring: 6/1/2012 b 1 23,187,637 293,667 295,912 2,245 CS First Boston 6/4/2012 c 1 27,726,130 352,750 353,831 1,081 Deutsch Bank Sales; Proceeds ($) Euro, Expiring 6/1/2012 d 1 59,050 73,341 73,016 325 JP Morgan Chase Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Credit Suisse First Boston b Deutsche Bank d JP Morgan & Chase Co. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 587,267,479 - - Mutual Funds/Exchange Traded Funds 6,150,559 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 3,651 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (451 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. For the period ended May 31, 2012, there were no transfers of exchange traded equity securities between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2012 (Unaudited) Common Stocks93.3% Shares Value ($) Brazil11.5% Banco Santander Brasil, ADS 1,690,200 13,437,090 Brasil Insurance Participacoes e Administracao 781,700 6,627,697 Centrais Eletricas Brasileiras 1,159,503 7,629,028 Cia de Bebidas das Americas, ADR 230,780 8,850,413 Cia de Saneamento de Minas Gerais 202,900 4,325,904 Cielo 454,240 12,274,626 EDP - Energias do Brasil 747,700 4,782,374 Embraer, ADR 412,530 11,633,346 Fibria Celulose 212,800 a 1,394,856 Fibria Celulose, ADR 771,500 a 5,030,180 Fleury 825,100 9,875,754 Gerdau, ADR 878,090 6,980,816 Grendene 156,310 797,496 Itau Unibanco Holding, ADR 2,054,874 29,734,027 JBS 1,672,300 a 4,518,945 Magnesita Refratarios 1,350,100 4,217,284 Obrascon Huarte Lain Brasil 1,199,200 9,691,826 Oi, ADR 563,501 5,851,993 Petroleo Brasileiro, ADR 2,251,690 43,715,578 Porto Seguro 797,700 7,075,813 Rossi Residencial 2,157,100 5,647,167 Sul America 569,053 3,958,556 Tim Participacoes 2,324,165 11,235,644 Vale, ADR 1,251,240 22,910,204 Chile1.5% Cencosud 1,683,785 9,120,909 Enersis, ADR 453,770 7,804,844 ENTEL 831,270 14,779,205 China18.6% Asia Cement China Holdings 2,346,500 997,668 Baidu, ADR 88,890 a 10,468,575 Beijing Capital International Airport, Cl. H 13,758,000 8,667,936 BYD Electronic International 20,353,000 a 5,375,685 China Agri-Industries Holdings 27,394,519 19,729,997 China BlueChemical, Cl. H 8,276,000 5,715,271 China Coal Energy, Cl. H 11,070,000 10,254,820 China Communications Construction, Cl. H 18,644,000 17,535,312 China Communications Services, Cl. H 1,372,000 684,095 China Construction Bank, Cl. H 45,773,229 31,728,195 China Dongxiang Group 40,460,000 5,160,748 China Life Insurance, Cl. H 5,545,000 13,016,717 China Mobile 2,732,900 27,640,439 China Mobile, ADR 241,000 12,225,930 China Petroleum & Chemical, Cl. H 21,122,000 18,804,623 China Power International Development 26,103,920 5,448,441 China Railway Construction, Cl. H 4,418,000 3,432,374 China Railway Group, Cl. H 12,816,000 4,953,650 China Vanadium Titano - Magnetite Mining 31,805,000 5,491,004 CNOOC 3,749,000 6,781,630 COSCO Pacific 5,364,000 6,579,263 Focus Media Holding, ADR 437,520 9,100,416 Global Bio-Chem Technology Group 30,119,920 5,122,468 Great Wall Motor, Cl. H 8,133,000 16,702,852 Guangdong Investment 7,876,000 5,215,793 Guangzhou Automobile Group, Cl. H 12,053,254 a 10,218,373 Huaneng Power International, ADR 96,150 2,409,519 Huaneng Power International, Cl. H 14,488,200 9,202,650 Industrial & Commercial Bank of China, Cl. H 63,664,475 38,716,020 Lenovo Group 8,364,000 7,112,291 Lianhua Supermarket Holdings, Cl. H 8,023,000 8,982,725 Minth Group 3,596,000 4,216,117 PetroChina, ADR 37,110 4,678,458 PetroChina, Cl. H 5,356,000 6,776,471 Shanghai Industrial Holdings 2,760,000 7,716,500 Sinotrans, Cl. H 28,428,600 4,724,945 TPV Technology 5,553,680 1,302,278 Weiqiao Textile, Cl. H 7,706,400 3,207,049 WuXi PharmaTech, ADR 705,360 a 10,382,899 Yingde Gases 9,482,000 8,661,592 Zhejiang Expressway, Cl. H 9,394,000 6,463,137 Colombia.3% Bancolombia, ADR 96,350 Czech Republic.2% Komercni Banka 26,650 Egypt.3% Commercial International Bank Egypt 1,541,293 Hong Kong.7% iShares FTSE A50 China Index ETF 5,529,500 7,565,923 NWS Holdings 4,762,086 6,994,451 Hungary.0% Richter Gedeon 5,061 India5.6% Apollo Tyres 3,399,790 5,242,787 Bank of India 750,847 4,557,293 Glenmark Pharmaceuticals 378,575 2,404,625 Hexaware Technologies 4,372,660 9,289,202 Hindustan Petroleum 980,870 5,073,119 ICICI Bank 108,780 1,517,196 ICICI Bank, ADR 188,100 5,295,015 India Cements 4,378,335 5,862,989 Jubilant Life Sciences 1,537,169 4,829,871 NMDC 1,436,811 4,254,849 Oil & Natural Gas 1,360,172 6,132,672 Oriental Bank of Commerce 1,550,413 6,333,344 Reliance Industries 1,763,162 22,153,534 Rolta India 3,007,690 3,915,098 State Bank of India 162,200 5,938,500 State Bank of India, GDR 56,240 b 4,071,776 Steel Authority of India 1,716,660 2,914,723 Sterlite Industries India 8,728,970 14,618,878 Sterlite Industries India, ADR 810 5,403 Tata Motors 715,020 2,966,650 Indonesia.8% Aneka Tambang Persero 8,213,000 1,004,782 Bank Negara Indonesia Persero 11,201,500 4,409,101 Indosat 12,377,000 5,135,138 Medco Energi Internasional 23,278,996 4,482,445 Telekomunikasi Indonesia Persero 2,105,800 1,747,366 Malaysia1.6% AMMB Holdings 7,645,200 14,968,611 Genting 3,723,800 11,740,522 Tenaga Nasional 2,944,387 6,191,869 Mexico3.2% Alfa, Cl. A 692,100 8,632,561 America Movil, ADR, Ser. L 814,210 19,182,788 Consorcio ARA 6,828,400 1,936,669 Desarrolladora Homex, ADR 472,170 a 6,124,045 Fomento Economico Mexicano, ADR 242,550 19,120,217 Genomma Lab Internacional SAB de CV, Cl. B 4,932,700 a 8,744,679 Grupo Financiero Banorte, Cl. O 904,700 4,041,778 Peru.8% Credicorp 129,670 Poland.8% Asseco Poland 450,173 6,207,794 Bank Pekao 87,890 3,494,681 Polski Koncern Naftowy Orlen 553,410 a 5,189,048 Polskie Gornictwo Naftowe I Gazownictwo 1,039,540 a 1,128,628 Russia6.5% Gazprom, ADR 4,674,890 40,975,411 Lukoil, ADR 829,100 43,030,290 MMC Norilsk Nickel, ADR 112,959 1,674,052 Mobile Telesystems, ADR 772,920 12,861,389 Pharmstandard, GDR 311,004 a 4,136,353 Sberbank of Russia, ADR 1,449,370 14,053,780 Surgutneftegas, ADR 1,556,340 12,252,256 VimpelCom, ADR 1,131,490 8,339,081 South Africa8.0% ABSA Group 727,770 12,857,976 Anglo American Platinum 224,201 12,573,065 AngloGold Ashanti 257,080 9,341,372 Barloworld 603,530 6,013,192 Exxaro Resources 497,810 11,091,827 FirstRand 4,379,330 13,282,264 Growthpoint Properties 5,920,265 14,434,398 Imperial Holdings 76,615 1,491,944 JD Group 961,502 5,053,205 MTN Group 614,109 9,725,810 Murray & Roberts Holdings 3,512,401 a 11,087,307 Nedbank Group 767,590 14,914,939 Sappi 622,857 a 2,013,807 Sasol 277,970 11,824,227 Standard Bank Group 1,340,804 18,003,517 Telkom 1,353,209 3,651,549 Tiger Brands 338,810 9,637,415 South Korea16.5% BS Financial Group 976,480 9,597,262 Daelim Industrial 155,755 13,157,190 DGB Financial Group 713,550 8,857,028 Dongbu Insurance 229,970 9,206,594 Grand Korea Leisure 304,440 5,881,154 Hana Financial Group 300,870 9,483,045 Hite Jinro 483,962 8,406,033 Hyundai Development 328,230 6,549,304 Hyundai Motor 117,289 24,247,842 KB Financial Group 444,268 13,889,845 KB Financial Group, ADR 158,300 4,935,794 Korea Electric Power 368,065 a 7,016,702 Korea Electric Power, ADR 883,680 a 8,306,592 Korea Exchange Bank 1,368,840 9,521,861 KT 114,750 2,717,443 KT&G 155,222 10,337,174 KT, ADR 427,400 4,979,210 Kukdo Chemical 83,930 2,883,594 LG Display 403,790 a 7,150,359 LG Electronics 215,430 12,065,175 Mando 53,531 7,302,259 Mirae Asset Securities 289,290 7,684,170 NongShim 41,421 7,387,520 POSCO 21,918 6,722,572 POSCO, ADR 74,910 5,672,934 Samsung Electronics 77,269 79,282,151 Samsung Fire & Marine Insurance 49,396 8,809,878 Shinhan Financial Group 105,760 3,400,629 Shinsegae 49,934 9,730,837 SK Telecom 71,546 7,304,633 SK Telecom, ADR 531,580 5,921,801 Tong Yang Life Insurance 180,455 1,394,408 Youngone 387,018 9,837,356 Yuhan 79,353 7,765,534 Taiwan10.0% Asia Cement 4,750,548 5,673,983 Asustek Computer 959,000 9,606,707 AU Optronics 8,558,000 3,497,976 AU Optronics, ADR 1,161,870 4,635,861 Chinatrust Financial Holding 8,695,808 4,850,751 CTCI 4,937,000 10,073,147 Hon Hai Precision Industry 14,761,176 43,272,678 Nan Ya Printed Circuit Board 4,811,983 7,859,293 Novatek Microelectronics 2,214,000 6,571,978 Pegatron 7,558,000 10,495,815 Powertech Technology 3,915,200 7,581,699 Siliconware Precision Industries 4,335,000 4,720,166 Siliconware Precision Industries, ADR 482,534 2,518,827 SinoPac Financial Holdings 36,011,411 13,392,075 Taishin Financial Holdings 22,348,875 8,386,069 Taiwan Semiconductor Manufacturing 1,621,517 4,623,127 Taiwan Semiconductor Manufacturing, ADR 2,769,807 38,029,450 Tatung 8,777,216 a 1,926,118 Transcend Information 2,338,040 6,642,515 United Microelectronics 23,809,397 10,449,715 United Microelectronics, ADR 504,000 1,063,440 Young Fast Optoelectronics 1,829,272 3,615,889 Thailand2.3% Asian Property Development 35,600,820 7,721,064 Bangkok Bank 2,420,400 14,264,498 Kasikornbank 275,500 1,359,532 PTT 1,215,200 11,955,292 PTT Global Chemical 7,481,983 12,758,057 Turkey1.2% Asya Katilim Bankasi 3,933,670 a 3,375,183 Turk Telekomunikasyon 2,435,390 8,332,371 Turkcell Iletisim Hizmetleri 1,056,310 a 4,611,001 Turkcell Iletisim Hizmetleri, ADR 34,040 a 368,653 Turkiye Garanti Bankasi 587,910 1,885,348 Turkiye Is Bankasi, Cl. C 2,947,291 5,942,788 United Arab Emirates.3% Emaar Properties 9,039,920 United Kingdom.3% African Barrick Gold 846,790 4,300,182 JKX Oil & Gas 971,480 a 1,530,921 United States2.3% iShares MSCI Emerging Markets Index Fund 1,274,100 Total Common Stocks (cost $2,175,324,611) Preferred Stocks3.7% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 1,238,700 9,826,809 Bradespar 504,600 7,896,064 Cia de Bebidas das Americas 264,100 10,095,996 Cia de Tecidos do Norte de Minas - Coteminas 721,960 a 987,981 Cia Paranaense de Energia, Cl. B 921,600 18,744,097 Gerdau 206,400 1,623,078 Itau Unibanco Holding 117,300 1,704,088 Petroleo Brasileiro 918,500 8,712,053 Vale 1,062,300 19,340,881 Total Preferred Stocks (cost $77,671,566) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $48,621,845) 48,621,845 c Total Investments (cost $2,301,618,022) % Cash and Receivables (Net) .7 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, this security was valued at $4,071,776 or .2% of net assets. c Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized depreciated on investments was $215,268,267 of which $158,382,854 related to appreciated invest and $373,651,121 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax pur was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.1 Information Technology 15.2 Energy 12.6 Materials 9.2 Telecommunication Services 8.0 Industrial 6.9 Consumer Discretionary 6.6 Consumer Staples 6.3 Utilities 4.2 Exchange Traded Funds 2.6 Money Market Investment 2.3 Health Care 2.3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2012 (Unaudited) Forward Foreign Number Foreign Currency Exchange of Currency Unrealized Contracts Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: South Korean Won, Expiring 6/1/2012 a 4 1,990,938,832 1,688,811 1,686,879 (1,932 ) Counterparty: a HSBC Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,982,128,417 - - Mutual Funds/Exchange Traded Funds 104,221,338 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,932 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. At the fiscal year ended August 31, 2011, $9,513,290 of exchange traded equity securities were classifed as Level 2 of the fair value hierarchy as the values were determined pursuant to the fund's fair valuation procedures. At May 31, 2012, no exchange traded equity securities were classified as Level 2. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2012 (Unaudited) Common Stocks98.1% Shares Value ($) Consumer Discretionary11.1% Adidas, ADR 10,725 401,437 Bridgestone, ADR 14,362 611,821 British Sky Broadcasting Group, ADR 13,495 577,451 Casio Computer, ADR 4,290 250,020 Compass Group, ADR 41,021 406,108 Daimler 23,907 1,104,742 Denso, ADR 46,288 695,246 Electrolux, Cl. B, ADR 10,267 390,865 Fiat, ADR 37,495 a 179,601 Hennes & Mauritz, ADR 133,906 794,063 Honda Motor, ADR 21,948 697,727 Intercontinental Hotels Group, ADR 5,633 132,263 Kingfisher, ADR 43,728 375,624 LVMH Moet Hennessy Louis Vuitton, ADR 33,319 987,908 Marks & Spencer Group, ADR 27,155 275,895 Marui Group, ADR 23,401 325,976 Nissan Motor, ADR 36,962 706,713 Panasonic, ADR 17,520 114,756 Pearson, ADR 1,012 17,923 Peugeot, ADR 12,756 126,284 Publicis Groupe, ADR 29,482 688,405 Reed Elsevier, ADR 6,531 193,187 Sega Sammy Holdings, ADR 56,384 268,388 Sharp, ADR 38,118 196,308 Sodexo, ADR 7,512 545,371 Sony, ADR 2,522 33,391 Sumitomo Electric Industries, ADR 3,702 429,614 Toyota Motor, ADR 18,548 1,426,156 Volkswagen, ADR 12,300 370,599 Wolters Kluwer, ADR 7,972 114,318 WPP, ADR 6,429 384,647 Consumer Staples11.6% Aeon, ADR 64,968 786,113 Ajinomoto, ADR 4,423 599,228 British American Tobacco, ADR 7,800 733,824 Coca Cola Hellenic Bottling, ADR 8,885 a 150,956 Coca-Cola Amatil, ADR 37,481 937,775 Danone, ADR 47,002 601,626 Delhaize Group, ADR 12,473 456,262 Diageo, ADR 5,698 543,247 Heineken, ADR 17,709 422,005 Henkel & Co., ADR 9,872 639,903 Imperial Tobacco Group, ADR 10,187 737,233 J. Sainsbury, ADR 13,245 234,966 Kao, ADR 7,988 205,292 Kirin Holdings, ADR 35,382 404,416 Koninklijke Ahold, ADR 8,454 99,284 L'Oreal, ADR 31,264 705,003 Nestle, ADR 57,055 3,243,577 SABMiller, ADR 24,142 899,772 Shiseido, ADR 21,862 341,484 Tesco, ADR 43,321 611,693 Unilever (NY Shares) 13,003 407,774 Unilever, ADR 4,990 157,584 Yamazaki Baking, ADR 3,023 419,052 Energy8.5% BG Group, ADR 61,935 1,193,487 BP, ADR 46,695 1,702,500 ENI, ADR 25,875 997,222 Repsol, ADR 28,357 425,355 Royal Dutch Shell, Cl. A, ADR 40,798 2,536,820 Royal Dutch Shell, Cl. B, ADR 7,793 501,480 Statoil, ADR 37,055 841,149 Technip, ADR 14,012 320,735 Total, ADR 33,119 1,426,435 Woodside Petroleum, ADR 21,015 654,827 Financial21.2% Aegon (NY Shares) 77,800 329,872 Ageas, ADR 249,757 419,592 Allianz, ADR 106,970 967,009 Australia & New Zealand Banking Group, ADR 72,598 1,477,369 AXA, ADR 41,200 466,384 Banco Bilbao Vizcaya Argentaria, ADR 72,098 412,401 Banco Santander, ADR 126,042 670,543 Bank of Yokohama, ADR 13,208 234,574 Barclays, ADR 63,844 705,476 BNP Paribas, ADR 40,961 661,520 British Land, ADR 12,476 92,198 CapitaLand, ADR 32,796 129,275 Cheung Kong Holdings, ADR 29,243 338,342 City Developments, ADR 55,591 429,201 Commerzbank, ADR 37,925 64,472 Commonwealth Bank of Australia, ADR 7,523 b 1,081,406 Credit Agricole, ADR 22,091 40,427 Credit Suisse Group, ADR 16,474 315,148 Daiwa House Industry, ADR 3,061 386,849 Daiwa Securities Group, ADR 76,590 236,663 Danske Bank, ADR 27,008 a 176,902 Deutsche Bank 19,683 708,194 Erste Group Bank, ADR 4,433 a 38,744 Hachijuni Bank, ADR 2,799 132,533 Hang Seng Bank, ADR 32,669 424,370 HSBC Holdings, ADR 52,478 2,072,881 Hysan Development, ADR 40,301 317,802 ING Groep, ADR 88,369 a 512,540 Intesa Sanpaolo, ADR 55,034 411,104 Legal & General Group, ADR 73,400 623,614 Lend Lease Group, ADR 61,716 435,098 Lloyds Banking Group, ADR 238,080 a 369,024 Mitsubishi Estate, ADR 33,000 505,560 Mitsubishi UFJ Financial Group, ADR 97,092 416,525 MS&AD Insurance Group Holdings, ADR 21,902 165,360 National Australia Bank, ADR 59,103 1,347,548 National Bank of Greece, ADR 23,146 a 27,775 Nomura Holdings, ADR 10,857 35,285 ORIX, ADR 9,179 392,953 Prudential, ADR 31,550 662,866 Shinsei Bank, ADR 57,546 119,696 Shizuoka Bank, ADR 3,560 347,306 Sino Land, ADR 41,641 283,159 Societe Generale, ADR 70,795 a 281,056 Sumitomo Mitsui Financial Group, ADR 39,296 231,846 Sumitomo Mitsui Trust Holdings, ADR 26,240 64,026 Sun Hung Kai Properties, ADR 44,037 498,939 Tokio Marine Holdings, ADR 19,055 409,301 Tokyu Land, ADR 4,001 177,051 UBS 99,051 a 1,127,200 United Overseas Bank, ADR 24,700 676,286 Westfield Group, ADR 28,114 497,899 Westpac Banking, ADR 13,023 1,285,500 Zurich Insurance Group, ADR 48,897 a 1,007,767 Health Care9.7% AstraZeneca, ADR 8,312 335,888 Bayer, ADR 19,030 1,202,353 Cie Generale d'Opitique Essilor International, ADR 15,084 645,143 Eisai, ADR 15,123 612,481 Elan, ADR 21,218 a 296,203 Fresenius Medical Care & Co., ADR 5,575 369,622 GlaxoSmithKline, ADR 34,699 1,530,573 Novartis, ADR 36,487 1,898,419 Novo Nordisk, ADR 9,015 1,206,117 Olympus, ADR 9,140 143,955 Roche Holding, ADR 52,766 2,066,844 Sanofi, ADR 28,789 979,690 Smith & Nephew, ADR 2,393 111,657 Teva Pharmaceutical Industries, ADR 15,700 615,283 Industrial11.5% ABB, ADR 372 a 5,881 All Nippon Airways, ADR 53,722 289,562 Asahi Glass, ADR 51,076 341,698 Atlas Copco, Cl. A, ADR 19,047 385,321 Atlas Copco, Cl. B, ADR 26,920 483,483 Bae Systems, ADR 121 2,059 Dai Nippon Printing, ADR 27,828 207,597 Deutsche Lufthansa, ADR 34,416 362,056 European Aeronautic Defence and Space, ADR 16,993 558,390 Experian, ADR 32,340 450,820 Hutchison Whampoa, ADR 14,325 235,933 International Consolidated Airlines Group, ADR 22,962 a 247,530 Invensys, ADR 28,090 95,225 ITOCHU, ADR 26,705 582,169 Kajima, ADR 12,417 319,738 Kawasaki Heavy Industries, ADR 32,754 340,642 Keppel, ADR 31,187 480,280 Komatsu, ADR 25,788 607,050 Kubota, ADR 11,271 479,694 Marubeni, ADR 5,423 346,855 Metso, ADR 12,062 395,513 Mitsubishi, ADR 10,957 425,285 Mitsui & Co., ADR 1,811 512,694 MTR, ADR 10,662 345,022 Neptune Orient Lines, ADR 105,500 a 350,260 Nidec, ADR 20,281 412,718 Nippon Yusen, ADR 60,373 317,562 NSK, ADR 28,210 342,752 Orkla, ADR 26,607 180,928 Rolls-Royce Holdings, ADR 11,097 704,105 Ryanair Holdings, ADR 860 a 26,402 Sandvik, ADR 48,276 604,898 Secom, ADR 37,120 407,206 Siemens, ADR 161 13,299 SKF, ADR 33,190 659,817 Sumitomo, ADR 28,536 380,100 Swire Pacific, Cl. A, ADR 14,906 159,852 TNT Express, ADR 24,267 268,878 Toppan Printing, ADR 7,981 243,252 TOTO, ADR 4,089 278,747 Vestas Wind Systems, ADR 708 a 1,402 Volvo, ADR 35,252 396,091 Information Technology4.8% Advantest, ADR 24,445 331,719 Alcatel-Lucent, ADR 77,481 a 121,645 Canon, ADR 17,097 682,683 Computershare, ADR 47,642 359,978 Dassault Systemes, ADR 4,735 432,542 Ericsson, ADR 104 882 Fujifilm Holdings, ADR 11,819 218,770 Fujitsu, ADR 13,602 294,510 Hitachi, ADR 11,435 649,737 Kyocera, ADR 4,712 388,646 Mitsubishi Electric, ADR 30,575 469,326 NICE Systems, ADR 1,000 a 37,080 Omron, ADR 11,660 232,034 Ricoh, ADR 4,031 148,784 Sage Group, ADR 12,887 204,774 SAP, ADR 13,662 783,106 TDK, ADR 7,571 323,660 Trend Micro, ADR 8,337 226,016 Materials10.1% Air Liquide, ADR 38,762 847,721 Akzo Nobel, ADR 13,615 207,629 Alumina, ADR 8,220 30,825 Amcor, ADR 20,996 610,060 Anglo American, ADR 60,394 916,781 ArcelorMittal (NY Shares) 4,455 61,880 Asahi Kasei, ADR 17,985 192,979 BASF, ADR 16,346 1,141,735 BHP Billiton Ltd., ADR 11,604 713,994 BHP Billiton PLC, ADR 23,634 1,240,785 Boral, ADR 24,621 337,202 James Hardie Industries, ADR 11,424 410,179 Johnson Matthey, ADR 6,130 409,177 Kobe Steel, ADR 52,450 316,274 Koninklijke DSM, ADR 4,946 58,660 Lafarge, ADR 13,770 127,648 Newcrest Mining, ADR 14,039 336,796 Nippon Steel, ADR 21,965 484,109 Nisshin Steel, ADR 880 21,771 Nitto Denko, ADR 7,310 294,081 Norsk Hydro, ADR 40,233 167,369 OJI Paper, ADR 848 31,673 Rexam, ADR 5,636 176,407 Rio Tinto, ADR 28,300 1,223,126 Stora Enso, ADR 19,434 104,827 Sumitomo Metal Industries, ADR 21,929 349,987 Svenska Cellulosa, ADR 28,719 411,543 Syngenta, ADR 8,345 536,667 Teijin, ADR 5,424 162,015 Toray Industries, ADR 6,528 432,937 UPM-Kymmene, ADR 20,872 213,312 Telecommunications5.3% BT Group, ADR 20,903 665,761 Deutsche Telekom, ADR 61,534 607,341 France Telecom, ADR 11,452 144,639 Hellenic Telecommunications Organization, ADR 7,159 5,656 Koninklijke KPN, ADR 30,829 294,047 Nippon Telegraph & Telephone, ADR 682 14,595 NTT DOCOMO, ADR 1,465 23,411 Portugal Telecom, ADR 17,340 66,065 Singapore Telecommunications, ADR 23,960 577,436 Swisscom, ADR 7,236 262,305 Telecom Corp of New Zealand, ADR 14,228 138,865 Telecom Italia, ADR 29,866 242,101 Telefonica, ADR 66,228 733,144 Telenor, ADR 6,496 284,850 Telstra, ADR 21,248 365,891 Vodafone Group, ADR 80,524 2,157,238 Utilities4.3% Centrica, ADR 42,640 819,797 CLP Holdings, ADR 33,613 271,257 E.ON, ADR 40,444 738,609 Enel, ADR 103,907 291,979 Energias de Portugal, ADR 11,130 230,168 GDF Suez, ADR 23,536 467,896 Hong Kong & China Gas, ADR 241,559 562,832 Iberdrola, ADR 26,723 408,060 International Power, ADR 3,394 215,994 National Grid, ADR 308 15,489 RWE, ADR 15,630 569,870 SSE, ADR 24,582 507,864 United Utilities Group, ADR 14,047 284,733 Veolia Environnement, ADR 977 11,196 Total Common Stocks (cost $185,323,318) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.07%, 6/21/12 135,000 c 134,999 0.10%, 9/20/12 25,000 c 24,994 Total Short-Term Investments (cost $159,987) Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $860,044) 860,044 d Total Investments (cost $186,343,349) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, this security were valued at $1,081,406 or .9% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized depreciation on investments was $63,601,871 of which $7,204,130 related to appreciated investment securities and $70,806,001 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Financial Consumer Staples Industrial Consumer Discretionary Materials Health Care Energy Telecommunications Information Technology Utilities Short-Term/Money Market Investments .8  Based on net assets. STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 ($) Financial Futures Long ASX SPI 200 Index 2 June 2012 ) Euro STOXX 50 25 June 2012 ) FTSE 100 Index 7 June 2012 ) TOPIX 5 June 2012 ) Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2012 (Unaudited) Number Foreign Unrealized Forward Currency of Currency Appreciation Exchange Contracts Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/20/2012 a 3 ) British Pound, Expiring 6/20/2012 a 3 ) Euro, Expiring 6/20/2012 a 3 ) Japanese Yen, Expiring 6/20/2012 a 2 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a UBS The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ - - Mutual Funds - - U.S. Treasury - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - ) - ) Futures++ ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2012 (Unaudited) Common Stocks91.6% Shares Value ($) Australia14.2% Australia & New Zealand Banking Group 34,700 706,446 Bendigo and Adelaide Bank 16,700 118,590 Commonwealth Bank of Australia 22,200 1,068,275 Metcash 38,700 144,005 National Australia Bank 53,300 1,167,149 QBE Insurance Group 7,200 86,827 Tatts Group 1,460,200 3,726,633 Telstra 464,500 1,606,264 Westpac Banking 75,800 1,498,146 Brazil2.8% Cielo 52,940 1,430,563 Light 45,100 529,970 Canada.5% Enerplus 22,200 308,008 Pengrowth Energy 11,700 83,373 China3.9% Anta Sports Products 117,000 95,873 Bank of China, Cl. H 709,000 273,130 China Zhongwang Holdings 1,044,000 a 407,563 Guangzhou R&F Properties, Cl. H 978,800 1,288,832 Jiangsu Expressway, Cl. H 47,300 45,036 PetroChina, Cl. H 115,800 146,511 Zhejiang Expressway, Cl. H 714,000 491,237 Finland1.4% Nokia 114,250 300,059 Sanoma 81,650 680,980 France3.7% France Telecom 61,900 777,644 GDF Suez 5,050 99,754 Neopost 6,900 358,340 Total 31,850 1,369,141 Germany3.7% Deutsche Post 6,900 113,645 Deutsche Telekom 31,200 307,629 E.ON 39,250 717,316 Muenchener Rueckversicherungs 5,050 625,997 RWE 23,100 843,617 Hong Kong1.7% Cathay Pacific Airways 388,000 598,880 Hang Seng Bank 41,200 532,414 Shougang Fushan Resources Group 203,000 67,217 Israel1.8% Bezeq Israeli Telecommunication 259,100 326,551 Israel Chemicals 89,600 928,191 Italy1.0% Enel 22,200 63,191 Mediaset 424,200 658,805 Japan4.7% Dai Nippon Printing 59,300 448,761 Mizuho Financial Group 545,300 800,274 NKSJ Holdings 59,400 1,093,093 Ricoh 62,400 453,905 TonenGeneral Sekiyu 59,300 540,329 Netherlands2.2% Corio 19,449 806,597 Koninklijke KPN 59,800 565,295 Koninklijke Philips Electronics 6,900 122,006 STMicroelectronics 11,700 59,590 New Zealand5.2% Telecom Corporation of New Zealand 1,893,900 Norway1.3% SeaDrill 27,200 Poland1.3% KGHM Polska Miedz 26,500 Portugal.9% Portugal Telecom 171,200 Singapore2.0% Ascendas Real Estate Investment Trust 642,000 1,021,341 StarHub 161,000 404,811 South Africa3.5% Growthpoint Properties 45,300 110,447 Kumba Iron Ore 38,700 2,393,081 Spain1.7% ACS Actividades de Construccion y Servicios 6,900 114,498 Banco Santander 38,700 205,528 Telefonica 82,900 916,100 Sweden.4% Ratos, Cl. B 19,200 169,548 Skanska, Cl. B 11,700 155,259 Taiwan4.6% Acer 252,000 257,927 Compal Electronics 116,000 119,700 Farglory Land Development 55,000 88,909 Formosa Chemicals & Fibre 252,000 666,979 Formosa Plastics 82,000 214,560 Highwealth Construction 706,000 1,135,352 Nan Ya Plastics 150,000 263,334 U-Ming Marine Transport 362,000 556,681 Thailand.7% Advanced Info Service 93,800 Turkey2.7% Ford Otomotiv Sanayi 95,000 822,764 Tupras Turkiye Petrol Rafinerileri 57,900 1,077,426 United Kingdom17.2% BAE Systems 212,000 891,325 BP 68,700 418,119 British American Tobacco 40,224 1,896,048 GlaxoSmithKline 34,700 769,031 HSBC Holdings 53,300 418,530 ICAP 57,000 299,034 Man Group 1,528,700 1,717,535 Marks & Spencer Group 11,700 59,758 Resolution 166,300 494,402 Royal Dutch Shell, Cl. A 22,277 690,438 Royal Dutch Shell, Cl. B 11,700 374,793 RSA Insurance Group 1,366,000 2,080,000 SSE 34,700 707,530 Standard Life 271,300 855,901 TUI Travel 214,300 542,645 United States8.5% iShares MSCI EAFE Index Fund 64,800 3,094,848 Vanguard MSCI EAFE ETF 100,000 2,951,000 Total Common Stocks (cost $74,075,924) Preferred Stocks4.4% Brazil2.3% AES Tiete 82,000 1,105,883 Eletropaulo Metropolitana Eletricidade de Sao Paulo 47,400 564,048 Germany2.1% ProSiebenSat.1 Media 22,200 465,560 RWE 29,800 992,682 Total Preferred Stocks (cost $3,790,696) Other Investment6.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,917,027) 4,917,027 b Total Investments (cost $82,783,647) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized depreciation on investments was $9,591,333 of which $445,253 related to appreciated investment securities and $10,036,586 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 28.2 Telecommunications 14.1 Consumer Discretionary 8.8 Exchange Traded Funds 8.5 Energy 8.3 Materials 8.3 Utilities 7.9 Industrial 7.1 Money Market Investment 6.9 Consumer Staples 2.9 Health Care 1.1 Information Technology .8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 62,229,439 - - Mutual Funds/Exchange Traded Funds 10,962,875 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.7% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 3,545,000 3,590,135 AmeriCredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 6,890,000 6,906,694 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 1,500,000 1,506,279 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 3,965,000 3,999,171 World Omni Auto Receivables Trust, Ser. 2011-A, Cl. A3 1.11 5/15/15 6,250,000 6,272,271 Commercial Mortgage Pass-Through Ctfs.2.2% Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.35 1/17/32 2,260,000 a 2,383,842 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 244,604 a 244,522 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 4,210,238 4,212,945 Greenwich Capital Commercial Funding, Ser. 2005-GG3, Cl. A2 4.31 8/10/42 1,301,823 1,301,162 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 161,863 164,780 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 8,670,000 8,899,044 UBS-Citigroup Commercial Mortgage Trust, Ser. 2011-C1, Cl. A2 2.80 1/10/45 10,750,000 11,270,762 WF-RBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 940,000 981,692 Consumer Discretionary2.9% Comcast, Gtd. Notes 5.90 3/15/16 8,975,000 10,375,091 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 8,110,000 8,534,210 News America, Gtd. Notes 6.15 3/1/37 2,375,000 2,686,089 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 11,133,341 Time Warner, Gtd. Notes 4.00 1/15/22 6,125,000 6,498,839 Consumer Staples1.0% Pepsico, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 8,028,522 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 5,610,000 b 5,866,590 Energy1.2% BP Capital Markets, Gtd. Notes 3.88 3/10/15 7,540,000 8,064,030 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 6,825,000 7,317,751 Entertainment & Gaming.9% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,640,000 b 1,548,783 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 1,420,000 b 1,360,729 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,951,000 b 1,842,485 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 6,231,000 b 6,369,602 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 1,130,000 b 1,220,400 Financial15.5% American International Group, Sr. Unscd. Notes 4.25 9/15/14 9,360,000 9,702,061 Bank of America, Sub. Notes 5.49 3/15/19 19,975,000 20,068,483 BankAmerica Institutional Capital A, Gtd. Cap. Secs. 8.07 12/31/26 6,775,000 b 6,842,750 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 9,290,000 10,015,967 BBVA US Senior, Gtd. Notes 3.25 5/16/14 6,600,000 6,336,297 Bear Stearns, Sub. Notes 5.55 1/22/17 5,231,000 5,675,034 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,479,050 Boston Properties, Sr. Unscd Notes 4.13 5/15/21 7,185,000 7,583,732 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 6,971,847 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,395,722 General Electric Capital, Sub. Notes 5.30 2/11/21 12,835,000 14,312,232 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 8,158,396 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 10,510,000 11,359,187 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 6,720,000 6,451,200 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 5,853,000 6,233,445 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 9,015,000 9,739,968 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,741,211 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,590,000 9,467,651 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 5,056,000 5,262,027 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,725,507 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 6,335,000 6,849,459 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 9,115,000 9,362,017 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,520,000 10,056,948 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,630,000 7,017,364 Foreign/Governmental1.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,871,250 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,684,980 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,429,845 Health Care1.1% Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 8,831,402 Thermo Fisher Scientific, Sr. Unscd. Notes 2.25 8/15/16 5,335,000 5,557,864 Industrial1.7% ABB Finance USA, Gtd. Notes 2.88 5/8/22 11,060,000 11,059,856 Tyco International Finance, Gtd. Notes 3.38 10/15/15 10,415,000 11,102,973 Information Technology1.5% Hewlett-Packard, Sr. Unscd. Notes 2.60 9/15/17 3,860,000 3,813,862 Hewlett-Packard, Sr. Unscd. Notes 3.30 12/9/16 2,805,000 2,898,345 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 12,638,864 Materials1.1% CRH America, Gtd. Notes 5.30 10/15/13 7,100,000 7,418,655 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 7,071,399 Municipal Bonds6.0% California, GO (Build America Bonds) 7.30 10/1/39 11,215,000 14,240,134 Chicago, GO 7.78 1/1/35 6,460,000 8,883,469 Illinois, GO 4.42 1/1/15 4,935,000 5,189,646 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 13,725,000 18,627,021 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 5,340,000 6,193,492 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 8,145,000 11,619,006 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 6,293,207 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 8,010,000 8,188,303 Telecommunications2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 9,120,502 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,434,212 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 8,315,984 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 12,748,848 U.S. Government Agencies.1% Federal National Mortgage Association, Notes 3.00 9/16/14 1,480,000 c U.S. Government Agencies/Mortgage-Backed34.8% Federal Home Loan Mortgage Corp.: 3.00% 22,015,000 c,d 23,002,234 4.00%, 11/1/40 - 1/1/41 20,600,503 c 21,897,904 4.50%, 5/1/39 - 11/1/41 74,541,814 c 81,121,791 5.00%, 6/1/28 - 7/1/40 27,927,224 c 30,274,531 5.50%, 12/1/37 - 12/1/38 21,908,703 c 23,884,643 6.00%, 5/1/38 4,902,322 c 5,402,768 Federal National Mortgage Association: 3.50% 17,665,000 c,d 18,545,489 3.32%, 4/1/41 12,741,039 a,c 13,380,387 3.50%, 1/1/26 - 12/1/41 48,647,152 c 51,465,391 4.00%, 9/1/24 - 4/1/42 65,305,261 c 69,906,597 4.50%, 3/1/23 - 4/1/41 24,492,540 c 26,360,488 5.00%, 12/1/21 - 2/1/41 20,126,716 c 21,999,299 5.50%, 2/1/38 - 5/1/38 25,587,265 c 28,043,923 6.00%, 4/1/33 - 10/1/38 21,875,126 c 24,320,259 REMIC, Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 3,958,121 c 4,009,349 Government National Mortgage Association I; 5.00%, 11/15/34 - 1/15/39 16,946,652 18,799,852 U.S. Government Securities21.9% U.S. Treasury Inflation Protected Securities: Bonds 2.38%, 1/15/27 14,346,030 e,f 19,537,500 Notes, 0.63%, 7/15/21 8,247,162 e,f 9,260,020 Notes, 1.38%, 7/15/18 12,650,451 e,f 14,595,458 Notes, 1.38%, 1/15/20 10,308,352 e 12,113,921 Notes, 2.38%, 1/15/17 14,363,089 e,f 16,724,021 U.S. Treasury Notes: 0.25%, 1/15/15 15,500,000 f 15,470,938 0.38%, 4/15/15 15,500,000 f 15,513,330 0.63%, 7/15/14 1,225,000 f 1,233,710 0.75%, 12/15/13 1,740,000 1,753,321 0.75%, 6/15/14 19,500,000 f 19,685,855 0.88%, 12/31/16 4,000,000 f 4,047,188 1.00%, 1/15/14 10,000,000 f 10,119,140 1.25%, 2/15/14 9,975,000 f 10,141,772 1.25%, 3/15/14 32,355,000 f 32,927,554 1.25%, 4/30/19 26,000,000 f 26,424,528 1.38%, 2/28/19 19,000,000 f 19,509,143 1.50%, 6/30/16 3,140,000 f 3,260,695 1.50%, 7/31/16 12,500,000 f 12,985,350 1.75%, 7/31/15 14,560,000 f 15,176,529 2.00%, 11/15/21 16,155,000 f 16,850,424 2.00%, 2/15/22 13,325,000 f 13,865,289 Utilities1.3% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 4,750,000 b 5,156,624 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 5,130,000 5,316,352 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 5,785,000 6,726,202 Total Bonds and Notes (cost $1,238,126,538) Other Investment3.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $50,425,837) 50,425,837 g Total Investments (cost $1,288,552,375) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, these securities were valued at $30,207,963 or 2.3% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $249,788,787 and the value of the collateral held by the fund was $255,190,033, consisting of U.S. Government and agency securities. g Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $76,873,256 of which $79,077,648 related to appreciated investment securities and $2,204,392 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 56.8 Corporate Bonds 31.0 Municipal Bonds 6.0 Money Market Investments 3.8 Asset/Mortgage-Backed 3.9 Foreign/Governmental 1.2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 22,274,550 - Commercial Mortgage-Backed - 29,458,749 - Corporate Bonds+ - 412,865,961 - Foreign Government - 15,986,075 - Municipal Bonds - 79,234,278 - Mutual Funds 50,425,837 - - U.S. Government Agencies/Mortgage-Backed - 463,984,495 - U.S. Treasury - 291,195,686 - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Funds Trust - BNY Mellon Corporate Bond Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes99.7% Rate (%) Date Amount ($) Value ($) Consumer Discretionary8.0% Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 1,000,000 1,052,307 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 1,000,000 1,130,840 News America, Gtd. Notes 4.50 2/15/21 2,750,000 2,981,314 Rensselaer Polytechnic Institute, Unscd. Notes 5.60 9/1/20 1,000,000 1,151,823 Time Warner Cable, Gtd. Notes 4.13 2/15/21 2,500,000 2,638,232 Time Warner, Gtd. Notes 4.00 1/15/22 2,750,000 2,917,846 Consumer Staples7.7% Beam, Sr. Unscd. Notes 3.25 5/15/22 1,000,000 1,006,235 Coca-Cola, Sr. Unscd. Note 1.65 3/14/18 300,000 304,730 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 2,000,000 2,046,446 Kraft Foods, Sr. Unscd. Notes 1.63 6/4/15 2,000,000 a 2,026,370 Kraft Foods, Sr. Unscd. Notes 6.25 6/1/12 2,250,000 2,250,000 Kroger, Sr. Unscd. Notes 3.40 4/15/22 2,000,000 1,990,818 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,750,000 a 1,830,041 Energy5.0% Devon Energy, Sr. Unscd. Notes 1.88 5/15/17 2,500,000 2,496,465 Nabors Industries, Gtd. Notes 4.63 9/15/21 2,500,000 2,609,133 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,250,000 1,340,247 Plains All American Pipeline, Sr. Unscd. Notes 3.65 6/1/22 1,000,000 1,014,262 Financial41.2% American Express Credit Card, Sr. Unscd. Notes 2.38 3/24/17 1,750,000 1,774,659 American International Group, Sr. Unscd. Notes 5.85 1/16/18 2,250,000 2,472,761 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 500,000 498,894 Bank of America, Sub. Notes 5.49 3/15/19 1,000,000 1,004,680 BankAmerica Institutional Capital A, Gtd. Cap. Secs. 8.07 12/31/26 750,000 a 757,500 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 2,000,000 1,920,090 Bear Stearns, Sub. Notes 5.55 1/22/17 2,500,000 2,712,213 Berkshire Hathaway Finance, Gtd. Notes 1.60 5/15/17 1,000,000 1,005,460 Blackrock, Sr. Unscd. Notes 1.38 6/1/15 3,000,000 3,014,835 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 2,500,000 2,614,513 Camden Property Trust, Sr. Unscd. Note 5.00 6/15/15 1,015,000 1,093,901 Citigroup, Sub. Notes 5.00 9/15/14 1,500,000 1,534,523 Citigroup, Sub. Notes 5.50 2/15/17 1,250,000 1,289,206 Ford Motor Credit, Sr. Unscd. Notes 2.75 5/15/15 3,000,000 3,052,275 General Electric Capital, Sub. Notes 5.30 2/11/21 2,750,000 3,066,509 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 2,500,000 2,464,398 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 2,500,000 2,701,995 International Lease Finance, Sr. Unscd. Notes 4.88 4/1/15 250,000 246,513 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 1,675,000 1,608,000 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 1,075,000 1,144,875 John Deere Capital, Unscd. Note 2.25 4/17/19 1,200,000 1,230,572 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 2,500,000 2,903,213 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 1,500,000 1,620,627 Massmutual Global Funding, Sr. Scd. Notes 2.00 4/5/17 600,000 a 607,615 Morgan Stanley, Sub. Notes 4.75 4/1/14 2,750,000 b 2,714,915 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 2,000,000 2,165,524 Royal Bank of Canada, Sr. Unscd. Notes 1.15 3/13/15 250,000 250,639 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 2,750,000 2,824,525 Simon Property Group, Sr. Unscd. Notes 3.38 3/15/22 1,000,000 1,013,853 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 1,250,000 1,489,362 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 1,750,000 1,852,245 UDR, Gtd. Notes, Ser. 0001 4.63 1/10/22 2,250,000 2,403,124 Wachovia, Sub. Notes 5.25 8/1/14 1,500,000 1,604,907 WEA Finance, Gtd. Notes 7.13 4/15/18 2,000,000 a 2,386,554 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 250,000 275,977 Health Care4.6% Amgen, Sr. Unscd. Notes 3.88 11/15/21 2,500,000 2,623,045 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 1,750,000 2,098,969 Kaiser Foundation Hospitals, Sr. Unscd. Notes 3.50 4/1/22 2,000,000 2,087,088 Industrial9.2% ABB Finance USA, Gtd. Notes 2.88 5/8/22 2,000,000 1,999,974 Autozone, Sr. Unscd. Notes 3.70 4/15/22 1,000,000 1,033,975 Daimler Finance, Gtd. Notes 2.40 4/10/17 750,000 a 758,405 Republic Services, Gtd. Notes 3.55 6/1/22 3,000,000 3,046,695 Textron, Sr. Unscd. Notes 4.63 9/21/16 2,750,000 2,981,206 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 1,000,000 1,040,603 Waste Management, Gtd. Notes 4.75 6/30/20 2,500,000 2,820,037 Information Technology5.6% Altera, Sr. Unscd. Notes 1.75 5/15/17 1,000,000 1,008,287 Hewlett-Packard, Sr. Unscd. Notes 2.60 9/15/17 2,750,000 2,717,129 IBM, Sr. Unscd. Notes 0.55 2/6/15 2,000,000 1,989,656 Oracle, Sr. Unscd. Notes 5.75 4/15/18 2,000,000 2,428,216 Xerox, Sr. Unscd. Notes 1.87 9/13/13 250,000 c 251,859 Materials3.8% CRH America, Gtd. Notes 4.13 1/15/16 250,000 256,574 CRH America, Gtd. Notes 6.00 9/30/16 500,000 550,837 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 2,750,000 2,934,858 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 1,250,000 1,249,364 Vale Overseas, Gtd. Notes 4.38 1/11/22 600,000 602,744 Municipal Bonds2.1% California GO (Various Purpose) 5.25 4/1/14 500,000 536,035 California, GO (Various Purpose) 5.45 4/1/15 1,025,000 1,131,764 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 600,000 695,898 Metropolitan Transportation Authority, Transportation Revenue (Build America Bonds) 5.37 11/15/21 185,000 212,278 New Jersey Turnpike Authority, Turnpike Revenue (Insured; AMBAC) 4.25 1/1/16 300,000 312,093 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 250,000 255,565 Telecommunication Services8.8% America Movil, Gtd. Notes 5.63 11/15/17 2,000,000 2,339,572 AT&T, Sr. Unscd. Notes 4.45 5/15/21 2,000,000 2,285,840 Centurylink, Sr. Unscd. Notes 5.80 3/15/22 1,000,000 988,523 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 1,500,000 1,743,317 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 2,500,000 2,212,875 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 2,000,000 2,370,776 Vivendi, Sr. Unscd. Notes 2.40 4/10/15 1,250,000 a 1,239,905 Utilities3.7% CMS Energy Corp., Sr. Unscd. Notes 5.05 3/15/22 1,000,000 1,040,932 CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 1,000,000 1,047,363 Dominion Resources, Sr. Unscd. Notes 2.25 9/1/15 2,050,000 2,129,718 Northeast Utilities, Sr. Unscd. Notes 1.22 9/20/13 300,000 c 301,117 PSEG Power, Gtd. Notes 2.75 9/15/16 1,000,000 1,034,957 Total Bonds and Notes (cost $148,224,029) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,669,639) 1,669,639 d Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,550,000) 2,550,000 d Total Investments (cost $152,443,668) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO-General Obligation a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, these securities were valued at $7,580,020 or 5.1% of net assets. b Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $2,468,105 and the value of the collateral held by the fund was $2,550,000. c Variable rate securityinterest rate subject to periodic change. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $242,581 of which $1,034,877 related to appreciated investment securities and $792,296 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 97.6 Money Market Investments 2.8 Municipal Bonds 2.1 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 145,322,977 - Municipal Bonds - 3,143,633 - Mutual Funds 4,219,639 - - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes97.0% Rate (%) Date Amount ($) Value ($) Consumer Discretionary4.6% Comcast, Gtd. Notes 5.90 3/15/16 5,135,000 5,936,055 Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 4,722,641 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,260,000 6,113,230 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 6,075,000 6,869,853 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,225,000 7,624,492 Time Warner, Gtd. Notes 4.00 1/15/22 4,930,000 5,230,903 Wal-Mart Stores, Sr. Unscd. Notes 2.80 4/15/16 7,920,000 8,460,128 Consumer Staples3.0% Diageo Capital, Gtd. Notes 1.50 5/11/17 2,345,000 2,346,660 Diageo Finance, Gtd. Notes 5.50 4/1/13 2,080,000 2,164,962 Dr. Pepper Snapple Group, Gtd. Notes 2.90 1/15/16 3,250,000 3,407,566 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,540,769 Kroger, Sr. Unscd. Notes 2.20 1/15/17 3,495,000 3,554,233 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,450,700 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 4,100,000 a 4,287,526 Entertainment & Gaming.9% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,222,000 a 1,154,032 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 699,000 a 669,824 Agua Caliente Band of Cahuilla prici Indians, Sr. Scd. Notes 6.44 10/1/16 1,489,000 a 1,406,182 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 4,375,000 a 4,472,317 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 765,000 a 826,200 Financial17.5% American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 3,650,000 3,770,921 American International Group, Sr. Unscd. Notes 4.25 9/15/14 6,105,000 6,328,107 Bank of America, Sub. Notes 5.42 3/15/17 45,000 45,458 BankAmerica Institutional Capital A, Gtd. Cap. Secs. 8.07 12/31/26 4,975,000 a 5,024,750 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 6,900,000 7,439,200 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 4,800,000 4,608,216 Bear Stearns, Sub. Notes 5.55 1/22/17 4,795,000 5,202,024 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,415,054 Citigroup, Sub. Notes 5.00 9/15/14 7,780,000 7,959,057 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,840,000 3,076,189 Comerica, Sr. Unscd. Notes 3.00 9/16/15 4,000,000 4,129,420 Ford Motor Credit, Sr. Unscd. Notes 2.75 5/15/15 2,500,000 2,543,562 General Electric Capital, Sr. Unscd. Notes 1.88 9/16/13 8,375,000 8,467,854 General Electric Capital, Sub. Notes 5.30 2/11/21 1,955,000 2,180,009 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 7,780,000 7,995,459 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 5,860,000 6,008,352 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 2,956,000 3,194,839 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 4,930,000 4,732,800 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 4,300,000 4,579,500 John Deere Capital, Sr. Unscd. Notes 1.25 12/2/14 3,000,000 3,038,373 Lloyds TSB Bank, Bank Gtd. Notes 4.88 1/21/16 6,400,000 6,557,734 MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,240,600 Morgan Stanley, Sub. Notes 4.75 4/1/14 5,985,000 5,908,643 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 3,630,000 3,777,919 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 15,935,000 18,943,098 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,126,878 Rabobank Nederland, Gtd. Notes 2.13 10/13/15 4,765,000 4,804,912 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 5,260,000 5,402,546 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 6,682,000 7,128,645 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,650,000 3,863,255 Wachovia, Sub. Notes 5.25 8/1/14 6,210,000 6,644,315 Foreign/Governmental1.6% Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 1,211,364 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,405,939 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,446,990 Health Care3.1% Amgen, Sr. Notes 5.70 2/1/19 2,905,000 3,418,023 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 7,304,413 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 7,046,491 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 5,118,617 Thermo Fisher Scientific, Sr. Unscd. Notes 3.20 3/1/16 7,090,000 7,600,125 Industrial3.1% ABB Finance USA, Gtd. Notes 1.63 5/8/17 2,000,000 1,998,106 BP Capital Markets, Gtd. Notes 3.20 3/11/16 6,250,000 6,615,206 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,365,672 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 4,860,000 5,052,033 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,966,255 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,310,282 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 3,705,000 4,307,792 Information Technology2.2% FISERV, Gtd. Notes 3.13 6/15/16 5,000,000 5,178,295 Intel, Sr. Unscd. Notes 1.95 10/1/16 7,180,000 7,438,423 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 8,498,756 Materials1.2% CRH America, Gtd. Notes 5.30 10/15/13 4,784,000 4,998,711 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 6,245,000 6,664,795 Municipal Bonds4.5% California, GO (Various Purpose) 5.45 4/1/15 4,550,000 5,023,928 California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,743,966 Illinois, GO 4.42 1/1/15 3,225,000 3,391,410 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 14,370,000 16,666,757 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 9,020,000 9,211,946 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 5,830,000 5,959,776 Telecommunications2.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 3,400,000 3,885,928 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,934,000 5,386,255 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 6,635,000 6,410,087 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 6,530,000 8,938,571 U.S. Government Agencies4.1% Federal Farm Credit Bank, Bonds 1.99 3/26/18 7,000,000 7,059,633 Federal Home Loan Banks, Bonds 3.63 10/18/13 6,850,000 7,165,395 Federal Home Loan Banks, Bonds 4.25 6/14/13 7,500,000 7,812,667 Federal National Mortgage Association, Notes 3.00 9/16/14 4,895,000 b 5,191,314 Federal National Mortgage Association, Notes 4.38 7/17/13 12,055,000 b 12,610,735 U.S. Government Agencies/Mortgage-Backed.0% Federal Home Loan Mortgage Corp.; REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 157,587 b U.S. Government Securities48.0% U.S. Treasury Inflation Protected Securities: Notes, 0.63%, 7/15/21 13,869,070 c,d 15,572,372 Notes, 1.38%, 7/15/18 8,274,108 c,d 9,546,252 Notes, 2.38%, 1/15/17 15,807,358 c,d 18,405,692 U.S. Treasury Notes: 0.25%, 5/15/15 2,000,000 d 1,994,376 0.38%, 11/15/14 15,000,000 d 15,023,445 0.63%, 7/15/14 19,610,000 d 19,749,427 0.75%, 3/31/13 1,250,000 d 1,256,006 0.75%, 9/15/13 3,025,000 3,045,207 0.75%, 12/15/13 10,500,000 d 10,580,388 0.75%, 6/15/14 11,250,000 d 11,357,224 0.88%, 12/31/16 4,500,000 d 4,553,087 0.88%, 1/31/17 22,750,000 d 23,014,833 0.88%, 2/28/17 21,350,000 d 21,598,535 0.88%, 4/30/17 19,000,000 d 19,204,839 1.00%, 9/30/16 6,250,000 d 6,362,306 1.25%, 2/15/14 12,500,000 d 12,708,988 1.25%, 3/15/14 3,305,000 d 3,363,485 1.25%, 4/15/14 6,000,000 d 6,109,218 1.50%, 6/30/16 10,175,000 10,566,107 1.50%, 3/31/19 7,290,000 d 7,534,900 1.75%, 7/31/15 2,280,000 d 2,376,544 2.00%, 2/15/22 16,000,000 d 16,648,752 2.13%, 11/30/14 19,000,000 d 19,847,590 2.13%, 2/29/16 18,500,000 d 19,620,120 2.13%, 8/15/21 9,670,000 d 10,220,736 2.38%, 9/30/14 17,930,000 d 18,798,493 2.38%, 10/31/14 18,250,000 d 19,152,517 2.38%, 7/31/17 6,500,000 d 7,040,819 2.63%, 1/31/18 5,250,000 d 5,781,972 2.63%, 8/15/20 2,430,000 d 2,690,085 2.63%, 11/15/20 7,470,000 d 8,259,601 3.13%, 5/15/19 3,885,000 d 4,445,897 3.13%, 5/15/21 5,500,000 d 6,299,651 3.25%, 7/31/16 7,135,000 7,920,963 3.38%, 11/15/19 7,000,000 d 8,153,362 3.50%, 5/15/20 8,000,000 d 9,406,248 3.75%, 11/15/18 2,405,000 d 2,838,465 4.25%, 8/15/13 37,430,000 d 39,243,034 4.25%, 11/15/13 27,510,000 d 29,106,873 4.50%, 11/15/15 4,070,000 d 4,633,760 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,092,814 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,655,000 3,787,772 Total Bonds and Notes (cost $894,719,036) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,197,324) 23,197,324 e Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,360,999) 2,360,999 e Total Investments (cost $920,277,359) % Cash and Receivables (Net) .3 % Net Assets % BAN - Bond Anticipation Note GO - General Obligations REMIC - Real Estate Mortgage Investment Conduit a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, these securities were valued at $17,840,831 or 1.8% of net assets. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $396,960,743 and the value of the collateral held by the fund was $406,102,439, consisting of cash collateral of $2,360,999 and U.S. Government and agency securities valued at $403,741,440. e Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $44,137,290 of which $47,851,847 related to appreciated investment securities and $3,714,557 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 52.1 Corporate Bonds 38.8 Municipal Bonds 4.5 Foreign/Governmental 1.6 Money Market Investments 2.7 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 375,759,384 - Foreign Government - 15,064,293 - Municipal Bonds - 43,997,783 - Mutual Funds 25,558,323 - - U.S. Government Agencies/Mortgage-Backed - 40,002,697 - U.S. Treasury - 464,032,169 - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. pricing service (the “Service”) approved by the Board of Trustees. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate U.S. Government Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes99.1% Rate (%) Date Amount ($) Value ($) Diversified Financial Services4.4% Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 1,635,000 U.S. Government Agencies14.7% Federal Farm Credit Bank, Bonds, Ser. 1 1.18 6/6/14 1,000,000 1,000,111 Federal Farm Credit Bank, Bonds 1.99 3/26/18 1,000,000 1,008,519 Federal Home Loan Mortgage Corp., Notes 0.90 1/23/15 1,000,000 a 1,002,172 Federal Home Loan Mortgage Corp., Notes 1.10 8/8/14 1,000,000 a 1,001,234 Federal National Mortgage Association, Notes 0.45 9/6/13 500,000 a 500,275 Federal National Mortgage Association, Notes 0.75 12/19/14 1,000,000 a 1,007,260 Federal National Mortgage Association, Notes 1.13 9/17/13 500,000 a 505,098 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 440,000 a 472,126 U.S. Government Agencies/Mortgage-Backed1.8% Government National Mortgage Association I: Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 123,288 126,546 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 241,652 247,395 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 187,472 191,653 Ser. 2003-98, Cl. PD, 5.00%, 4/20/30 21,559 21,552 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 200,642 201,260 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 12,376 b 12,446 U.S. Government Securities78.2% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,894,337 U.S. Treasury Inflation Protected Securities: Notes, 1.38%, 7/15/18 21,270 c 24,540 Notes, 1.38%, 1/15/20 1,002,201 c 1,177,742 Notes, 2.38%, 1/15/17 2,128,876 c 2,478,810 Notes, 0.63%, 7/15/21 518,945 c 582,679 U.S. Treasury Notes: 0.25%, 12/15/14 1,250,000 1,247,851 0.25%, 1/15/15 1,250,000 1,247,656 0.38%, 11/15/14 1,250,000 1,251,954 0.50%, 10/15/14 1,250,000 1,255,860 0.63%, 7/15/14 2,000,000 2,014,220 0.88%, 12/31/16 1,000,000 1,011,797 1.38%, 11/30/15 250,000 257,930 1.50%, 7/31/16 1,000,000 1,038,828 2.00%, 11/15/21 1,000,000 1,043,047 2.00%, 2/15/22 1,545,000 1,607,645 2.13%, 8/15/21 1,000,000 1,056,953 2.38%, 5/31/18 1,530,000 1,665,668 2.50%, 3/31/15 1,250,000 1,325,098 2.50%, 4/30/15 3,000,000 3,184,689 2.63%, 8/15/20 1,000,000 1,107,031 3.13%, 1/31/17 1,250,000 1,391,993 3.13%, 5/15/21 1,000,000 1,145,391 3.50%, 5/15/20 1,250,000 1,469,726 3.63%, 2/15/20 500,000 592,149 4.50%, 11/15/15 2,000,000 2,277,032 5.13%, 5/15/16 1,000,000 1,179,610 Total Bonds and Notes (cost $41,779,171) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $340,616) 340,616 d Total Investments (cost $42,119,787) % Cash and Receivables (Net) .1 % Net Assets % a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $1,992,356 of which $2,022,255 related to appreciated investment securities and $29,899 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 94.7 Corporate Bonds 4.4 Money Market Investment .8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 1,943,644 - Mutual Funds 340,616 - - U.S. Government Agencies/Mortgage-Backed - 7,297,647 - U.S. Treasury - 34,530,236 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs.5.9% CS First Boston Mortgage Securities, Ser. 2003-CPN1, Cl. A2 4.60 3/15/35 3,323,101 3,367,921 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AAB 5.60 3/12/44 4,524,088 a 4,627,481 Prudential Commercial Mortgage Trust, Ser. 2003-PWR1, Cl. A2 4.49 2/11/36 8,743,000 8,902,332 Municipal Bonds3.8% California, GO (Various Purpose) 5.25 4/1/14 1,000,000 1,072,070 Illinois, GO 4.42 1/1/15 1,700,000 1,787,720 New York City, GO 5.13 12/1/15 1,100,000 1,254,649 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 2,960,000 3,022,989 University of California Regents, General Revenue 0.82 7/1/14 3,000,000 a 2,999,910 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 840,000 849,047 U.S. Government Agencies20.5% Federal Farm Credit Bank, Bonds 0.50 6/23/15 3,500,000 3,487,841 Federal Farm Credit Bank, Bonds, Ser. 1 1.18 6/6/14 10,500,000 10,501,166 Federal Home Loan Mortgage Corp., Notes 0.50 9/19/14 6,750,000 b 6,764,256 Federal Home Loan Mortgage Corp., Notes 0.90 1/23/15 10,750,000 b 10,773,349 Federal National Mortgage Association, Notes 0.63 10/30/14 6,460,000 b, c 6,489,509 Federal National Mortgage Association, Notes, Ser. 0001 0.70 4/30/15 4,250,000 b 4,249,418 Federal National Mortgage Association, Notes 0.70 5/29/15 3,250,000 b 3,249,867 Federal National Mortgage Association, Notes 0.75 12/19/14 7,000,000 b 7,050,820 Federal National Mortgage Association, Notes 0.88 8/28/14 6,680,000 b 6,751,757 U.S. Government Agencies/Mortgage-Backed14.2% Federal Home Loan Mortgage Corp.: 5.00%, 7/1/12 262,036 b 267,049 REMIC, Ser. 3689, Cl. AB, 2.00%, 12/15/27 1,004,296 b 1,015,412 REMIC, Ser. 2627, Cl. KW, 3.14%, 11/15/17 1,188,104 b 1,208,436 REMIC, Ser. 2625, Cl. JD, 3.25%, 7/15/17 105,277 b 105,563 REMIC, Ser. 2675, Cl. CK, 4.00%, 9/15/18 416,983 b 440,891 REMIC, Ser. 3578, Cl. AM, 4.50%, 9/15/16 1,886,472 b 1,965,283 REMIC, Ser. 2937, Cl. VC, 5.00%, 6/15/14 206,974 b 211,501 REMIC, Ser. 2707, Cl. PD, 5.00%, 11/15/17 102,048 b 102,449 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 39,627 b 41,837 Federal National Mortgage Association: 2.50%, 3/1/22 2,914,026 b 3,039,693 4.50%, 8/1/13 11,677 b 12,215 5.00%, 11/1/12 - 11/1/13 159,598 b 169,029 REMIC, Ser. 2003-65, Cl. CA, 3.75%, 7/25/18 665,714 b 676,949 REMIC, Ser. 2005-85, Cl. AJ, 4.50%, 2/25/24 2,212,966 b 2,262,001 REMIC, Ser. 2008-23, Cl. A, 4.50%, 10/25/22 1,079,662 b 1,128,984 REMIC, Ser. 2009-12, CI. KA, 5.50%, 2/25/38 2,655,536 b 2,742,240 Government National Mortgage Association I: Ser. 2012-22, Cl. AB, 1.66%, 3/16/33 992,460 1,005,724 Ser. 2010-159, Cl. A, 2.16%, 1/16/33 2,602,536 2,650,157 Ser. 2011-16, Cl. A, 2.21%, 11/16/34 2,781,748 2,836,120 Ser. 2010-100, Cl. A, 2.35%, 6/16/50 1,739,604 1,770,084 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 1,172,974 1,206,303 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 270,964 278,124 Ser. 2006-67, Cl. A, 3.95%, 11/16/30 423,551 429,734 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 378,765 387,766 Ser. 2009-19, Cl. AC, 4.22%, 3/16/34 1,537,172 1,567,977 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 4,888,705 4,997,716 Ser. 2003-98, Cl. PD, 5.00%, 4/20/30 64,676 64,656 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 382,254 383,432 Ser. 2007-13, Cl. B, 5.19%, 5/16/39 1,620,184 1,671,663 Ser. 2004-51, Cl. C, 5.25%, 7/16/28 1,130,872 a 1,149,268 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 37,128 a 37,339 Ser. 2007-56, Cl. NC, 5.75%, 9/20/36 5,000,000 5,220,672 U.S. Government Securities54.5% U.S. Treasury Notes: 0.25%, 9/15/14 12,000,000 c 11,987,820 0.25%, 12/15/14 13,500,000 c 13,476,793 0.25%, 1/15/15 12,000,000 c 11,977,500 0.25%, 2/15/15 12,500,000 c 12,470,700 0.38%, 11/15/14 12,250,000 c 12,269,147 0.38%, 4/15/15 12,000,000 c 12,010,320 0.50%, 8/15/14 12,000,000 c 12,055,320 0.50%, 10/15/14 11,750,000 c 11,805,084 0.63%, 7/15/14 12,000,000 c 12,085,320 0.75%, 6/15/14 12,000,000 c 12,114,372 1.25%, 3/15/14 4,000,000 4,070,784 1.25%, 4/15/14 8,000,000 c 8,145,624 1.75%, 7/31/15 10,000,000 10,423,440 2.50%, 3/31/15 12,000,000 c 12,720,936 Total Bonds and Notes (cost $285,681,861) Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,474,687) 2,474,687 d Total Investments (cost $288,156,548) % Cash and Receivables (Net) .3 % Net Assets % BANBond Anticipation Notes GOGeneral Obligation REMICReal Estate Mortagage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $112,352,645 and the value of the collateral held by the fund was $114,778,749, consisting of U.S. Goverment & Agency securities. d Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $179,668 of which $559,149 related to appreciated investment securities and $379,481 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 89.2 Asset/Mortgage-Backed 5.9 Corporate Bonds 3.8 Money Market Investment .8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed - 16,897,734 - Municipal Bonds - 10,986,385 - Mutual Funds 2,474,687 - - U.S. Government Agencies/Mortgage-Backed - 100,364,250 - U.S. Treasury - 157,613,160 - For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Alabama1.8% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,795,980 Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,409,550 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,181,617 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,819,668 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,347,119 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/13 1,365,000 1,451,705 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,760,600 Alaska1.4% Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 5,000,000 5,648,400 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 8,000,000 9,351,600 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/21 5,000,000 5,911,400 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/21 2,500,000 2,955,700 Arizona3.9% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 2,983,100 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,190,140 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,298,638 Arizona Transportation Board, Highway Revenue 5.00 7/1/25 15,000,000 17,132,550 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,787,400 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/21 3,000,000 3,783,090 Glendale, Senior Lien Water and Sewer Revenue Obligations 5.00 7/1/25 6,325,000 7,570,645 Glendale, Senior Lien Water and Sewer Revenue Obligations 5.00 7/1/26 4,425,000 5,236,545 Phoenix, GO 6.25 7/1/16 1,250,000 1,527,938 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 5.00 7/1/16 6,000,000 6,546,360 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,462,645 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 10,000,000 10,905,300 California13.9% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 820,000 a 814,112 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 5,000,000 b 5,233,500 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,208,980 California, GO 5.00 11/1/12 95,000 95,302 California, GO 0.88 5/1/15 7,500,000 c 7,507,500 California, GO 5.50 6/1/20 115,000 115,409 California, GO 5.25 11/1/26 10,500,000 11,061,120 California, GO (Various Purpose) 4.00 10/1/15 7,050,000 7,718,481 California, GO (Various Purpose) 5.00 9/1/21 2,700,000 3,262,194 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 6,018,950 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 13,807,362 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,653,550 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,988,985 California, GO (Various Purpose) (Prerefunded) 5.00 2/1/14 1,825,000 d 1,968,372 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Golden Gate Tobacco Funding Corporation) 4.50 6/1/21 2,350,000 2,148,934 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 5.25 6/1/21 1,145,000 1,070,231 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 6,114,450 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 11,985,000 14,100,233 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 5,000,000 6,328,950 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 8/15/18 2,500,000 2,978,175 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 10,264,685 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,740,760 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,440,000 4,063,225 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 d 79,985 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 5.00 10/1/17 2,500,000 2,538,400 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.00 2/1/30 8,000,000 8,755,600 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,083,750 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.00 12/1/23 4,000,000 4,070,920 California State Public Works Board, LR (Department of Mental Health-Coalinga State Hospital) 5.00 6/1/24 1,500,000 1,559,805 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/19 8,760,000 10,259,537 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,352,080 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 5,000,000 6,125,600 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 3,545,000 3,824,062 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,830,637 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 590,000 590,289 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 18,414,170 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,780,332 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,389,360 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/33 4,000,000 e 1,396,760 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,557,195 Port of Oakland, Revenue 5.00 5/1/18 1,835,000 2,068,173 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,556,518 Port of Oakland, Revenue 5.00 5/1/20 3,000,000 3,412,020 Port of Oakland, Revenue 5.00 5/1/21 2,785,000 3,164,651 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,101,744 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.90 6/1/34 8,000,000 c 5,683,520 Sacramento Municipal Utility District, Electric Revenue 5.30 7/1/12 200,000 200,734 Sacramento Municipal Utility District, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 6,350,000 7,391,908 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/25 5,000,000 5,866,450 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/26 5,000,000 5,787,750 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 418,580 Colorado4.2% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,386,900 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,881,184 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 280,000 293,658 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) (Prerefunded) 5.00 1/15/15 970,000 d 1,083,374 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.75 4/1/15 20,000 20,323 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.05 10/1/16 25,000 25,700 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.70 10/1/16 10,000 10,188 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.75 10/1/21 65,000 65,805 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 20,000 20,366 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 5,113,172 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/16 3,565,000 3,896,509 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,514,850 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,841,075 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.45 6/15/16 7,690,000 d 9,147,870 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.70 6/15/16 7,345,000 d 8,810,474 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.55 6/15/16 10,960,000 d 13,081,418 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 2,765,000 3,099,952 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 5,398,140 Regional Transportation District, COP 5.00 6/1/19 1,750,000 2,069,778 Regional Transportation District, COP 5.00 6/1/20 2,700,000 3,211,029 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,625,546 Connecticut1.1% Connecticut, GO 5.00 5/15/23 12,500,000 15,408,500 Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,853,220 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/14 1,260,000 1,397,642 District of Columbia.8% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 3.86 6/1/16 5,000,000 c 5,294,200 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,956,903 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,875,100 Florida5.7% Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,875,957 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,854,000 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,153,200 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 55,000 55,192 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,867,592 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,992,263 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/17 2,000,000 2,330,120 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,998,200 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/18 8,500,000 10,356,825 Lee County, Airport Revenue 5.50 10/1/23 2,500,000 2,873,475 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,676,400 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 0/5.00 10/1/22 2,000,000 b 1,963,780 Orlando Utilities Commission, Utility System Revenue 3.70 10/1/16 13,400,000 c 14,224,904 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/24 1,790,000 1,964,561 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,170,000 6,725,979 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/28 2,105,000 2,257,507 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/29 1,085,000 1,158,596 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 d 308,573 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 d 302,275 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 d 264,491 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 d 913,123 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 5,725,000 6,260,116 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/20 3,000,000 3,276,030 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 6,233,750 Georgia2.4% Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,043,650 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,199,520 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) (Prerefunded) 5.75 1/1/14 5,000,000 d 5,393,950 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,096,770 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 3,970,505 Fulton County Development Authority, Revenue (Spelman College) 5.00 6/1/24 2,010,000 2,209,673 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 f 514,202 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 6,048,150 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,263,960 Putnam County Development Authority, PCR (Georgia Power Company) 5.10 6/1/23 6,120,000 6,254,273 Hawaii1.0% Hawaii, GO 5.00 12/1/16 9,830,000 11,692,490 Hawaii, GO 5.00 12/1/17 5,000,000 6,075,750 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 10,360,000 12,104,106 Illinois5.4% Chicago, GO 5.00 1/1/20 5,000,000 5,959,350 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 5,000,000 5,370,500 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,282,427 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 7.25 12/1/12 8,500,000 8,799,880 Cook County, GO Capital Improvement (Insured; AMBAC) 5.00 11/15/25 5,000,000 5,088,450 Illinois, GO 5.00 8/1/18 16,000,000 18,119,840 Illinois, GO 5.00 8/1/19 10,000,000 11,340,700 Illinois, GO 5.00 9/1/19 7,500,000 8,063,775 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,679,100 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,748,700 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 3,500,000 3,854,130 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 11,257,000 Will County Forest Preserve District, GO Unlimited Tax Bonds 5.00 12/15/20 4,000,000 4,970,240 Indiana.4% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,128,550 Indiana Finance Authority, State Revolving Fund Program Bonds 5.00 2/1/24 5,000,000 6,209,050 Kansas2.7% Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/20 3,025,000 3,532,172 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,869,670 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/23 3,690,000 4,110,217 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/24 3,850,000 4,231,034 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/25 3,720,000 4,028,053 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 10,029,128 Wichita, Water and Sewer Utility Revenue 5.00 10/1/22 8,390,000 10,402,090 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 4,700,000 5,370,267 Kentucky.3% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 2,040,000 2,121,539 Kentucky Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,182,716 Louisiana2.7% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,375,000 5,022,631 Louisiana, Gasoline and Fuels Tax Second Lien Revenue 0.95 6/1/13 5,000,000 c 5,004,900 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 4,000,000 4,168,920 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.00 6/1/21 5,500,000 6,042,520 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 14,500,000 16,860,600 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,873,250 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,295,680 Maine.2% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,450,000 2,566,301 Maryland.4% Howard County, Consolidated Public Improvement GO 5.00 8/15/17 5,030,000 6,110,142 Massachusetts2.4% Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 4,269,416 Massachusetts, GO 0.83 11/1/18 2,000,000 c 1,939,900 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 1,935,000 2,040,380 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 8,050,000 8,201,259 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/41 4,100,000 4,509,549 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,509,840 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 5,000,000 5,896,000 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,768,800 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 354,421 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 7,026,000 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 1,500,000 1,659,945 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 302,484 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,440 Michigan.5% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 8,160,250 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,161,640 Minnesota1.4% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 14,321,880 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 3/1/14 1,410,000 1,521,672 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 7,232,400 Mississippi.1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 1,675,000 1,792,200 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 472,524 Missouri.2% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/12 135,000 137,713 Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/12 1,865,000 1,902,617 Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,359,650 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 5.05 9/1/24 565,000 566,904 Nebraska.1% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 4.70 9/1/21 595,000 617,253 Omaha City, GO (City of Omaha Convention Center/Arena Project) 6.50 12/1/16 1,000,000 1,256,290 Nevada1.6% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 10,000,000 11,209,900 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 15,426,912 New Hampshire.1% New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,069,390 New Jersey5.5% Essex County Improvement Authority, Project Consolidation Revenue (County Guaranteed) (Refunding Project) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/24 12,725,000 16,259,241 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,192,500 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 d 5,883,750 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 d 5,883,750 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 d 5,883,750 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 2,500,000 d 2,941,875 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 4,400,000 5,041,520 New Jersey Economic Development Authority, School Facilities Construction Revenue 2.07 2/1/18 10,000,000 c 10,323,400 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 2,000,000 d 2,244,600 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 1,000,000 d 1,123,480 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 3,750,000 4,659,675 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,344,660 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 e 4,515,500 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 5,851,450 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/19 18,500,000 19,353,775 New Mexico.4% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,093,360 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/18 5,000,000 6,120,550 New York6.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,143,330 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 1,007,351 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,060,542 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,110,464 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 3,298,781 Metropolitan Transportation Authority, State Service Contract Revenue 5.50 7/1/16 5,000,000 5,706,850 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,842,450 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 15,393,240 New York City, GO 5.13 12/1/24 5,000,000 5,963,650 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 15,867,800 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,113,880 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 235,860 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/24 5,000,000 6,080,350 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/25 3,000,000 3,603,720 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/29 3,000,000 3,506,010 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/15 5,000,000 5,617,850 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,800,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,808,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,086,080 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,440,000 6,100,035 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 5,000,000 5,251,250 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/18 625,000 627,250 North Carolina3.6% Charlotte, GO 5.00 4/1/13 1,000,000 1,040,460 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.38 1/1/16 1,500,000 1,540,695 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,000,000 g 9,108,800 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,050,000 9,264,423 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,867,350 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 20,187,180 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.50 1/1/13 1,415,000 1,456,700 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 6,292,055 Wake County, LOR 5.00 1/1/24 5,955,000 7,208,468 Ohio1.2% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,827,649 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/15 1,110,000 1,170,817 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 5.75 7/1/13 1,960,000 d 2,076,208 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 5.75 7/1/13 2,040,000 d 2,160,952 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 6.00 7/1/13 1,155,000 d 1,226,610 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 6.00 7/1/13 1,990,000 d 2,113,380 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 6.00 7/1/13 1,910,000 d 2,028,420 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,649,931 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 625,000 664,825 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 969,525 Oregon1.5% Oregon, GO 5.00 11/1/18 5,000,000 6,210,450 Oregon, GO 5.00 11/1/19 5,000,000 6,311,200 Oregon, GO 5.00 11/1/20 3,100,000 3,940,844 Oregon, GO (Oregon Department of Transportation Project) 5.00 5/1/17 7,565,000 9,089,347 Pennsylvania1.3% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,822,921 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,867,300 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,352,034 Pittsburgh, GO 5.00 9/1/25 10,000,000 11,516,600 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 4.50 11/1/17 795,000 826,283 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 5.00 11/1/22 250,000 258,185 South Carolina.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,741,600 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/24 350,000 369,670 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,075,500 Tennessee.7% Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/25 10,000,000 11,948,500 Texas9.4% Dallas and Fort Worth, Joint Revenue Improvement Bonds (Dallas/Fort Worth International Airport) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 380,000 383,944 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,229,000 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 14,788,000 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/25 4,000,000 4,319,320 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 16,768,205 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 5,000,000 6,024,400 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 6,058,400 Houston, Public Improvement GO (Insured; AMBAC) 5.00 3/1/18 5,190,000 5,898,279 Houston Community College System, Limited Tax Bonds 5.00 2/15/21 2,250,000 2,818,012 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 e 1,460,858 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,135,000 1,267,012 Lower Colorado River Authority, Revenue 5.00 5/15/16 15,000 17,557 Lower Colorado River Authority, Revenue 5.00 5/15/16 35,000 41,086 Lower Colorado River Authority, Revenue 5.00 5/15/16 13,950,000 16,158,145 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/21 7,615,000 g 8,710,799 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/14 3,260,000 e 3,218,631 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,950,400 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/25 10,000,000 11,242,000 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; National Public Finance Guarantee Corp.) 5.45 9/1/23 960,000 961,440 Texas Public Finance Authority, GO 5.00 10/1/23 9,385,000 11,595,449 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/17 7,500,000 8,610,450 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 1/1/20 10,000,000 10,470,500 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 17,646,150 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 3,650,000 4,295,685 Utah1.9% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 4.00 7/1/21 6,005,000 7,077,133 Utah, GO 5.00 7/1/20 20,000,000 25,466,800 Vermont.1% Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/12 2,500,000 2,511,875 Virginia3.7% Virginia, GO 5.00 6/1/23 5,490,000 6,892,860 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/19 7,000,000 8,625,610 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/20 5,000,000 6,210,450 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,791,448 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 13,823,448 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 4,070,000 4,807,362 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/18 8,370,000 10,267,228 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/19 6,950,000 8,655,113 Washington1.5% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 g 13,702,624 Energy Northwest, Electric Revenue (Project Number 1) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,000,000 1,004,410 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,307,481 Washington, Motor Vehicle Fuel Tax GO 5.00 8/1/23 3,570,000 4,371,715 West Virginia.4% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 3,395,000 3,615,166 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 1,000,000 1,040,900 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 2,600,000 2,706,340 Wisconsin1.2% Wisconsin, GO 5.00 5/1/20 5,800,000 6,892,720 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 11,825,000 13,313,295 U.S. Related4.9% Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/19 5,715,000 6,470,466 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/13 1,380,000 1,456,328 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 5,744,000 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 5,540,700 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 4,318,319 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 10,211,900 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 4,225,040 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 5.00 12/15/22 5,000,000 5,471,650 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/14 1,000,000 1,069,460 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/15 995,000 1,089,107 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/15 5,000 5,766 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 5,000 6,015 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 1,995,000 2,214,450 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/17 1,940,000 2,200,988 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/17 5,000 6,238 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 2,500,000 2,735,625 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 b 11,302,390 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 b 2,182,475 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 12,650,000 14,266,670 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,951,625 Total Long-Term Municipal Investments (cost $1,554,807,739) Short-Term Municipal Coupon Maturity Principal Investments.8% Rate (%) Date Amount ($) Value ($) Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.19 6/1/12 1,200,000 h 1,200,000 Florida.1% Sarasota County Public Hospital District, HR, Refunding (Sarasota Memorial Hospital Project) (LOC: Northern Trust Co.) 0.17 6/1/12 1,400,000 h 1,400,000 Massachusetts.3% Massachusetts, GO Notes (Consolidated Loan) 0.63 6/7/12 5,000,000 h 5,000,400 Missouri.1% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.19 6/1/12 1,600,000 h 1,600,000 Ohio.2% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.23 6/1/12 2,200,000 h 2,200,000 Ohio University, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 2.00 6/7/12 2,660,000 h 2,660,000 Total Short-Term Municipal Investments (cost $14,060,000) Total Investments (cost $1,568,867,739) % Cash and Receivables (Net) .1 % Net Assets % a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, this security was valued at $814,112 or 0.05% of net assets. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Variable rate securityinterest rate subject to periodic change. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Non-income producingsecurity in default. g Purchased on a delayed delivery basis. h Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $129,287,349 of which $130,270,152 related to appreciated investment securities and $982,803 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in lieu Of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes ) September 2012 ) The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - - Liabilities ($) Other Financial Instruments: Futures+ ) - - ) + Amount shown represents unrealized (depreciation) at period end. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.2% Rate (%) Date Amount ($) Value ($) Alabama.5% Alabama 21st Century Authority, Tobacco Settlement Revenue 4.00 6/1/16 1,000,000 1,103,630 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,370,000 1,369,918 Jefferson County, Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/13 3,000,000 3,011,040 Alaska.7% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,555,879 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/14 2,000,000 2,133,360 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 2,500,000 2,824,200 Arizona4.5% Arizona Health Facilities Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 4,000,000 4,015,680 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) 5.50 9/1/13 3,300,000 3,506,943 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/12 1,275,000 1,290,274 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/13 10,950,000 11,568,565 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 2,165,000 2,369,268 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/15 9,380,000 10,637,389 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/16 5,000,000 5,856,250 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/16 2,300,000 2,698,958 Scottsdale, GO (Projects of 2000 and 2004) 5.00 7/1/13 3,000,000 3,155,580 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 5,000,000 5,452,650 California6.0% California, GO (Economic Recovery) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 6,820,000 7,485,291 California, GO (Various Purpose) 4.00 10/1/15 10,000,000 10,948,200 California, GO (Various Purpose) 5.00 9/1/16 10,000,000 11,557,100 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 1,500,000 1,506,075 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 3,000,000 3,012,150 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 8/15/15 1,000,000 1,128,500 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 1.45 3/15/17 3,000,000 3,030,450 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 2.00 9/2/14 4,000,000 4,033,560 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 870,000 909,742 California Statewide Communities Development Authority, PCR (Southern California Edison Company) (Insured; XLCA) 4.10 4/1/13 1,000,000 1,029,300 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,080,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 4,072,880 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 5,000,000 5,242,750 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/13 600,000 616,200 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/14 900,000 940,707 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/15 1,150,000 1,219,081 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/16 1,450,000 1,553,182 Los Angeles Unified School District, GO 4.00 7/1/16 4,000,000 4,498,600 Mount San Antonio Community College District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 2,000,000 2,015,340 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 a 1,115,510 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 4.00 1/1/13 1,000,000 1,019,440 Colorado1.3% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 11/12/13 5,000,000 5,328,250 Denver City and County, Airport System Revenue 4.00 11/15/14 1,310,000 1,406,914 Denver City and County, GO Medical Facilities Bonds 5.00 8/1/15 7,620,000 8,029,194 Connecticut2.9% Connecticut, GO (Economic Recovery) 5.00 1/1/14 10,010,000 10,743,433 Connecticut, GO (Economic Recovery) 5.00 1/1/16 8,425,000 9,725,820 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/16 2,900,000 3,448,042 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 1.25 9/3/13 2,600,000 2,617,680 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,190,000 1,194,415 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 2.50 2/12/15 5,000,000 5,265,650 Delaware.3% Delaware, GO 5.00 10/1/13 3,275,000 3,484,436 Florida6.7% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/13 10,000,000 10,452,900 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 6,100,000 6,401,279 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,250,000 3,295,955 Florida Department of Management Services, Florida Facilities Pool Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/13 1,825,000 1,926,616 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/13 4,060,000 4,260,361 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,153,200 Florida State Board of Education, Lottery Revenue (Insured; AMBAC) 5.25 7/1/14 5,000,000 5,501,500 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/16 10,000,000 11,720,000 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/13 3,000,000 3,152,580 Fort Pierce Utilities Authority, Utilities Revenue (Insured; AMBAC) 5.00 10/1/15 4,640,000 4,877,707 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/14 1,250,000 1,339,800 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,088,990 Orange County School Board, COP (Master Lease Purchase Agreement) 5.00 8/1/15 1,500,000 1,688,595 Orlando, Waste Water System Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 10/1/14 3,025,000 3,262,190 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 5,000,000 5,596,000 Georgia2.3% Atlanta, Water and Wastewater Revenue 5.00 11/1/15 5,000,000 5,676,050 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,043,650 Fulton County, Water and Sewerage Revenue 5.00 1/1/16 1,550,000 1,785,151 Georgia, GO 4.00 7/1/13 5,000,000 5,207,450 Georgia, GO 5.00 7/1/15 5,000,000 5,695,000 Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Revenue (Loan Pool) 2.40 3/15/16 2,530,000 2,614,097 Illinois3.8% Chicago, Second Lien Passenger Facility Charge Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.50 1/1/14 500,000 501,835 Chicago, Second Lien Revenue (Chicago Midway Airport) (Insured; AMBAC) 5.00 1/1/17 4,110,000 4,460,583 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,212,820 Chicago Park District, GO Limited Tax Bonds (Insured; AMBAC) 5.00 1/1/16 2,100,000 2,282,994 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 4,101,278 Illinois, GO 5.00 1/1/14 1,415,000 1,519,851 Illinois, GO 5.00 1/1/14 4,585,000 4,862,255 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 7,500,000 8,300,250 Illinois Finance Authority, SWDR (Waste Management, Inc. Project) 1.13 10/1/12 2,000,000 2,006,320 Kane, McHenry, Cook and DeKalb Counties Community Unit School District Number 300, GO (Insured; XLCA) 5.00 12/1/17 3,145,000 3,503,593 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 8,330,000 9,172,829 Indiana1.4% Indiana Finance Authority, Second Lien Water Utility Revenue (Citizens Energy Group Project) 3.00 10/1/14 2,000,000 2,089,560 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.50 8/1/14 2,000,000 2,039,560 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.60 2/1/17 2,500,000 2,534,075 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 1.70 9/1/14 1,500,000 1,537,095 Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 a 1,098,250 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,254,160 Iowa.1% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,056,160 Kentucky1.2% Kentucky Property and Buildings Commission, Revenue (Project Number 82) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/13 8,480,000 9,021,024 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,210,000 4,248,606 Louisiana1.1% Louisiana, GO 0.97 7/15/14 5,000,000 b 5,006,450 Louisiana Offshore Terminal Authority, Deepwater Port Revenue (LOOP LLC Project) 1.88 10/1/13 2,000,000 2,018,980 Louisiana Public Facilities Authority, Revenue (Loyola University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 5,000,000 5,829,900 Maryland1.0% Anne Arundel County, Consolidated General Improvements GO 4.00 4/1/14 4,000,000 4,269,600 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 7/15/13 5,000,000 5,271,800 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 1.31 11/15/16 2,245,000 b 2,257,033 Massachusetts4.1% Massachusetts, GO (Consolidated Loan) 5.25 8/1/13 1,500,000 1,588,710 Massachusetts, GO (Consolidated Loan) 5.00 8/1/14 5,000,000 5,501,750 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 5.50 11/1/13 1,700,000 1,827,415 Massachusetts Bay Transportation Authority, Assessment Revenue 4.00 7/1/13 1,250,000 1,300,887 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/14 12,705,000 a 13,934,463 Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) 2.25 9/1/16 5,000,000 5,143,800 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/12 1,375,000 1,387,444 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/13 1,140,000 1,178,053 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 4.00 7/1/14 4,525,000 4,712,018 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.00 11/1/14 1,875,000 1,896,131 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.70 11/1/16 3,000,000 3,090,900 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/13 1,350,000 1,417,743 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,749,552 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,101,870 Michigan2.0% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) 5.00 5/1/16 1,490,000 1,690,614 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) (Prerefunded) 5.50 11/1/13 10,000,000 a 10,727,900 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 10,000,000 9,986,700 Minnesota2.1% Minnesota, GO 5.00 8/1/16 5,200,000 6,138,912 Minnesota, GO (State Trunk Highway Bonds) 4.00 8/1/13 1,310,000 1,367,902 Minnesota, GO (Various Purpose) 4.00 8/1/13 11,500,000 12,008,300 Minnesota, GO (Various Purpose) 5.00 8/1/15 4,000,000 4,565,200 Mississippi.1% Mississippi Business Finance Corporation, Revenue (Mississippi Power Company Project) 2.25 1/15/13 1,150,000 1,161,465 Missouri.2% Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,800,000 1,871,982 Montana.1% Montana Board of Regents of Higher Education of the University of Montana, Facilities Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 5/15/24 1,610,000 1,615,812 Nebraska.8% Lincoln, GO 4.00 12/1/15 2,035,000 2,278,488 Nebraska Public Power District, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 1,300,000 1,335,542 University of Nebraska Facilities Corporation, Deferred Maintenance Bonds (Insured; AMBAC) 5.00 7/15/13 5,125,000 5,399,393 Nevada3.9% Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,066,350 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/14 2,500,000 2,704,025 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/14 6,745,000 7,361,965 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/15 6,800,000 7,674,344 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/15 4,075,000 4,629,526 Las Vegas Convention and Visitors Authority, Revenue (Insured; AMBAC) 5.00 7/1/16 3,500,000 3,912,685 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 2/1/13 1,000,000 1,030,970 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 6/1/17 13,640,000 15,277,755 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 489,852 New Hampshire2.1% Manchester, School Facilities Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 6/1/13 4,465,000 a 4,698,743 New Hampshire, Turnpike System Revenue 4.00 10/1/14 5,315,000 5,703,261 New Hampshire, Turnpike System Revenue 5.00 10/1/15 5,565,000 6,297,243 New Hampshire, Turnpike System Revenue 5.00 2/1/17 3,000,000 c 3,424,320 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) 3.50 8/1/12 2,535,000 2,547,269 Portsmouth, GO (Prerefunded) 5.00 9/15/12 1,000,000 a 1,023,960 New Jersey4.2% New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/12 2,000,000 2,003,740 New Jersey, GO 5.00 8/15/15 10,000,000 11,400,600 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/14 2,935,000 3,233,049 New Jersey Economic Development Authority, Cigarette Tax Revenue (Insured; FGIC) 5.00 6/15/13 5,000,000 5,244,100 New Jersey Economic Development Authority, Exempt Facilities Revenue (Waste Management of New Jersey, Inc. Project) 2.20 11/1/13 2,000,000 2,035,080 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.00 9/1/17 5,000,000 5,661,600 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/14 2,185,000 2,399,807 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/16 1,665,000 1,897,467 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/15 1,800,000 2,021,022 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/16 2,000,000 2,308,580 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; Assured Guaranty Municipal Corp.) 5.75 12/15/14 2,820,000 3,177,661 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/15 5,000,000 a 5,726,500 New Mexico1.4% New Mexico Educational Assistance Foundation, Education Loan Revenue 1.18 12/1/20 4,070,000 b 4,044,115 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/13 4,940,000 5,188,037 New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/16 4,790,000 5,245,625 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/13 1,000,000 1,048,600 New York10.8% Long Island Power Authority, Electric System General Revenue 5.00 5/1/15 5,400,000 6,044,058 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 11,125,000 11,808,965 New York City, GO 5.00 8/15/13 5,000,000 5,283,700 New York City, GO 5.00 8/1/14 4,000,000 4,385,560 New York City, GO 5.00 8/1/15 1,000,000 1,132,000 New York City, GO 5.25 8/1/16 4,670,000 5,128,220 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/14 10,000,000 11,101,300 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 3,910,000 3,995,121 New York State, GO 3.00 2/1/14 10,000,000 10,433,100 New York State, GO 5.00 2/15/15 4,320,000 4,855,421 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) (Insured; XLCA) 5.25 7/1/13 1,000,000 1,051,310 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 8/15/15 5,000 5,719 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 8/15/15 995,000 1,125,196 New York State Dormitory Authority, Revenue (New York State Association for Retarded Children, Inc.) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 1,100,000 1,104,433 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/17 2,500,000 2,539,750 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/14 4,075,000 4,412,043 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 8/15/15 11,380,000 12,986,856 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 4.00 5/15/17 4,825,000 5,495,771 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 5.38 6/15/16 5,000,000 5,021,400 New York State Municipal Bond Bank Agency, Special School Purpose Revenue (Prior Year Claims) 5.50 6/1/13 5,000,000 5,248,800 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 4/1/14 1,475,000 a 1,601,216 New York State Urban Development Corporation, Correctional Capital Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/14 735,000 766,634 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/14 1,000,000 1,073,110 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/15 5,610,000 6,256,384 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,000,000 5,606,650 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/14 3,000,000 3,256,260 Westchester County, GO 3.00 6/1/13 1,350,000 1,388,637 North Carolina1.7% Brunswick County, GO 5.00 5/1/13 2,445,000 2,552,849 Charlotte, Water and Sewer System Revenue 3.00 12/1/14 1,250,000 1,329,900 Forsyth County, GO 3.00 7/1/13 1,495,000 1,541,181 North Carolina, Public Improvement GO 5.00 3/1/16 10,000,000 11,215,100 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 2,000,000 2,052,280 Ohio2.9% Cleveland, GO (Various Purpose) (Insured; AMBAC) 5.25 10/1/14 5,050,000 5,559,747 Cleveland, Water Revenue 5.00 1/1/16 3,000,000 3,459,720 Ohio, Common Schools GO Bonds 5.00 9/15/16 5,780,000 6,819,128 Ohio, GO Highway Capital Improvements Bonds (Full Faith and Credit/Highway User Receipts) (Buckeye Savers Bond Program) 5.00 5/1/16 4,650,000 5,428,596 Ohio, Mental Health Capital Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,230,000 2,332,915 Ohio Building Authority, State Facilities Revenue (Administrative Building Fund Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/16 3,585,000 4,214,096 Ohio Water Development Authority, Solid Waste Revenue (Waste Management, Inc. Project) 1.75 6/1/13 2,500,000 2,529,375 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 5.00 6/1/13 2,060,000 2,160,260 Oklahoma.8% Oklahoma Building Bonds Commission, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/13 5,460,000 a 5,806,328 Oklahoma Capitol Improvement Authority, State Highway Capital Improvement Revenue 4.00 10/1/16 2,960,000 3,378,218 Oregon.4% Oregon Department of Transportation, Highway User Tax Revenue 5.25 11/15/16 4,375,000 4,872,744 Pennsylvania5.5% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) 5.00 1/1/13 1,400,000 1,424,010 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/13 1,000,000 1,046,370 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 3,116,902 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/13 3,035,000 3,221,379 Delaware County Industrial Development Authority, PCR (PECO Energy Company Project) 4.00 12/1/12 8,490,000 8,623,208 Delaware Valley Regional Finance Authority, Local Government Revenue 5.50 7/1/12 1,500,000 1,506,195 Jim Thorpe Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.30 3/15/16 1,000,000 1,073,810 Pennsylvania, GO 5.00 7/15/14 6,740,000 7,406,586 Pennsylvania, GO 5.00 9/1/16 5,000,000 5,500,950 Pennsylvania, GO 5.00 5/1/17 14,000,000 16,818,760 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 2/1/14 5,000,000 a 5,308,000 Philadelphia, Airport Revenue 5.00 6/15/15 1,000,000 1,097,580 State Public School Building Authority, College Revenue (Northampton County Area Community College Project) 4.00 3/1/14 2,165,000 2,271,561 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 9/15/14 1,810,000 1,927,071 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/13 1,500,000 1,588,050 South Carolina.4% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,200,000 South Carolina Jobs-Economic Development Authority, EDR (Waste Management of South Carolina, Inc. Project) 2.88 2/1/15 2,100,000 2,144,205 Tennessee.5% Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/16 1,250,000 1,456,650 Tennessee, GO 5.00 8/1/16 3,100,000 3,662,526 Texas5.7% Austin, Water and Wastewater System Revenue 4.00 11/15/13 1,500,000 1,581,450 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,550,000 1,602,932 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 4.00 11/1/12 2,220,000 2,253,899 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/15 1,000,000 1,142,570 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (BP Products North America, Inc. Project) 2.30 9/3/13 4,000,000 4,076,160 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/16 1,500,000 1,641,525 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 5.25 12/1/12 1,800,000 1,844,622 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,674,950 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,075,000 1,079,665 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/13 2,050,000 2,102,377 Plano, GO 5.25 9/1/14 1,225,000 1,359,346 Richardson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/15 1,000,000 1,095,580 San Antonio, Water System Revenue 5.00 5/15/17 2,160,000 2,589,430 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/13 1,375,000 1,438,044 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 769,421 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/14 5,000,000 d 4,901,950 Texas Public Finance Authority, GO 5.00 10/1/14 2,000,000 2,213,440 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/15 6,000,000 6,820,140 Trinity River Authority, Regional Wastewater System Revenue 5.00 8/1/15 3,280,000 3,733,657 Trinity River Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 8/1/15 8,865,000 9,360,376 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/13 6,485,000 6,854,969 Utah.9% Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 1,931,999 Utah, GO 4.00 7/1/13 8,000,000 8,334,640 Virginia3.9% Portsmouth, GO 4.00 1/15/15 2,750,000 2,860,495 Richmond, GO Public Improvement (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/16 6,040,000 6,363,563 Roanoke Economic Development Authority, HR (Carilion Clinic Obligated Group) 5.00 7/1/15 2,000,000 2,245,860 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 12,500,000 a 14,368,750 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/14 2,610,000 2,812,693 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 5,000,000 5,905,850 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 1,000,000 1,180,060 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 3/15/17 2,500,000 2,978,700 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 5,000,000 5,693,250 Washington3.0% Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/17 5,000,000 6,005,300 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 12,445,000 14,459,970 Energy Northwest, Electric Revenue (Project Number 3) (Insured; AMBAC) 6.00 7/1/16 5,000,000 5,023,600 Energy Northwest, Electric Revenue (Project One) 5.25 7/1/16 2,500,000 2,959,875 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 310,000 318,258 King County, Limited Tax GO (Payable From Sewer Revenues) 5.00 1/1/14 1,000,000 1,074,100 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/14 3,810,000 4,092,321 Wisconsin.3% Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/13 3,500,000 3,674,440 U.S. Related4.6% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/13 2,140,000 2,229,645 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,335,000 1,398,092 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 5,000,000 5,236,300 Puerto Rico Government Development Bank, GO (Insured; National Public Finance Guarantee Corp.) 4.75 12/1/15 6,145,000 6,295,983 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,530,000 3,728,598 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 4,275,000 4,621,617 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 5,385,000 5,760,658 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 465,000 483,791 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) (Prerefunded) 5.25 7/1/13 1,785,000 a 1,881,586 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) (LOC; Government Bank for Puerto Rico) 2.75 6/17/13 10,000,000 10,022,500 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/13 4,530,000 4,707,350 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 2,376,903 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 3,070,640 Total Long-Term Municipal Investments (cost $1,069,689,374) Short-Term Municipal Coupon Maturity Principal Investments2.1% Rate (%) Date Amount ($) Value ($) Colorado.0% Colorado Health Facilities Authority, HR, Refunding (North Colorado Medical Center, Inc. Project) (LOC; Wells Fargo Bank) 0.23 6/1/12 505,000 e 505,000 Florida.8% Lakeland, Energy System Revenue, Refunding 0.93 6/7/12 8,500,000 e 8,509,010 Massachusetts.3% Massachusetts, GO Notes, Refunding 0.71 6/7/12 3,700,000 e 3,702,109 Ohio.0% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.24 6/1/12 500,000 e 500,000 Pennsylvania1.0% Pennsylvania Turnpike Commission, Turnpike Revenue 0.80 6/7/12 10,000,000 e 10,011,900 Vermont.0% Vermont Educational and Health Buildings Financing Agency, Revenue (Brattleboro Memorial Hospital Project) (LOC; TD Bank) 0.23 6/1/12 300,000 e 300,000 Total Short-Term Municipal Investments (cost $23,505,000) Total Investments (cost $1,093,194,374) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Purchased on a delayed delivery basis. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $16,781,604 of which $16,989,108 related to appreciated investment securities and $207,504 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,109,975,978 - For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Alabama1.4% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,503,425 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,506,125 Arizona.3% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,247,267 California4.9% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,463,220 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 2,000,000 b 2,093,400 California, GO 5.50 6/1/20 45,000 45,160 California, GO 5.50 11/1/33 6,200,000 6,501,072 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,217,850 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 5.25 6/1/21 1,150,000 1,074,905 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/27 6,000,000 6,128,760 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 2,000,000 2,002,100 Colorado1.4% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.70 6/15/16 5,000,000 c 5,997,600 Florida1.2% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 1,784,300 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/25 3,000,000 3,267,870 Illinois.3% Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,147,550 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 354,420 Michigan.6% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,324,780 North Carolina.7% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.30 1/1/15 1,500,000 1,540,575 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/23 1,500,000 1,522,500 Ohio1.4% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/16 2,450,000 2,582,055 Ohio, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/25 3,000,000 3,437,550 Pennsylvania77.1% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,127,710 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/14 5,000,000 5,437,550 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 10/15/22 1,250,000 1,488,950 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,882,200 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,862,362 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/21 4,815,000 5,383,700 Allentown School District, GO 5.00 2/15/22 5,875,000 6,692,506 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,370,000 1,591,118 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,424,500 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,389,560 Bucks County, GO 5.00 6/1/23 1,955,000 2,452,841 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 c 6,189,750 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 c 6,130,250 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 c 2,012,577 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.50 2/1/16 3,100,000 c 3,881,231 Central York School District, GO (Insured; FGIC) (Prerefunded) 5.50 6/1/12 80,000 c 80,000 Chester County, GO 5.00 8/15/18 4,545,000 5,133,986 Chester County, GO 5.00 7/15/25 3,060,000 3,635,005 Chester County, GO (Prerefunded) 5.00 7/15/19 1,940,000 c 2,450,996 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 5,887,800 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,342,063 Delaware River Joint Toll Bridge Commission, Bridge Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/17 1,485,000 1,679,773 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,477,687 East Stroudsburg Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 9/1/16 2,500,000 c 3,224,950 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,226,870 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,645,840 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/22 3,000,000 3,645,840 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,668,156 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 2,125,063 Greater Johnstown School District, GO 5.00 8/1/23 3,545,000 4,158,427 Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.25 4/15/16 1,815,000 1,891,430 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 5.25 11/1/14 2,055,000 2,151,441 Lower Merion School District, GO 5.00 5/15/18 4,735,000 5,838,776 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,534,399 Lower Merion School District, GO (Prerefunded) 5.00 5/15/13 5,000,000 c 5,228,000 Montgomery County, GO 5.00 12/15/17 2,025,000 2,462,947 Montgomery County, GO 5.00 12/15/24 2,890,000 3,477,768 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) 5.50 8/1/25 1,000,000 1,172,340 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/14 3,110,000 3,436,270 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/16 1,490,000 1,770,478 Pennsylvania, GO 5.00 5/1/20 2,195,000 2,748,755 Pennsylvania, GO 5.00 7/1/20 10,000,000 12,551,000 Pennsylvania, GO 5.00 2/15/22 1,000,000 1,194,490 Pennsylvania, GO 5.00 11/15/23 7,500,000 9,280,275 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,109,850 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,694,686 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/32 2,425,000 2,618,054 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,129,740 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 5,000,000 5,418,050 Pennsylvania Higher Educational Facilities Authority, Revenue (La Salle University) 5.50 5/1/34 2,250,000 2,294,977 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,283,481 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 6,173,200 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 5,090,000 6,304,678 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,991,771 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,763,824 Pennsylvania Housing Finance Agency, SFMR 5.00 10/1/23 1,000,000 1,092,700 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/19 3,000,000 3,609,180 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 3,450,000 4,184,367 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 4,101,601 Pennsylvania State University, GO 5.00 3/1/21 2,805,000 3,372,844 Pennsylvania State University, GO 5.00 3/1/27 2,195,000 2,569,752 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/21 5,000,000 5,248,850 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 5,000,000 6,207,450 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 5,000,000 6,246,100 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,404,250 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,465,800 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 1,500,000 1,753,935 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 2,010,050 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/18 1,370,000 1,608,736 Philadelphia, Water and Wastewater Revenue 5.00 11/1/18 1,100,000 1,313,499 Philadelphia, Water and Wastewater Revenue 5.00 11/1/24 1,040,000 1,222,281 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,530,150 Philadelphia School District, GO 5.00 9/1/20 1,805,000 2,074,847 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,431,950 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,303,320 Pittsburgh, GO 5.00 9/1/26 5,000,000 5,718,900 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,688,920 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,220,080 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,839,476 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/17 2,085,000 2,414,347 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,048,710 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,369,220 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 3,000,000 3,436,590 State Public School Building Authority, College Revenue (Harrisburg Area Community College Poject) 5.00 10/1/20 2,265,000 2,597,094 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/24 5,780,000 6,804,678 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 5,975,000 5,903,121 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 4,391,457 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 1,000,000 994,870 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 3,129,375 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.00 9/15/28 1,580,000 1,863,531 Upper Darby School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/18 2,870,000 3,190,550 Upper Merion Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/19 1,165,000 1,262,860 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,251,489 Westmoreland County, GO (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/15 1,500,000 d 1,375,365 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/14 1,000,000 1,114,840 South Carolina.6% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,494,400 Texas.2% Dallas and Fort Worth, Joint Revenue Improvement Bonds (Dallas/Fort Worth International Airport) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 755,000 762,837 U.S. Related7.9% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,725,960 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,073,250 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,396,570 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 5,000,000 5,673,850 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 2,000,000 2,220,000 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 5,411,600 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,870,000 2,057,860 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 2,912,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 5,332,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 b 1,027,490 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 436,495 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,691,700 Total Long-Term Municipal Investments (cost $378,081,942) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.20 6/1/12 600,000 e 600,000 Missouri1.2% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Ranken Technology College) (LOC; Northern Trust Company) 0.22 6/1/12 4,075,000 e 4,075,000 Missouri Health and Educational Facilities Authority, Revenue (The Washington University) (SBPA; JPMorgan Chase Bank) 0.20 6/1/12 800,000 e 800,000 Total Short-Term Municipal Investments (cost $5,475,000) Total Investments (cost $383,556,942) % Cash and Receivables (Net) .6 % Net Assets % a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, this security was valued at $1,463,220 or 0.35% of net assets. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $30,094,580 of which $30,284,799 related to appreciated investment securities and $190,219 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 90 (12,054,375 ) September 2012 ) The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 413,651,522 - Liabilities ($) Other Financial Instruments: Futures+ (97,031 ) - - ) + Amount shown represents unrealized depreciation at period end. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Massachusetts88.7% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 1,305,000 1,450,755 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 1,225,000 1,323,796 Barnstable, GO 4.00 9/15/21 580,000 697,311 Barnstable, GO 4.00 9/15/22 560,000 673,714 Boston, GO 4.00 4/1/18 3,000,000 3,505,560 Boston, GO 5.00 3/1/20 1,700,000 1,999,013 Boston, GO 5.00 4/1/20 5,000,000 6,334,350 Boston, GO 5.00 3/1/21 2,000,000 2,330,620 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,426,640 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,850,055 Boston Water and Sewer Commission, General Revenue 5.00 11/1/24 1,000,000 1,247,970 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 2,500,000 2,972,800 Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,480,000 2,903,634 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/14 2,170,000 a 2,411,933 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/14 3,920,000 a 4,357,041 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,580,636 Cohasset, GO (Prerefunded) 5.00 6/15/14 895,000 a 979,819 Cohasset, GO (Prerefunded) 5.00 6/15/14 895,000 a 979,819 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,382,700 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 739,225 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 715,412 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 887,472 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,845,345 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 577,154 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 706,498 Ipswich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 500,000 555,925 Lexington, GO 5.00 2/1/17 2,030,000 2,428,306 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 569,950 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 635,088 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 634,327 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,572,946 Massachusetts, GO 5.25 8/1/23 1,000,000 1,303,720 Massachusetts, GO (Consolidated Loan) 5.00 8/1/20 4,000,000 4,792,120 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/17 1,440,000 1,756,166 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 5,825,000 6,941,478 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 5.50 8/1/18 1,035,000 1,302,403 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/16 1,000,000 a 1,183,640 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 284,222 Massachusetts, GO (Insured; XLCA) 4.13 12/1/12 3,110,000 b 3,165,669 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/16 3,540,000 b 3,681,989 Massachusetts, Special Obligation Revenue (Consolidated Loan) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/15 1,290,000 1,480,443 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,893,040 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 105,000 125,934 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 2,395,000 2,869,282 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/18 1,250,000 1,554,837 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,580,620 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 3,146,607 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,176,550 Massachusetts College Building Authority, Revenue 5.00 5/1/24 2,500,000 3,083,450 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 1,526,070 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 1,587,166 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 1,100,860 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/19 1,055,000 1,162,990 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 2,148,320 Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) 2.25 9/1/16 2,560,000 2,633,626 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 1,164,600 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 2,145,456 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 5.25 2/1/22 440,000 445,887 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 550,045 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 1,037,070 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 1,011,500 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 4.00 1/1/14 225,000 232,492 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,750,000 2,942,170 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 1,000,000 1,059,970 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,093,950 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,163,501 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/26 2,000,000 2,345,440 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 2,900,000 3,468,806 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 2,500,000 2,958,675 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 352,323 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/15 600,000 642,348 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/17 925,000 1,019,267 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/17 2,500,000 2,782,025 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/19 2,000,000 2,252,140 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 841,894 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 1,128,737 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,129,105 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 1,041,019 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 3.40 12/1/12 1,250,000 1,265,850 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,404,000 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,082,190 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/24 2,155,000 2,395,282 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,153,280 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 3,438,922 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 11/15/35 1,000,000 1,078,910 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 590,000 691,451 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) 5.38 2/1/27 1,650,000 1,845,789 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,159,170 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,000,000 1,134,940 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 3,138,053 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,205,080 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/37 2,500,000 2,672,100 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/22 2,000,000 2,008,020 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 3,019,700 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,858,816 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,855,952 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,123,730 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/14 500,000 527,560 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/15 500,000 538,170 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,500,000 2,018,685 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 4,342,470 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 1,000,000 1,144,040 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 517,445 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,892,728 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,194,400 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,480,540 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,372,300 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 95,000 99,131 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,773,750 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,433,699 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 290,223 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 1,254,920 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,800,000 2,122,560 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,768,800 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 1,197,200 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 2,385,060 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 2,081,200 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 5.00 7/1/24 1,000,000 1,042,930 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,430,000 3,773,343 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 202,526 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 5.70 6/1/18 1,290,000 1,293,135 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/15 3,000,000 3,363,420 Massachusetts Port Authority, Passenger Facility Charge Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/15 550,000 617,078 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,867,100 Massachusetts Port Authority, Revenue (Insured; AMBAC) 5.00 7/1/19 5,000,000 5,588,700 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/16 2,720,000 3,207,315 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,684,000 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/21 2,000,000 2,261,220 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/24 205,000 230,387 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/27 1,500,000 1,650,540 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/27 4,655,000 5,594,705 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 5,000,000 5,881,150 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.63 8/1/13 25,000 25,111 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.50 8/1/14 30,000 30,129 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 75,574 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 3,071,224 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/23 1,500,000 1,946,925 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 2,000,000 2,012,920 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/18 1,900,000 2,346,861 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,587 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (South Essex Sewer District Loan Program) 6.38 2/1/15 130,000 130,650 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 3,078,405 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 5,921,700 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/18 500,000 620,080 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,500,000 1,776,810 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,000,000 1,187,820 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,500,000 2,961,350 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,178,030 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,476,106 Milton, GO School Bonds 5.00 3/1/23 500,000 553,520 Milton, GO School Bonds 5.00 3/1/24 500,000 547,600 Milton, GO School Bonds 5.00 3/1/25 500,000 547,600 Northampton, GO (Insured; National Public Finance Guarantee Corp.) 5.13 10/15/16 1,985,000 2,197,732 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 60,000 60,836 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,099,555 Randolph, GO (Insured; AMBAC) 5.00 9/1/17 1,045,000 1,138,998 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 518,680 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,293,757 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,352,757 University of Massachusetts Building Authority, Project Revenue 5.00 11/1/18 1,370,000 1,679,278 University of Massachusetts Building Authority, Revenue 6.88 5/1/14 1,035,000 1,122,696 Waltham, GO (Municipal Purpose Loan) 5.00 2/1/19 1,195,000 1,480,163 Westwood, GO 4.00 6/1/18 1,105,000 1,297,657 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,100,550 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/17 1,000,000 1,095,540 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 693,825 U.S. Related10.3% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,704,705 Guam Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 578,095 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,073,250 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/18 2,500,000 2,836,925 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,625,460 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 500,000 540,070 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,254,811 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,132,190 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 2,000,000 2,216,280 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,096,020 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,168,780 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 2,120,980 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,090,000 1,199,501 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 5.50 7/1/16 3,265,000 3,946,863 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 305,000 316,688 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 330,000 341,847 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 2,912,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 2,423,443 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,780,000 1,947,765 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 1,027,490 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 654,743 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,691,700 Total Long-Term Municipal Investments (cost $317,850,548) Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Bank of America) 0.23 6/1/12 1,200,000 d 1,200,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) 0.19 6/1/12 200,000 d 200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.21 6/1/12 300,000 d 300,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $319,550,548) % Cash and Receivables (Net) .5 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investment $26,524,185 of which $26,556,277 related to appreciated investment securities and $32,092 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was subtantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 Financial Futures Short U.S. Treasury 10 Year Notes 70 (9,375,625 ) September 2012 ) The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 346,074,733 - Liabilities ($) Other Financial Instruments: Futures+ (75,469) - - ) +Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) New York88.1% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,727,775 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,858,325 Buffalo, General Improvement GO 4.00 4/1/21 2,175,000 2,419,883 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 2,000,000 2,424,060 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 2,943,725 Katonah-Lewisboro Union Free School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/15 1,000,000 1,146,950 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,211,320 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,156,240 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,727,050 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,154,030 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 300,000 382,485 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,975,927 Nassau County, GO (General Improvement) 5.00 10/1/18 1,310,000 1,555,088 Nassau County, GO (General Improvement) 4.00 10/1/16 1,545,000 1,721,717 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,138,740 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/16 1,500,000 1,596,300 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/17 1,500,000 1,595,385 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/16 1,000,000 1,142,160 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,173,000 New York City, GO 5.00 8/1/17 1,535,000 1,831,700 New York City, GO 5.00 8/1/18 1,000,000 1,150,630 New York City, GO 5.25 9/1/20 1,000,000 1,208,170 New York City, GO 5.13 12/1/22 1,000,000 1,188,650 New York City, GO 5.25 9/1/23 1,000,000 1,171,290 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/18 1,000,000 1,116,070 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 1,338,325 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 325,000 369,492 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,000,000 1,191,820 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,175,360 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 770,000 839,508 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,275,000 1,541,016 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Prerefunded) 5.00 6/15/14 230,000 a 251,903 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 2,976,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/26 1,200,000 1,427,460 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,810,292 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/25 3,095,000 3,672,032 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,913,835 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 5,000 5,117 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 8/1/22 2,000,000 2,320,680 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/24 2,000,000 2,442,140 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,151,957 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,182,600 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,240,480 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,767,500 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,320,522 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 1,115,460 New York City Trust for Cultural Resources, Revenue (Whitney Museum of American Art) 5.00 7/1/21 2,000,000 2,406,320 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 2,500,000 2,924,775 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 3,175,000 3,536,569 New York Local Government Assistance Corporation, Senior Lien Revenue 5.00 4/1/18 2,500,000 2,968,050 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/19 2,500,000 3,106,600 New York State, GO 5.00 3/1/19 1,000,000 1,169,830 New York State, GO 5.00 2/15/26 2,600,000 3,013,504 New York State Bridge Authority, General Revenue 4.00 1/1/22 2,010,000 2,321,992 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 1,134,290 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.75 7/1/18 2,370,000 2,698,103 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 1,110,340 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/17 1,460,000 1,715,996 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/27 2,005,000 2,252,758 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 1,749,420 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/20 1,000,000 1,274,270 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,175,350 New York State Dormitory Authority, Revenue (Fordham University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 405,000 406,154 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 2,000,000 2,599,060 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,344,550 New York State Dormitory Authority, Revenue (New York University) 5.25 7/1/34 2,650,000 3,133,175 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 1,621,935 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,171,150 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 3,040,000 3,640,886 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 546,965 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 1,176,250 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,350,820 New York State Dormitory Authority, Revenue (Vassar College) 5.00 7/1/15 675,000 763,486 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/20 3,190,000 3,845,609 New York State Dormitory Authority, Secured HR (The Bronx-Lebanon Hospital Center) 4.00 8/15/14 1,000,000 1,070,930 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 1,000,000 1,073,120 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,191,070 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/25 2,500,000 3,003,100 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/30 1,000,000 1,077,990 New York State Environmental Facilities Corporation, State Water Pollution Control Revolving Fund Revenue (New York City Municipal Water Finance Authority Project) 7.00 6/15/12 50,000 50,133 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 230,000 230,819 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.38 10/1/17 225,000 225,545 New York State Municipal Bond Bank Agency, Recovery Act Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/16 2,000,000 2,286,400 New York State Power Authority, Revenue (Insured; FGIC) 5.00 11/15/20 1,000,000 1,140,290 New York State Thruway Authority, General Revenue 5.00 1/1/24 1,000,000 1,148,320 New York State Thruway Authority, General Revenue (Insured; AMBAC) 5.00 1/1/19 1,000,000 1,103,780 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,241,120 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.00 3/15/26 2,200,000 2,618,660 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/16 2,000,000 2,290,400 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,720,491 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 3,056,175 Orange County, GO 5.00 7/15/19 1,000,000 1,127,390 Orange County, GO 5.00 7/15/20 1,000,000 1,126,400 Patchogue-Medford Union Free School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/21 1,555,000 1,738,754 Port Authority of New York and New Jersey (Consolidated Bonds, 125th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/19 2,000,000 2,027,780 Port Authority of New York and New Jersey (Consolidated Bonds, 128th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/18 1,000,000 1,029,420 Port Authority of New York and New Jersey (Consolidated Bonds, 140th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,000,000 1,131,390 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,130,940 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 2,500,000 2,726,225 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,580,428 Suffolk County, GO 5.00 4/1/19 1,400,000 1,649,634 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 773,820 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 a 1,304,980 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/15 1,000,000 1,158,050 Triborough Bridge and Tunnel Authority, General Revenue 5.00 11/15/21 1,000,000 1,019,700 Westchester County, GO 4.00 11/15/15 1,000,000 1,090,200 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,619,604 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,658,835 U.S. Related10.0% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,150,640 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,109,120 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,830,475 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 1,000,000 1,110,000 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/17 1,000,000 1,149,560 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,851,610 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 273,218 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 283,727 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 730,000 a 781,319 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 5.00 12/15/22 2,500,000 2,735,825 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,000,000 1,094,250 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,700,000 b 1,746,733 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 436,495 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,819,500 Total Long-Term Municipal Investments (cost $191,784,563) Short-Term Municipal Coupon Maturity Principal Investments2.4% Rate (%) Date Amount ($) Value ($) New York; Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.24 6/1/12 1,000,000 c 1,000,000 New York City, GO Notes (LOC; Fortis Bank) 0.21 6/1/12 800,000 c 800,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.18 6/1/12 700,000 c 700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Fortis Bank) 0.20 6/1/12 700,000 c 700,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Syracuse University Project) (LOC; JPMorgan Chase Bank) 0.19 6/1/12 1,800,000 c 1,800,000 Total Short-Term Municipal Investments (cost $5,000,000) Total Investments (cost $196,784,563) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $16,938,178 of which $16,950,687 related to appreciated investment securities and $12,509 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 40 (5,357,500 ) September 2012 ) The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 213,722,741 - 213,722,741 Liabilities ($) Other Financial Instruments: Futures+ (43,125) - - (43,125) + Amount shown represents unrealized depreciation at period end. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Corporate Bonds1.4% Rate (%) Date Amount ($) Value ($) Kaiser Foundation Hospitals, Sr. Unscd. Notes 4.88 4/1/42 1,925,000 2,112,707 Northwestern University, Unscd. Bonds 4.20 12/1/47 7,000,000 7,737,611 Total Corporate Bonds (cost $8,910,331) Long-Term Municipal Coupon Maturity Principal Investments103.5% Rate (%) Date Amount ($) Value ($) Alabama1.6% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,014,900 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 5,000,000 4,999,700 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/33 1,100,000 1,308,252 Alaska.4% Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/21 2,500,000 2,955,700 Arizona1.0% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 888,667 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 3,250,000 3,428,035 University Medical Center Corporation, HR 6.00 7/1/39 2,500,000 2,807,700 California12.6% California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,217,850 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,988,985 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 490,000 578,773 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 13,331 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 750,000 794,490 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 6,955,020 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 325,938 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/41 750,000 813,690 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,164,180 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/37 8,750,000 9,290,575 California Statewide Communities Development Authority, Charter School Revenue (Green Dot Public Schools) (Animo Inglewood Charter High School Project) 7.25 8/1/41 1,000,000 1,086,670 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,500,000 3,022,375 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 7,106,160 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 5.38 5/15/38 1,500,000 1,578,885 JPMorgan Chase Putters/Drivers Trust (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 b,c 11,864,800 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,111,580 M-S-R Energy Authority, Gas Revenue 7.00 11/1/34 3,730,000 4,868,284 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/32 4,500,000 d 1,660,905 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 6.00 12/1/40 4,630,000 5,606,606 Northern California Gas Authority Number 1, Gas Project Revenue 1.03 7/1/27 660,000 e 478,731 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 10,000,000 12,208,800 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 1,000,000 1,090,450 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,236,920 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 d 2,316,200 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,750,000 2,004,170 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,099,300 Colorado.6% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 596,725 Denver City and County, Airport System Revenue 5.00 11/15/21 1,500,000 1,761,975 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,150,320 Northern Colorado Water Conservancy District Building Corporation, COP (Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 500,000 507,640 Connecticut1.0% Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,250,000 1,391,362 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.05 7/1/42 5,000,000 5,716,650 Florida3.8% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,500,000 1,842,630 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,200,080 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 500,000 562,925 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,354,080 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 663,000 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 2,000,000 2,143,340 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 11/1/25 5,000,000 5,374,850 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 5,000,000 5,904,150 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/40 5,000,000 5,879,450 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/12 500,000 503,715 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,172,340 Georgia2.3% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,199,920 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) (Prerefunded) 5.75 1/1/14 2,140,000 a 2,308,611 DeKalb County, GO 5.00 1/1/19 500,000 528,450 DeKalb County, GO (Special Transportation, Parks and Greenspace and Libraries Tax District) 5.00 12/1/18 750,000 839,122 DeKalb County, Water and Sewerage Revenue 5.25 10/1/41 9,000,000 10,141,290 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 1,000,000 1,209,630 Hawaii4.4% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,965,220 JPMorgan Chase Putters/Drivers Trust (Hawaii, GO) 5.00 12/1/19 20,000,000 b,c 24,511,188 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 4,420,000 5,164,107 Illinois5.0% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,904,800 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 6,060,250 Illinois, GO 5.00 8/1/20 14,000,000 15,837,640 Illinois, GO 5.00 8/1/21 8,000,000 9,013,280 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,128,880 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/26 2,000,000 d 1,098,360 Indiana.2% Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 1,570,000 1,636,505 Kentucky.2% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 1,500,000 1,758,825 Louisiana2.2% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,785,600 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 4,000,000 4,651,200 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,147,840 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,392,260 Saint Charles Parish, Gulf Opportunity Zone Revenue (Valero Project) 4.00 6/1/22 1,750,000 1,750,000 Maine1.0% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,500,000 2,851,425 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 3,500,000 4,055,730 Maryland5.4% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 27,810,000 31,181,962 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,779,510 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 1,000,000 1,064,360 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,436,120 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 269,510 Massachusetts4.3% JPMorgan Chase Putters/Drivers Trust (Massachusetts, GO Consolidated Loan) 5.00 4/1/19 15,000,000 b,c 18,440,663 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,747,027 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,351,225 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,159,400 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,404,000 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.50 5/1/14 1,000,000 1,085,610 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 627,460 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 2,000,000 2,358,400 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,189 Michigan3.5% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 1,018,704 Detroit, Water Supply System Senior Lien Revenue 5.75 7/1/37 10,000,000 10,872,600 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) 5.00 5/1/29 3,920,000 4,375,896 Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,398,610 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/19 1,000,000 1,128,130 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/20 500,000 562,705 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.25 10/15/31 3,500,000 3,912,965 Minnesota4.9% JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 b,c 21,517,732 JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 b,c 12,686,700 Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,193,490 Mississippi.2% Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,625,490 Missouri.1% Cape Girardeau County Industrial Development Authority, Health Facilities Revenue (Saint Francis Medical Center) 5.50 6/1/34 385,000 395,510 Nevada1.6% Clark County, Airport System Revenue (Build America Bonds) 6.88 7/1/42 10,000,000 11,640,800 New Hampshire.7% New Hampshire, Turnpike System Revenue 5.00 2/1/22 2,350,000 f 2,786,395 New Hampshire, Turnpike System Revenue 5.00 2/1/24 1,775,000 f 2,061,875 New Jersey2.1% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,118,580 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,747,750 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,000,000 2,183,880 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 2,000,000 2,485,160 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.00 7/1/26 2,500,000 2,839,850 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,699,275 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 d 2,257,750 New York12.9% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 4,225,000 4,830,569 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 8,000,000 8,997,120 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,766,700 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 665,000 853,042 New York City, GO 6.00 10/15/23 500,000 626,565 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 325,000 369,492 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,300,000 1,549,366 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 3.44 3/1/20 5,000,000 e 4,487,750 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 5,090,000 b,c 6,151,973 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 9,000,000 b,c 10,877,760 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 14,070,000 15,750,662 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,761,850 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/43 4,500,000 4,905,090 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,119,800 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/40 500,000 545,250 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,191,070 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 11/15/19 10,000,000 b,c 12,436,400 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,563,750 Westchester County Health Care Corporation, Senior Lien Revenue 5.13 11/1/41 500,000 529,860 North Carolina.8% North Carolina Capital Facilities Finance Agency, Revenue (Davidson College) 5.00 3/1/40 1,000,000 1,145,630 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 2,500,000 2,803,775 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/19 250,000 287,313 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 5.50 1/1/17 150,000 150,663 Union County, Limited Obligation Bonds 5.00 12/1/23 1,000,000 1,232,980 Ohio.3% Cleveland, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 1,000,000 1,080,160 Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,173,860 Oregon.3% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,291,560 Pennsylvania.5% Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) 5.00 7/1/32 650,000 689,345 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 2,949,152 South Carolina1.7% Piedmont Municipal Power Agency, Electric Revenue 4.00 1/1/23 10,020,000 10,931,820 Rock Hill, Combined Utility System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/27 1,000,000 1,163,980 Tennessee.4% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/23 2,500,000 2,751,250 Texas14.7% Central Texas Regional Mobility Authority, Senior Lien Revenue 6.00 1/1/41 5,000,000 5,615,950 Clifton Higher Education Finance Corporation, Educational Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,372,925 Clifton Higher Education Finance Corporation, Educational Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,095,660 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,229,000 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 1,000,000 1,204,880 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 547,880 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 2,000,000 2,239,440 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 4.00 2/15/22 1,000,000 1,005,560 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 5.00 2/15/32 1,000,000 1,036,510 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 1,000,000 1,141,570 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 2,800,000 3,338,776 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.88 5/15/41 3,000,000 3,661,500 Liberty Hill Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/40 6,500,000 7,361,575 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 3,630,000 3,753,420 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 1,500,000 1,560,120 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 8,115,870 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/42 20,000,000 f 20,846,400 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 2,500,000 2,927,625 San Antonio, Electric and Gas Systems Revenue 4.43 2/1/42 11,000,000 12,166,000 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 7,000,000 8,347,220 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 3,063,700 Texas Turnpike Authority, First Tier Revenue (Central System Turnpike System) (Insured; AMBAC) 5.00 8/15/42 3,500,000 3,500,455 Waco Education Finance Corporation, Revenue (Baylor University Issue) 5.00 3/1/43 10,000,000 11,286,800 Virginia1.8% Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,171,640 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 2,203,420 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.50 1/1/42 6,155,000 6,470,813 Washington1.4% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/21 8,000,000 10,071,280 Wisconsin1.0% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 c 1,511,852 Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/23 1,000,000 1,249,960 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,181,900 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,780,080 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,222,160 U.S. Related7.9% Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,500,000 1,627,590 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,890,475 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,655,850 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,298,180 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,075,710 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/33 7,500,000 7,555,800 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/40 9,000,000 9,930,060 Puerto Rico Commonwealth, Public Improvement GO 5.75 7/1/41 2,000,000 2,148,360 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 2,211,060 Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 5,000,000 5,495,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 822,015 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 6,000,000 g 6,164,940 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 g 654,743 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,606,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,870,000 4,364,586 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,342,000 Total Long-Term Municipal Investments (cost $677,168,749) Short-Term Municipal Coupon Maturity Principal Investments6.2% Rate (%) Date Amount ($) Value ($) Colorado.6% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.20 6/1/12 1,000,000 h 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.20 6/1/12 3,135,000 h 3,135,000 Florida.9% Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.23 6/1/12 6,230,000 h 6,230,000 Illinois.3% Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.26 6/1/12 2,300,000 h 2,300,000 Iowa.4% Iowa Higher Education Loan Authority, Private College Faciliity Revenue, Refunding (Des Moines University Project) (LOC; Allied Irish Banks) 0.22 6/1/12 2,900,000 h 2,900,000 Louisiana.3% Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; U.S. Bank NA) 0.20 6/1/12 1,800,000 h 1,800,000 Massachusetts1.0% Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.22 6/1/12 7,900,000 h 7,900,000 Minnesota.2% Saint Paul Port Authority, Revenue (Minnesota Public Radio Project) (LOC; Allied Irish Banks) 0.24 6/1/12 1,100,000 h 1,100,000 New York.3% New York City, GO Notes (LOC; Fortis Bank) 0.21 6/1/12 1,900,000 h 1,900,000 Tennessee.2% Chattanooga Industrial Development Board, Revenue (Hunter Museum of American Art Project) (LOC; Bank of America) 0.56 6/7/12 100,000 h 100,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.29 6/1/12 1,400,000 h 1,400,000 Texas.3% Dallas Performing Arts Cultural Facilities Corporation, Cultural Facility Revenue (Dallas Center for the Performing Arts Foundation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 6/1/12 1,900,000 h 1,900,000 Vermont.5% Vermont Educational and Health Buildings Financing Agency, Revenue (Brattleboro Memorial Hospital Project) (LOC; TD Bank) 0.23 6/1/12 700,000 h 700,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.23 6/1/12 3,100,000 h 3,100,000 Wyoming1.2% Sweetwater County, PCR, Refunding (Pacificorp Projects) (LOC; Barclays Bank PLC) 0.19 6/1/12 9,000,000 h 9,000,000 Total Short-Term Municipal Investments (cost $44,465,000) Total Investments (cost $730,544,080) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Collateral for floating rate borrowings. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, these securities were valued at $119,999,068 or 16.7% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. f Purchased on a delayed delivery basis. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $68,879,975 of which $68,904,675 related to appreciated investment securities and $24,700 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2012 Financial Futures Short U.S. Treasury 10 Year Notes 500 (66,968,750 ) September 2012 (539,063 ) U.S. Treasury Long Bond 300 (44,915,625 ) September 2012 (738,281 ) Ultra Long Bond 600 (101,400,000 ) September 2012 (600,000 ) Gross Unrealized Depreciation ) The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 9,850,318 - Municipal Bonds - 789,573,737 - Liabilities ($) Other Financial Instruments: Futures++ (1,877,344 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes18.3% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.3% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 300,000 303,820 Americredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 485,000 487,030 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 360,000 363,102 Commercial Mortgage Pass-Through Ctfs..4% GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 26,025 a 26,016 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 363,611 363,845 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 14,319 14,577 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 155,000 159,095 UBS-Citigroup Commercial Mortgage Trust, Ser. 2011-C1, Cl. A2 2.80 1/10/45 850,000 891,176 WF-RBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 80,000 83,548 Consumer Discretionary.6% Comcast, Gtd. Notes 5.90 3/15/16 485,000 560,659 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 440,000 463,015 News America, Gtd. Notes 6.15 3/1/37 135,000 152,683 Time Warner Cable, Gtd. Notes 4.13 2/15/21 565,000 596,240 Time Warner, Gtd. Notes 4.00 1/15/22 350,000 371,362 Consumer Staples.2% PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 427,656 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 290,000 b 303,264 Energy.2% BP Capital Markets, Gtd. Notes 3.88 3/10/15 400,000 427,800 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 335,000 359,186 Entertainment & Gaming.3% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 248,000 b 234,206 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 211,000 b 199,264 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 670,000 b 684,903 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 105,000 b 113,400 Financial2.8% American International Group, Sr. Unscd. Notes 4.25 9/15/14 520,000 539,003 Bank of America, Sub. Notes 5.49 3/15/19 970,000 974,540 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 505,000 544,463 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 370,000 355,217 Bear Stearns, Sub. Notes 5.55 1/22/17 395,000 428,530 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 506,514 Boston Properties, Sr. Unscd Notes 4.13 5/15/21 360,000 379,978 Citigroup, Sub. Notes 5.00 9/15/14 415,000 424,551 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 195,000 211,217 Cooperatieve Centrale Raiffeisen-Boerenleenbank, Bank Gtd. Notes 5.25 5/24/41 330,000 356,799 General Electric Capital, Sub. Notes 5.30 2/11/21 540,000 602,151 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 445,000 438,995 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 582,000 629,024 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 350,000 336,000 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 305,000 324,825 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 495,000 534,807 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 439,289 Morgan Stanley, Sub. Notes 4.75 4/1/14 590,000 582,473 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 355,000 369,466 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 395,000 427,691 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 505,000 518,685 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 531,177 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 335,000 354,573 Foreign/Governmental.3% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 362,250 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 210,622 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 377,207 Health Care.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 410,000 455,170 Thermo Fisher Scientific, Sr. Unscd. Notes 2.25 8/15/16 280,000 291,697 Industrial.3% ABB Finance USA, Gtd. Notes 2.88 5/8/22 575,000 574,993 Tyco International Finance, Gtd. Notes 3.38 10/15/15 535,000 570,340 Information Technology.3% Hewlett-Packard, Sr. Unscd. Notes 2.60 9/15/17 190,000 187,729 Hewlett-Packard, Sr. Unscd. Notes 3.30 12/9/16 150,000 154,992 Oracle, Sr. Unscd. Notes 5.75 4/15/18 520,000 631,336 Materials.2% CRH America, Gtd. Notes 5.30 10/15/13 405,000 423,177 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 365,000 364,814 Municipal Bonds1.1% California, GO (Build America Bonds) 7.30 10/1/39 575,000 730,101 Chicago, GO 7.78 1/1/35 340,000 467,551 Illinois, GO 4.42 1/1/15 440,000 462,704 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 655,000 888,940 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 320,000 371,146 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 435,000 620,536 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 320,000 370,870 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 415,000 424,238 Telecommunications.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 450,000 514,314 Rogers Communications, Gtd. Notes 6.38 3/1/14 380,000 414,831 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 495,000 438,149 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 550,000 651,963 U.S. Government Agencies/Mortgage-Backed6.1% Federal Home Loan Mortgage Corp.: 3.00% 1,165,000 c,d 1,217,243 4.00%, 11/1/40 - 1/1/41 850,133 c 903,674 4.50%, 5/1/39 - 11/1/41 3,581,307 c 3,911,912 5.00%, 6/1/28 - 7/1/40 1,508,908 c 1,627,417 5.50%, 12/1/37 - 12/1/38 1,139,559 c 1,246,320 Federal National Mortgage Association: 3.50% 1,000,000 c,d 1,049,844 3.32%, 4/1/41 557,199 a,c 585,159 3.50%, 1/1/26 - 12/1/41 2,427,381 c 2,566,999 4.00%, 9/1/24 - 4/1/42 3,575,229 c 3,839,384 4.50%, 6/1/23 - 4/1/41 1,406,696 c 1,514,164 5.00%, 12/1/21 - 2/1/41 1,695,776 c 1,856,987 5.50%, 2/1/38 - 3/1/38 1,307,150 c 1,438,777 6.00%, 4/1/33 - 12/1/37 1,233,738 c 1,374,151 6.50%, 10/1/36 109,128 c 123,218 U.S. Government Securities4.3% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 739,193 e,f 1,006,688 Notes, 0.63%, 7/15/21 605,436 e,f 679,792 Notes, 1.38%, 7/15/18 584,930 e,f 674,864 Notes, 1.38%, 1/15/20 493,146 e 579,524 Notes, 2.38%, 1/15/17 739,193 e,f 860,698 U.S. Treasury Notes: 0.25%, 1/15/15 760,000 f 758,575 0.38%, 4/15/15 865,000 f 865,744 0.50%, 10/15/13 175,000 f 175,636 0.75%, 12/15/13 470,000 f 473,598 0.75%, 6/15/14 1,235,000 f 1,246,771 1.00%, 1/15/14 560,000 f 566,672 1.25%, 2/15/14 560,000 f 569,363 1.25%, 3/15/14 1,735,000 f 1,765,703 1.25%, 4/30/19 1,795,000 f 1,824,309 1.38%, 2/28/19 970,000 995,993 1.50%, 6/30/16 390,000 f 404,991 1.50%, 7/31/16 695,000 f 721,985 1.75%, 7/31/15 750,000 f 781,758 2.00%, 11/15/21 295,000 f 307,699 2.00%, 2/15/22 145,000 f 150,879 2.13%, 8/15/21 55,000 f 58,132 2.25%, 7/31/18 180,000 194,794 4.25%, 11/15/13 715,000 f 756,504 Utilities.2% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 250,000 b 271,401 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 280,000 290,171 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 315,000 366,250 Total Bonds and Notes (cost $65,960,802) Common Stocks16.8% Shares Value ($) Consumer Discretionary1.8% Amazon.com 3,750 g 798,412 Autoliv 10,450 604,114 Carnival 13,120 421,021 CBS, Cl. B 30,130 961,750 DIRECTV, Cl. A 18,440 g 819,658 McDonald's 10,710 956,831 News, Cl. A 54,260 1,041,792 PVH 7,040 570,240 Target 11,960 692,604 Consumer Staples1.8% Coca-Cola Enterprises 25,060 685,642 Lorillard 6,460 798,456 PepsiCo 24,960 1,693,536 Philip Morris International 18,040 1,524,560 Ralcorp Holdings 10,080 g 640,584 Unilever, ADR 42,250 1,334,255 Energy1.9% Anadarko Petroleum 11,220 684,420 Apache 11,490 935,056 Ensco, Cl. A 17,370 780,087 EOG Resources 4,700 466,710 Exxon Mobil 20,540 1,615,060 National Oilwell Varco 17,760 1,185,480 Occidental Petroleum 11,480 910,020 TransCanada 14,790 605,207 Exchange Traded Funds.1% Standard & Poor's Depository Receipts S&P rust 2,110 Financial2.3% American Express 19,280 1,076,402 Ameriprise Financial 15,010 719,279 Bank of America 51,910 381,538 Capital One Financial 11,250 577,912 CBRE Group, Cl. A 19,210 g 316,004 Chubb 9,230 665,206 IntercontinentalExchange 5,000 g 612,250 JPMorgan Chase & Co. 34,312 1,137,443 Moody's 16,750 612,883 T. Rowe Price Group 11,970 689,352 Wells Fargo & Co. 56,860 1,822,363 Health Care2.2% Allscripts Healthcare Solutions 26,160 g 283,051 Baxter International 20,310 1,028,092 Cigna 11,410 501,013 Covidien 21,542 1,115,445 McKesson 7,560 659,837 Merck & Co. 45,690 1,717,030 Pfizer 78,070 1,707,391 St. Jude Medical 19,070 732,669 Zimmer Holdings 13,630 826,660 Industrial1.8% Caterpillar 9,290 813,990 Cooper Industries 15,790 1,113,195 Cummins 6,490 629,206 Danaher 11,100 576,867 Eaton 8,650 369,009 FedEx 8,780 782,649 General Electric 80,540 1,537,509 Robert Half International 18,020 512,128 Tyco International 10,182 541,275 Information Technology3.7% Alliance Data Systems 9,370 g 1,180,620 Apple 7,410 g 4,280,979 Cognizant Technology Solutions, Cl. A 11,190 g 651,818 Electronic Arts 28,760 g 391,711 EMC 42,270 g 1,008,140 Informatica 12,050 g 499,232 International Business Machines 5,490 1,059,021 Intuit 12,890 724,805 NetApp 18,560 g 552,346 Oracle 33,870 896,539 QUALCOMM 23,550 1,349,651 Teradata 12,205 g 811,388 VMware, Cl. A 8,012 g 745,196 Materials.5% LyondellBasell Industries, Cl. A 19,410 765,919 Praxair 6,660 707,558 Vale, ADR 25,530 467,454 Telecommunication Services.3% AT&T 38,497 Utilities.4% NextEra Energy 22,630 Total Common Stocks (cost $55,860,427) Other Investment65.4% Registered Investment Companies: ASG Global Alternatives Fund, Cl. Y 780,248 g 7,841,489 BNY Mellon Emerging Markets Fund, Cl. M 3,799,782 h 33,742,064 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,035,403 h 24,384,122 BNY Mellon Intermediate Bond Fund, Cl. M 1,029,527 h 13,558,871 BNY Mellon International Fund, Cl. M 1,104,005 h 9,218,441 BNY Mellon Mid Cap Stock Fund, Cl. M 1,565,056 h 17,450,374 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 587,783 h 7,188,585 BNY Mellon Small/Mid Cap Fund, Cl. M 649,291 h 8,129,127 BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 956,880 h 10,860,583 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 324,449 h 4,328,155 Dreyfus Global Real Estate Securities Fund, Cl. I 1,073,159 h 7,791,136 Dreyfus High Yield Fund, Cl. I 1,861,183 h 11,725,453 Dreyfus Inflation Adjusted Securities Fund, Institutional Shares 794,219 h 11,373,222 Dreyfus Institutional Preferred Plus Money Market Fund 8,327,558 i 8,327,558 Dreyfus Select Managers Small Cap Growth Fund, Cl. I 417,876 g,h 7,195,825 Dreyfus Select Managers Small Cap Value Fund, Cl. I 515,929 h 9,209,335 Dreyfus U.S. Equity Fund, Cl. I 1,274,423 h 18,415,412 Dreyfus/Newton International Equity Fund, Cl. I 274,347 h 4,074,060 Global Stock Fund, Cl. I 1,507,851 h 20,491,689 Guggenheim Managed Futures Strategy Fund, Cl. Y 316,430 g 7,211,440 TCW Emerging Markets Income Fund, Cl. I 782,129 6,695,028 Total Other Investment (cost $247,661,751) Total Investments (cost $369,482,980) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, these securities were valued at $1,806,438 or .5% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Security, or portion thereof, on loan. At May 31, 2012, the value of the fund's securities on loan was $14,519,299 and the value of the collateral held by the fund was $14,837,755, consisting of U.S. Government and agency securities. g Non-income producing security. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. At May 31, 2012, net unrealized appreciation on investments was $13,635,225 of which $20,088,861 related to appreciated investment securities and $6,453,636 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 36.6 Mutual Funds: Foreign 26.6 Common Stocks 16.7 U.S. Government & Agencies 10.4 Corporate Bonds 5.8 Money Market Investment 2.2 Municipal Bonds 1.1 Asset/Mortgage-Backed .7 Exchange Traded Funds .1 Foreign/Governmental .3 † Based on net assets. The following is a summary of the inputs used as of May 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,153,952 - Commercial Mortgage-Backed - 1,538,257 - Corporate Bonds+ - 22,304,933 - Equity Securities - Domestic+ 59,112,570 - - Equity Securities - Foreign+ 4,557,036 - - Foreign Government - 950,079 - Municipal Bonds - 4,336,086 - Mutual Funds/Exchange Traded Funds 249,489,371 - - U.S. Government Agencies/Mortgage-Backed - 23,255,249 - U.S. Treasury - 16,420,672 - + See Statement of Investments for additional detailed categorizations. For the period ended May 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund May 31, 2012 (Unaudited) Negotiable Bank Certificates of Deposit24.5% Principal Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.18%, 8/27/12 40,000,000 39,982,600 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.36%, 7/5/12 35,000,000 35,000,000 Deutsche Bank AG (Yankee) 0.22%, 6/29/12 40,000,000 40,000,000 Skandinaviska Enskilda Banken (Yankee) 0.47%, 7/26/12 40,000,000 a 40,000,000 Sumitomo Trust and Banking Co. (Yankee) 0.37%, 6/6/12 45,000,000 45,000,000 Westpac Banking Corp. 0.60%, 6/1/12 25,000,000 a,b 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $224,982,600) Commercial Paper26.1% Credit Suisse New York 0.28%, 6/4/12 45,000,000 44,998,950 General Electric Co. 0.13%, 6/1/12 40,000,000 40,000,000 ING (US) Funding LLC 0.38%, 7/27/12 30,000,000 29,982,500 JPMorgan Chase & Co. 0.30%, 8/16/12 45,000,000 a 44,971,500 Mizuho Funding LLC 0.36%, 7/16/12 40,000,000 a 39,982,000 Sumitomo Mitsui Banking Corporation 0.36%, 7/13/12 40,000,000 a 39,983,200 Total Commercial Paper (cost $239,918,150) Asset -Backed Commercial Paper9.3% Atlantis One Funding Corp. 0.26%, 7/19/12 20,000,000 a 19,993,067 FCAR Owner Trust, Ser. II 0.29%, 6/6/12 25,000,000 24,998,993 Metlife Short Term Funding LLC 0.20%, 8/13/12 40,000,000 a 39,983,778 Total Asset-Backed Commercial Paper (cost $84,975,838) Time Deposits24.5% Canadian Imperial Bank of Commerce (Grand Cayman) 0.11%, 6/1/12 40,000,000 40,000,000 National Australia Bank (Grand Cayman) 0.14%, 6/1/12 25,000,000 25,000,000 Northern Trust Co. (Grand Cayman) 0.12%, 6/1/12 40,000,000 40,000,000 Royal Bank of Canada (Toronto) 0.11%, 6/1/12 40,000,000 40,000,000 Swedbank (Grand Cayman) 0.17%, 6/1/12 40,000,000 40,000,000 U.S. Bank NA (Grand Cayman) 0.20%, 6/1/12 40,000,000 40,000,000 Total Time Deposits (cost $225,000,000) Repurchase Agreements15.5% Goldman, Sachs & Co. 0.19%, dated 5/31/12, due 6/1/12 in the amount of $
